Exhibit 10.1

 

EXECUTION

 

AMENDED AND RESTATED REVENUE SHARING AND SECURITIES PURCHASE AGREEMENT

 

(MARATHON PATENT GROUP, INC.)

 

DATED AS OF JANUARY 10, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

2

1.1.

Certain Defined Terms

2

1.2.

Other Interpretative Provisions

2

 

 

 

ARTICLE II CLOSING AND TERMS OF THE REVENUE STREAM AND THE NOTES

2

2.1.

The Revenue Stream

2

2.2.

The Securities

3

2.3.

Purchase Price Allocation

4

2.4.

Interest on the Notes

4

2.5.

Fees

5

2.6.

Payment of the Notes

5

2.7.

The Warrants

6

2.8.

Monetization Revenues

6

2.9.

Taxes

6

2.10.

Manner and Time of Payment

7

2.11.

Patent License

7

 

 

 

ARTICLE III CONDITIONS PRECEDENT

8

3.1.

Conditions to Closing

8

3.2.

Conditions to Subsequent Issuances of Notes and Increases in Revenue Stream
Basis

10

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

11

4.1.

Organization and Business

11

4.2.

Qualification

12

4.3.

Operations in Conformity with Law, etc.

12

4.4.

Authorization and Non-Contravention

12

4.5.

Intellectual Property

12

4.6.

Material Agreements

13

4.7.

Margin Regulations

13

4.8.

Investment Company Act

13

4.9.

USA PATRIOT Act, FCPA and OFAC

13

4.10.

No Default

14

4.11.

Binding Effect

14

4.12.

Disclosure

14

4.13.

Post-Closing Obligations

14

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND COLLATERAL AGENT

14

5.1.

Authority

14

5.2.

Binding Effect

15

5.3.

Investment Intent

15

5.4.

Experience of the Purchaser

15

5.5.

Access to Information

15

 

i

--------------------------------------------------------------------------------


 

5.6.

Reliance on Exemptions

15

 

 

 

ARTICLE VI COVENANTS

15

6.1.

Taxes and Other Charges

16

6.2.

Conduct of Monetization Activities

16

6.3.

Maintenance of Existence

16

6.4.

Compliance with Legal Requirements

16

6.5.

Notices; Reports

16

6.6.

Information Rights

17

6.7.

Indebtedness

18

6.8.

Liens

19

6.9.

Management of Patents and Patent Licenses

19

6.10.

Minimum Liquidity

21

6.11.

Cash Collateral Account

21

6.12.

Further Assurances

21

6.13.

Confidentiality

22

6.14.

Use of Proceeds

23

6.15.

Restricted Payments

23

 

 

 

ARTICLE VII EVENTS OF DEFAULT

23

7.1.

Events of Default

23

7.2.

Remedies Following an Event of Default

25

7.3.

Annulment of Defaults

27

7.4.

Waivers

27

 

 

 

ARTICLE VIII COLLATERAL AGENT

27

8.1.

Appointment of Collateral Agent

27

8.2.

Collateral

28

8.3.

Collateral Agent’s Resignation

28

8.4.

Concerning the Collateral Agent

28

 

 

 

ARTICLE IX GENERAL PROVISIONS

29

9.1.

Expenses

29

9.2.

Indemnity

30

9.3.

Notices

31

9.4.

Amendments, Consents, Waivers, etc.

31

9.5.

No Strict Construction

32

9.6.

Certain Acknowledgments

32

9.7.

Venue; Service of Process; Certain Waivers

32

9.8.

WAIVER OF JURY TRIAL

33

9.9.

Interpretation; Governing Law; etc.

33

9.10.

Successors and Assigns

33

9.11.

Tax Treatment

34

9.12.

Non-Recourse to Non-Parties

35

9.13.

Transitional Arrangements

36

9.14.

Ratification and Reaffirmation

36

9.15.

Note Obligations on the Amendment Effective Date

36

 

ii

--------------------------------------------------------------------------------


 

9.16.

Release

37

 

APPENDICES, SCHEDULES AND EXHIBITS

 

Appendix I

 

Definitions

 

 

 

Schedule 2.1

 

Purchasers/Securities

Schedule 2.10

 

Wire Transfer Instructions

Schedule 4.1

 

Company Organization

Schedule 4.4

 

Required Consents

Schedule 4.5

 

Existing Licenses

Schedule 4.6

 

Patent Agreements

Schedule 6.7

 

Existing Indebtedness

Schedule 6.8

 

Existing Liens

Schedule 6.12

 

Post Closing Actions

Schedule 6.12.5

 

Post-Closing Obligations (Post-Amendment Effective Date Obligations)

Schedule 9.3

 

Notices

Schedule I(a)

 

Patents

Schedule 1(b)

 

Third Party Agreements Related to Monetization Expenses

 

 

 

Exhibit A

 

Form of Notes

Exhibit B

 

Intentionally Omitted

Exhibit C

 

Intentionally Omitted

Exhibit D

 

Form of Certificate (Payments to Cash Collateral Account)

Exhibit E

 

Form of Assignment and Acceptance Agreement

Exhibit F

 

Form of Patent License Agreement

Exhibit G

 

Intentionally Omitted

Exhibit H

 

Intentionally Omitted

Exhibit I

 

Form of Warrant

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVENUE SHARING AND SECURITIES PURCHASE AGREEMENT

 

This AMENDED AND RESTATED REVENUE SHARING AND SECURITIES PURCHASE AGREEMENT
(this “Agreement”) is dated as of January 10, 2017 (the “Amendment Effective
Date”) by and among Marathon Patent Group, Inc. (“Issuer”) and certain of its
subsidiaries (such Subsidiaries, together with any future guarantor
subsidiaries, the “Guarantors” and the Issuer and its Subsidiaries collectively
the “Company”), DBD Credit Funding LLC as collateral agent (the “Collateral
Agent”), and each Person listed as a “Purchaser” on Schedule 2.1 (together with
their successors and assigns, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company, the Collateral Agent and certain Purchasers entered into
that certain Revenue Sharing and Securities Purchase Agreement, dated as of
January 29, 2015 (such date, the “Closing Date”; and such agreement, the
“Original Agreement”), pursuant to which the Purchasers acquired from the Issuer
(i) $20,000,000 in aggregate original principal amount of Notes, of which an
aggregate principal amount of $15,620,758.75 remains outstanding as of the
Amendment Effective Date prior to giving effect to the application of
approximately $4,500,000 that is currently held in the Cash Collateral Account,
(ii) an interest in the Company’s revenues from certain activities, and
(iii) warrants for the purchase of 100,000 shares (subject to adjustment in
accordance with the terms of such warrants) of the Issuer’s common stock, in
each case of clauses (i), (ii) and (iii), on the terms specified in the Original
Agreement; and

 

WHEREAS, the Company, the Collateral Agent and the Purchasers desire to amend
and restate the Original Agreement as herein provided such that (i) on the
Amendment Effective Date, the Purchasers wish to acquire, and the Issuer has
agreed to issue and sell to Purchasers, (x) $4,500,000 in aggregate original
principal amount of Notes (provided, that the proceeds of such Notes will be
“net funded” out so that the cash held in the Cash Collateral Account will be
deemed to be applied to the repayment of the currently outstanding Notes and
then utilized for the acquisition of Notes on the Amendment Effective Date) and
(y) additional warrants for the purchase of 187,500 shares (subject to
adjustment in accordance with the terms of such warrants) of the Issuer’s common
stock (such warrants, together with the warrants issued under the Original
Agreement on the Closing Date, the “Warrants”; and the Warrants together with
the Notes, the “Securities”) in the form of Exhibit I hereto, in each case,
subject to the terms of this Agreement; and (ii) following the Amendment
Effective Date, the Purchasers may, in their sole discretion, acquire, and the
Issuer may issue and sell to the Purchasers, additional Notes subject to the
terms and conditions set forth herein for such Notes;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

1.1.         Certain Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined shall have the meanings set forth in Appendix I.

 

1.2.         Other Interpretative Provisions.  Unless otherwise specified, all
references to “$”, “cash”, “dollars” or similar references shall mean U.S.
dollars, paid in cash or other immediately available funds. The definitions set
forth in this Agreement are equally applicable to both the singular and plural
forms of the terms defined.  The words “hereof”, “herein”, and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement.  All
references to time of day herein are references to New York, New York time
(daylight or standard, as applicable) unless otherwise specifically provided. 
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. References in this Agreement to
an Appendix, Exhibit, Schedule, Article, Section, clause or subclause refer
(A) to the appropriate Appendix, Exhibit or Schedule to, or Article, Section,
clause or subclause in this Agreement or (B) to the extent such references are
not present in this Agreement, to the Document in which such reference appears.
The term “including” is by way of example and not limitation. The word “or” is
not exclusive. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.” The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. All
references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein). Unless otherwise expressly provided herein, references to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

 

ARTICLE II
CLOSING AND TERMS OF THE REVENUE STREAM AND THE NOTES

 

2.1.         The Revenue Stream.

 

2.1.1.      Purchase of the Revenue Stream.  On the Closing Date, subject to the
satisfaction of the conditions set forth in Section 3.1 of the Original
Agreement, the Company granted, and the Purchasers acquired the Revenue Stream. 
The purchase price and the Revenue Stream Basis of the Revenue Stream acquired
on the Closing Date was each equal to $750,000 and, after giving effect to the
issuance of Notes in the original principal amount of $5,000,000 after the
Closing Date which increased the Revenue Stream Basis by $250,000, and the
issuance of Notes in the original principal amount of $4,500,000 on the
Amendment Effective Date which increased the Revenue Stream Basis by a further
$225,000, the Revenue Stream Basis has been increased to $1,225,000 after giving
effect to the issuance of Notes on the Amendment Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.1.2.      Subsequent Fundings.  From time to time following the Amendment
Effective Date, and subject to the conditions set forth in Section 2.2.3,
Section 2.2.4 and Section 3.2, issuances of Notes, if any, shall be accompanied
by additional rights to the Company’s Monetization Revenues that shall increase
the economics of the Revenue Stream as specified pursuant to the terms hereof. 
Amounts representing the purchase price of any such subsequently issued Notes
and rights shall be allocated pursuant to the rules of Treas. Reg. section
1.1273-2(h), provided that such allocation shall be reasonably acceptable to the
Issuer and the Purchasers.  Irrespective of such allocation, such subsequent
acquisitions of rights to the Company’s Monetization Revenues shall increase the
Revenue Stream Basis by an amount equal to 5% of the total amount funded with
respect to the Notes and Revenue Stream on such subsequent issue date
(calculated prior to taking into account any Structuring Fee payable in
connection with such funding).

 

2.1.3.      Payments to Purchasers.  Following the Company’s payment in full of
the Notes (other than any NBR Notes), the Company shall pay to the Purchasers
their proportionate share, in accordance with Schedule 2.1, of the Revenue
Stream; provided that, in accordance with Section 6.11, each Company shall
instruct any payors to deposit Monetization Revenues, directly into the Cash
Collateral Account.  Disbursements from the Cash Collateral Account shall be
made in accordance with Section 6.11 to satisfy any amount due to the Collateral
Agent or the Purchasers hereunder and, to the extent of any excess, released to
the Company.  For the avoidance of doubt, prior to the payment in full of the
Notes (other than the NBR Notes), all Monetization Net Revenues shall be applied
to the payment of principal, interest and any applicable premiums or fees on
such Notes or payments owed pursuant to Sections 9.1(ii)-(iv) or 9.2 and shall
not be applied to the satisfaction of the Purchasers’ rights with respect to the
Revenue Stream.

 

2.2.         The Securities.

 

2.2.1.      Authorization of Securities.  The Issuer has authorized the issuance
and sale of (i) Notes in an aggregate original principal amount of up to
$42,000,000 and (ii) the Warrants, in each case, on the terms and conditions set
forth herein.

 

2.2.2.      Amendment Effective Date Issuances.  Subject to the terms and
conditions of this Agreement (including the satisfaction of the conditions set
forth in Section 3.1), and on the basis of the representations and warranties
set forth herein, the Issuer agrees to issue and sell to the Purchasers, and the
Purchasers agree to purchase in the respective amounts set forth on Schedule 2.1
and for the purchase prices set forth thereon, (x) additional Notes in an
aggregate original principal amount of $4,500,000, (y) the additional Warrants
and (z) the increase in the Revenue Stream as set forth on Schedule 2.1.

 

2.2.3.      Prospective Additional Issuances.  It is contemplated that the
Issuer may following the Amendment Effective Date subsequently request that the
Purchasers acquire, and that the Purchasers may subsequently agree to acquire,
in their sole discretion, and on terms and conditions to be agreed, additional
Notes (other than the NBR Notes) and additional rights in the Revenue Stream in
connection therewith. If the Issuer shall make such request, and if the
Purchasers agree, in their sole discretion, to

 

3

--------------------------------------------------------------------------------


 

provide such additional funding to the Issuer, this Agreement shall be amended
to the extent necessary in a manner satisfactory to the Company and the
Purchasers to reflect the economic and other terms and conditions of such
additional funding, which terms and conditions shall be satisfactory to the
Company and the Purchasers.   As of the Amendment Effective Date, the Purchasers
anticipate (i) potential additional issuances under this Section 2.2.3 being in
an original aggregate principal amount of not more than $7,500,000, of which not
more than $3,750,000 shall be made available during the period following the
Amendment Effective Date and on or prior to June 30, 2017 and of which not more
than $3,750,000 shall be made available during the period following June 30,
2017 and on or prior to December 31, 2017 and (ii) no more than two such
issuances shall occur hereunder.

 

2.2.4.      NBR Notes.  It is contemplated that the Issuer may following the
Amendment Effective Date subsequently request that the Purchasers acquire, and
that the Purchasers may subsequently agree to acquire, in their sole discretion,
and on terms and conditions to be agreed, NBR Notes and additional rights in the
Revenue Stream in connection therewith, against future licensing revenue streams
pursuant to one or more Net Bookings Financing Agreements with the Company (each
such financing arrangement a “Net Bookings Financing”), provided that no more
than one (1) such Net Bookings Financing may be entered into in any calendar
month and such NBR Notes issued in connection with such Net Bookings Financings
shall be in an original aggregate principal amount not greater than the
applicable Borrowing Base.  If the Issuer shall make such request, and if the
Purchasers agree, in their sole discretion, to provide such additional funding
to the Issuer, this Agreement shall be amended to the extent necessary in a
manner satisfactory to the Company and the Purchasers to reflect the economic
and other terms and conditions of such additional funding, which terms and
conditions shall be satisfactory to the Company and the Purchasers.

 

2.3.         Purchase Price Allocation.  The Issuer and the Purchasers agree
that, for purposes of Sections 305 and 1271 through 1275 of the Code or any
other jurisdiction, the aggregate original purchase price of the Notes and
Revenue Stream and of the Warrants shall be allocated as set forth on Schedule
2.1 hereto, and that such allocation shall be appropriately used by the Issuer
and each Purchaser for income tax reporting purposes.

 

2.4.         Interest on the Notes.  The unpaid principal amount of the Notes
(including any PIK Interest) shall bear cash interest at a rate equal to LIBOR
plus 9.75% per annum; provided, that in the event that there occurs and is
continuing an Event of Default on account of a failure by the Company to timely
complete the actions specified in Section 6.12.5 or Schedule 6.12.5 by the dates
specified in such Sections then, without limiting any other rights and remedies
of the Collateral Agent or the Purchasers, commencing on May 1, 2017, and on
each November 1 and May 1 thereafter while such Event of Default continues, the
interest rate on the Notes shall increase by an additional 2.00% per annum;
provided further that upon and during the continuance of an Event of Default,
the interest rate shall increase by an additional 2% per annum.  Interest on the
Notes shall be paid on the last Business Day of each calendar month (the
“Interest Payment Date”), starting with the calendar month ending
February 2015.  Such interest shall be paid in cash except that 2.75% per annum
of the interest due on each Interest Payment Date shall be paid-in-kind, by
increasing the principal amount of the Notes by the amount of

 

4

--------------------------------------------------------------------------------


 

such interest, effective as of the applicable Interest Payment Date (“PIK
Interest”).  PIK Interest shall be treated as principal of the Note disbursed as
of the date so capitalized for all purposes of interest accrual or the
calculation of any prepayment premium.

 

2.5.         Fees.  Upon each issuance of Notes, the Issuer shall pay to the
Purchasers a structuring fee equal to 2.0% of the original principal amount of
such Notes (the “Structuring Fee”), which fee shall be netted out of the funding
on the date of such issuance.

 

2.6.         Payment of the Notes.

 

2.6.1.      Payment at Maturity.  The principal of the Notes and all unpaid
interest thereon or other amounts owing hereunder shall be paid in full in cash
on July 10, 2020 (the “Maturity Date”), provided that solely with respect to
(i) any Notes (other than the NBR Notes), the Maturity Date shall be the 42
month anniversary of such issuance and (ii) any NBR, the Maturity Date shall be
the 42 month anniversary of such issuance of such NBR Notes.

 

2.6.2.      Optional Prepayments.  The Notes may be prepaid from time to time,
in whole or in part, at the option of the Issuer without penalty or premium.

 

2.6.3.      Amortization.  Commencing on December 30, 2017, the Company shall
make monthly amortization payments on the Notes (other than the NBR Notes) each
in a principal amount equal to the amount which, calculated based on the
principal amount outstanding as of such payment date (and re-calculated monthly
to the extent necessary), would result in the Company’s making equal monthly
payments of principal on such Notes from such date through the Maturity Date.

 

2.6.4.      Mandatory Prepayments.  Upon receipt of any Monetization Revenues,
the Company or the Collateral Agent, as the case may be, shall apply 35% of the
related Monetization Net Revenues to the payment of accrued and unpaid interest
on, and then to repay outstanding principal of, and any fees with respect to,
the Notes (other than any NBR Notes) until all Note Obligations arising with
respect to such Notes have been paid in full in cash, provided that upon receipt
of any Monetization Revenues relating to any Net Bookings Financings Agreement,
the Company or the Collateral Agent, as the case may be, shall apply 100% of
such Monetization Revenues to repay outstanding principal amount of, and any
fees, with respect to, the related NBR Notes until all Note Obligations arising
with respect to such related NBR Notes have been paid in full in cash.  Payments
by the Company on the Notes shall be made monthly on the last  Business Day of
each month with respect to Monetization Revenues received through the last
Business Day of the prior month.

 

2.6.5.      Application of Payments.  Payments on the Notes shall be applied in
the following order: first to any then outstanding expenses or other amounts
owing pursuant to Article 9; second, to accrued and unpaid interest (excluding
PIK Interest); and third to principal (including PIK Interest), with payments to
principal allocated to the Notes so as to first repay Notes with the least
amount of unamortized original issue discount. Prepayments of the Notes (other
than in respect of the NBR Notes) (whether mandatory or optional) shall reduce
amortization payments, pro rata.

 

5

--------------------------------------------------------------------------------


 

 

2.7.         The Warrants.  The Purchase Price of the Warrants issued by the
Issuer to the Purchasers on the Closing Date is set forth on Schedule 2.1.  On
the Amendment Effective Date, subject to the satisfaction of the conditions set
forth in Section 3.1, and in consideration of the Issuer’s receipt of the
Warrant purchase price set forth on Schedule 2.1 with respect to such additional
Warrants, the Issuer hereby issues and sells, and the Purchasers hereby
purchase, additional Warrants as provided above.

 

2.8.         Monetization Revenues.  All Monetization Revenues received by the
Issuer and any Subsidiary or deposited in the Cash Collateral Account shall be
applied so that 35% of Monetization Net Revenues are applied to the Note
Obligations (other than Note Obligations arising in respect of the NBR Notes)
until paid in full in cash; provided, that 100% of Monetization Net Revenues
received since the last Business Day of the preceding month shall be applied to
pay any past due Note Obligations, including in the event of acceleration of
such Notes. Following payment in full in cash of the Note Obligations (other
than Note Obligations arising in respect of any NBR Notes), twenty-five percent
(25%) of the Monetization Net Revenues received shall be paid to the Purchasers
for application to the Revenue Stream, in accordance with Section 2.1.2 and
Schedule 2.1, until fully satisfied; provided that, subject to Section 7.2.3, in
the event of an acceleration of the Revenue Stream, 100% of the Monetization Net
Revenues received since the last Business Day of the preceding month shall be
applied to pay the remaining balance of the Revenue Stream.  The Company, after
payment in full of the Note Obligations (other than Note Obligations arising in
respect of any NBR Notes), may prepay any or all of the remaining balance of the
Revenue Stream.

 

2.9.         Taxes.   Any and all payments by the Issuer or any Guarantor with
respect to any Note Obligations shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings in any such case imposed by the United States or any
political subdivision thereof, excluding taxes imposed or based on the recipient
Purchaser’s overall net income, and franchise or capital taxes imposed on it in
lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder being hereinafter referred to as “Taxes”).  Each Purchaser shall
deliver to the Issuer any forms or documentation under applicable tax law that
establish any available exemption from or reduction of any withholding taxes
imposed on any payments on the Note Obligations under this Agreement.  If the
Issuer or any Guarantor shall be required by law to deduct any Taxes from or in
respect of any Note Obligations payable hereunder to any Purchaser (and such
taxes are not attributable to the failure of a Purchaser to comply with its
delivery obligations described in the preceding sentence), (i) the sum payable
shall be increased as may be reasonably necessary so that after making all
required deductions for taxes (including deductions for taxes applicable to
additional sums payable under this Section 2.9) such Purchaser receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Issuer or such other payor shall make such deductions and (iii) the
Issuer or such other payor shall remit the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.  Within
30 days after the date of any payment of such Taxes, the Issuer or other payor
shall furnish to the Purchasers the original or certified copy of a receipt
evidencing payment thereof. Notwithstanding the foregoing, for

 

6

--------------------------------------------------------------------------------


 

purposes of this Section 2.9, “Taxes” shall not include any withholding taxes
imposed on amounts payable under this Agreement as of the date that the
applicable Purchaser becomes a party hereto, and accordingly in no event shall
the Issuer or any Guarantor be required to pay any additional amounts in
respects of withholding taxes imputed on amounts payable to such Purchasers as
of the Closing Date, unless such amounts are payable under the succeeding
sentences of this Section 2.9.  Notwithstanding and in addition to the
foregoing, if and to the extent that any taxes, levies, imposts, deductions,
charges or withholdings are imposed either by any foreign jurisdiction,
instrumentality or administrative body or by the United States or any political
subdivision thereof, on the basis that either the applicable payor (e.g., the
Issuer, any Guarantor or other entity that receives Monetization Revenues) or
that the source of any payment is located or derived from outside of the United
States, all payments to the Purchasers hereunder, including with respect to the
Revenue Stream, shall be made free and clear of, and without deduction or
withholding for any such tax, levy, impost, deduction, charge or withholding.
Each Purchaser shall deliver to the Issuer on the Issuer’s specific request any
forms or documentation under applicable tax law that establish any available
exemption from or reduction of any withholding taxes imposed on any payments on
the Obligations under the preceding sentence; and if the Issuer or any Guarantor
shall be required by law to deduct any amounts from or in respect of any
Obligations payable under the preceding sentence to any Purchaser (and such
taxes are not attributable to the failure of a Purchaser to comply with its
delivery obligations described in the preceding sentence, following the Issuer’s
request for any such form or documentation), (i) the sum payable shall be
increased as may be reasonably necessary so that after making all required
deductions for such amounts (including deductions for taxes applicable to
additional sums payable under this Section 2.9) such Purchaser receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Issuer or such other payor shall make such deductions and (iii) the
Issuer or such other payor shall remit the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law; and
within 30 days after the date of any payment of such amounts, the Issuer or
other payor shall furnish to the Purchasers the original or certified copy of a
receipt evidencing payment thereof.

 

2.10.                     Manner and Time of Payment.  All payments to the
Purchasers shall be made by wire transfer or other same day funds, without set
off, not later than 5:00 p.m. (Pacific Time) on the day such payment is due, in
accordance with the payment instructions set forth on Schedule 2.10.

 

2.11.                     Patent License.  Effective as of the Closing Date, the
Company shall grant to the Collateral Agent, for the benefit of the Secured
Parties, a non-exclusive, royalty free, license (including the right to grant
sublicenses) with respect to the Patents, which shall be evidenced by, and
reflected in, the Patent License Agreement.  The Collateral Agent and the
Secured Parties agree that the Collateral Agent shall only be entitled to use
such license following the occurrence of any Event of Default.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
CONDITIONS PRECEDENT

 

3.1.                            Conditions to Closing.  The obligation of each
Purchaser to purchase additional Notes hereunder and additional Warrants, in
each case, on the Amendment Effective Date is subject to the satisfaction of the
conditions set forth in this Section 3.1:

 

3.1.1.                  Deliveries.  The Company (and each of its Subsidiaries,
as applicable) shall have delivered to each Purchaser and the Collateral Agent
fully executed (where applicable) copies of the following:

 

3.1.1.1.                  this Agreement;

 

3.1.1.2.                  the additional Notes;

 

3.1.1.3.                  the Patent License Agreement;

 

3.1.1.4.                  the additional Warrants;

 

3.1.1.5.                  [reserved];

 

3.1.1.6.                  a revised Schedule 4.5 to the Security Agreement
(which such Schedule shall replace the existing Schedule 4.5 therein as of the
Amendment Effective Date);

 

3.1.1.7.                  (i) a copy of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
other constitutive document, including all amendments thereto, of the Issuer and
each Guarantor, certified as of a recent date by the Secretary of State of the
state of its organization and a certificate as to the good standing of the
Company as of a recent date, from such Secretary of State (or, in each case, a
comparable governmental official, if available); (ii) a certificate of the
Secretary or Assistant Secretary of the applicable entity, dated the Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws and any limited liability company agreement of the entity as
in effect on the Amendment Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or managers of the entity authorizing the execution, delivery and
performance of the Documents, and that such resolutions and consents have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate or articles of incorporation of the Issuer or the applicable
Guarantor have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing this Agreement or any other Document on behalf of the entity;
and (iii) to the extent available, a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above;

 

8

--------------------------------------------------------------------------------


 

3.1.1.8.                  an opinion of counsel for the Issuer and each
Guarantor addressed to the Collateral Agent and each other party hereto in
customary form and otherwise in form and substance reasonably satisfactory to
the Collateral Agent;

 

3.1.1.9.                  an officer’s certificate from an Authorized Officer of
the Issuer and each Guarantor certifying that the condition set forth in
Section 3.1.2 has been satisfied;

 

3.1.1.10.           consents from the counterparties to the Contractual
Obligations reflected on Schedule 4.4 shall have been obtained in form and
substance satisfactory to the Purchasers; and

 

3.1.1.11.           all documentation and other information about the Company
requested by the Purchasers or the Collateral Agent under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

3.1.2.                  Representations and Warranties; No Default.  The
representations and warranties contained in this Agreement and the other
Documents shall be true and correct in all material respects, and there shall
exist no Default or Event of Default, including after giving effect to the
transactions contemplated herein.

 

3.1.3.                  Fees and Expenses.  A Structuring Fee in the amount of
$90,000 (such being 2% of the principal amount of the Notes to be issued on the
Amendment Effective Date), and the expenses of the Purchasers and the Collateral
Agent invoiced as of the Closing Date and payable hereunder, shall have been
paid in full, in cash.

 

3.1.4.                  Due Diligence.  The Purchasers shall have completed
their due diligence, and shall be satisfied with the results thereof, in their
sole judgment.

 

3.1.5.                  Senior Lien.  The Purchasers shall be satisfied that,
after giving effect to the Collateral Documents, and to the making of any
filings contemplated thereby, the Collateral Agent will have a first priority
perfected lien in the Patents and all other material assets of the Issuer and
each Guarantor to the extent that such perfection of a lien in the Patents can
be effected through filings in the United States, subject to only to the
existing Liens set forth on Schedule 6.8.

 

3.1.6.                  Control of Cash Collateral Account.  Concurrently with
the Amendment Effective Date, the Collateral Agent shall have sole control over
the Cash Collateral Account, and the Company shall not have any rights to
withdrawal or otherwise control the Cash Collateral Account.  Immediately prior
to the Amendment Effective Date, the Collateral Agent shall have received
confirmation from the Bank that the Collateral Agent’s notice of exclusive
control over the Cash Collateral Account has been received and is effective.

 

3.1.7.                  Cash in the Cash Collateral Account.  The Cash
Collateral Account shall hold not less than $4,500,000 in cash immediately prior
to the Amendment Effective

 

9

--------------------------------------------------------------------------------


 

Date, and concurrently with the effectiveness of the Amendment Effective Date,
the Collateral Agent shall have received evidence satisfactory to the Collateral
Agent that the Cash Collateral Account then maintains $4,500,000 in cash. 
Immediately after the effectiveness of this Agreement, the Collateral Agent
shall release to the Issuer $4,500,000 net of all obligations then due and owing
to Fortress (including, without limitation, the Structuring Fee and fees and
expenses incurred in connection with the negotiation and execution of this
Agreement and the other Documents on the Amendment Effective Date, including
fees and expenses of counsel to the Collateral Agent).

 

3.2.                            Conditions to Subsequent Issuances of Notes and
Increases in Revenue Stream Basis.  Should the Purchasers, in their sole
discretion, agree to acquire any Notes after the Amendment Effective Date and
additional rights in Monetization Revenues following the Amendment Effective
Date, the Issuer shall satisfy the following conditions (to be confirmed by
delivery of an officer’s certificate or other evidence acceptable to the
Purchasers) and such other conditions requested by the Purchasers, in their sole
discretion:

 

3.2.1.                  Notice.  The Issuer shall provide not less than 10
Business Days prior written notice of such request, which in the case of the
issuance of any NBR Notes, shall include the name of the potential Target, which
Target shall be acceptable to the Collateral Agent in its sole discretion, the
Issuer’s good faith determination of the Monetization Revenue to be derived from
such Target for the Net Bookings Period and the proposed date of such issuance.

 

3.2.2.                  Representations and Warranties; No Default. As of the
date of the issuance of such Notes, the representations and warranties of the
Company contained in this Agreement or any other Document shall be true and
correct in all material respects on and as of such date and there shall exist no
Default or Event of Default;

 

3.2.3.                  Fees and Expenses.  A Structuring Fee in the amount of
2.0% of the principal amount of the Notes issued on that date, and the unpaid
expenses of the Purchasers and the Collateral Agent invoiced as of the date of
funding such Notes and payable hereunder, shall have been paid in full, in cash.

 

3.2.4.                  Officers Certificate.  An officer’s certificate from an
Authorized Officer of the Issuer certifying that the conditions set forth in
Section 3.2.2 has been satisfied.

 

3.2.5.                  Post Closing Actions.  The Issuer shall have
demonstrated to the satisfaction of the Purchasers that the actions specified in
Section 6.12.1, Section 6.12.4 and Section 6.12.5 have been completed.

 

3.2.6.                  Other Actions.  The Company (and each of its
Subsidiaries, as applicable) shall have delivered to each Purchaser and the
Collateral Agent fully executed (where applicable) such other documents and
instruments as the Collateral Agent requires, including, without limitation, the
documentation described in Section 3.1.1.6 above and a customary legal opinion
in form, scope and substance satisfactory to the Purchasers and the Collateral
Agent.

 

3.2.7.                  NBR Notes.  Solely in connection with the issuance of
any NBR Notes:

 

10

--------------------------------------------------------------------------------


 

3.2.7.1.                  Requested Information.  The Issuer shall have
delivered to the Collateral Agent and the Purchasers such additional information
relating to the Target, the anticipated Monetization Revenue arising under the
applicable Net Bookings Financings Agreement, the Net Bookings Financing
Agreement or otherwise as requested by the Collateral Agent and the Purchasers
and all such information shall be satisfactory to the Collateral Agent and the
Purchasers.

 

3.2.7.2.                  Principal Amount.  The aggregate principal amount of
such NBR Notes to be issued shall not exceed an amount equal to the applicable
Borrowing Base, as determined by the Collateral Agent in its sole discretion. 
In addition, the issuance of such NBR Notes shall not cause the aggregate
original principal amount of all NBR Notes to be issued and previously issued,
excluding PIK Interest, to exceed $7,500,000, of which not more than $3,750,000
shall be made available during the period following the Amendment Effective and
on or prior to June 30, 2017 and of which not more than $3,750,000 shall be made
available during the period following June 30, 2017 and on or prior to
December 31, 2017

 

3.2.7.3.                  Net Bookings Financing Agreement.  The Issuer shall
deliver to the Collateral Agent and the Purchasers an officer’s certificate
signed by an Authorized Officer certifying to and attaching a true, correct and
complete copy of a duly executed Net Bookings Financing Agreement (which shall
be in form, scope and substance satisfactory to the Collateral Agent and the
Purchasers in their respective sole discretion) between the Issuer and the
Target, together with true, correct and complete copies of all documents
executed and delivered in connection therewith.

 

3.2.7.4.                  Delivery of Documents.  The Company (and each of its
Subsidiaries, as applicable) shall have delivered to each Purchaser and the
Collateral Agent fully executed (where applicable) copies of the following:

 

(A)          the NBR Notes (in the form of Exhibit A hereto); and

 

(B)          a duly executed amendment to this Agreement in accordance with
Section 2.2.3, to the extent applicable.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In order to induce the Purchasers to enter into this Agreement and purchase the
additional Notes and the additional Warrants on the Amendment Effective Date and
at any time following the Amendment Effective Date, the Company hereby
represents and warrants to the Purchasers that:

 

4.1.                            Organization and Business.  The Company is (a) a
duly organized and validly existing corporation or limited liability company,
(b) in good standing under the laws of the jurisdiction of its incorporation or
organization, and (c) has the power and authority, corporate or otherwise,
necessary (i) to enter into and perform this Agreement and the Documents to
which it is a party, and (ii) to carry on the business now conducted or proposed
to be conducted by it.

 

11

--------------------------------------------------------------------------------


 

Schedule 4.1 sets forth as of the Amendment Effective Date each entity in which
any Company holds an interest, directly or indirectly, and sets forth the
ownership of all equity securities of each Company and each such other entity
(including joint venture, membership or partnership interests, and including
convertible securities, options or warrants).  The entities identified on
Schedule 4.1 as “Immaterial Subsidiaries” conduct no material operations, and
own no material assets.

 

4.2.                            Qualification.  Each Company is duly and legally
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each state or jurisdiction in which such
qualification is required and is duly authorized, qualified and licensed under
all laws, regulations, ordinances or orders of public authorities, or otherwise,
to carry on its business in the places and in the manner in which it is
conducted, other than where any such failure to be so licensed or qualified has
no material impact on the Company’s operations or contemplated operations.

 

4.3.                            Operations in Conformity with Law, etc.  The
operations of the Company as now conducted or proposed to be conducted are not
in violation in any material respect of, nor is the Company in default in any
material respect under, any Legal Requirement, other than where such non
compliance is not likely to have a material impact on the Company’s operations
or to result in any material liability.

 

4.4.                            Authorization and Non-Contravention.  Each
Company has taken all corporate, limited liability or other action required to
execute, deliver and perform this Agreement and each other Document. All
necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person of any of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  This Agreement and each other Document does not (i) contravene the
terms of any of the Company’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (x) any Contractual Obligation of the
Company or its applicable Subsidiaries, except that certain consents and waivers
are required under those Contractual Obligations set forth on Schedule 4.4 or
(y) any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which the Company is subject or (iii) violate any Legal
Requirement.

 

4.5.                            Intellectual Property.  As of the Amendment
Effective Date, subject solely to the licensing agreements set forth on Schedule
4.5 (the “Existing Licenses”) (true and complete copies of which have been
delivered to the Purchasers to the extent requested by the Majority Purchasers),
the Company shown on Schedule I(a) is the entire, valid, sole and exclusive
beneficial and record owner of all right, title and interest to all of the
Patents with good and marketable title free and clear of any and all Liens,
charges and encumbrances, including, without limitation, that other than the
Existing Licenses, there are no pledges, assignments, licenses, springing
licenses, options, non-assertion agreements, earn-outs, monetization agreements,
profit and revenue sharing arrangements, derivative interests, fee and recovery
splitting agreements, registered user agreements, shop rights and covenants by
the Company not to sue third persons, and the Company has the power to bring and
sustain action and recover for past, present and future infringement without
having to join any other third party and that no provision of any Existing
License will materially restrict the ability of such Company to pursue

 

12

--------------------------------------------------------------------------------


 

Monetization Activities. The applicable Company shown on Schedule I(a) is listed
as record owner of all of the Patents and the recordings in the United States
Patent and Trademark Office do not reflect any defects in chain-of-title or
unreleased liens, except as reflected on said Schedule.  All of the Patents are
subsisting and have not been adjudged invalid or unenforceable, in whole or in
part, and none of the Patents are at this time the subject to any challenge to
their validity or enforceability, other than claims and defenses asserted in
connection with the Company’s Monetization Activities and of which the
Purchasers have been advised in writing, none of which are, in the Company’s
judgment, likely to be resolved in a manner that would result in a Material
Adverse Effect.  To the knowledge of the Company, the Patents are valid and
enforceable.  The Company has no notice of any lawsuits, actions or opposition,
cancellation, revocation, re-examination or reissue proceedings commenced or
threatened with reference to any of the Patents, except as referenced above.

 

4.6.                            Material Agreements.  Schedule 4.6 sets forth
each agreement relating to the purchase or other acquisition of any Patent,
including seller notes issued in connection with such acquisition, and any other
material agreement relating to any Patent (other than the Existing Licenses)
(collectively, the “Patent Agreements”).  Each such agreement is in full force
and effect for the benefit of the Company and to the knowledge of the Company
there are no material defaults under any such agreement.

 

4.7.                            Margin Regulations.  The Company is not engaged,
nor will it engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and the proceeds of the Notes,
the Revenue Stream and the Warrants will not be used for any purpose that
violates Regulation U of the Board of Governors of the United States Federal
Reserve System.

 

4.8.                            Investment Company Act.  The Company is not, and
is not required to be, registered as an “investment company” under the
Investment Company Act of 1940.

 

4.9.                            USA PATRIOT Act, FCPA and OFAC.

 

4.9.1.                  To the extent applicable, the Company is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act.

 

4.9.2.                  No part of the proceeds of the Notes or the purchase
price for the Revenue Stream will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

4.9.3.                  None of the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or controlled Affiliate of the
Company, is currently the subject of any U.S. sanctions program administered by
the Office of Foreign Assets

 

13

--------------------------------------------------------------------------------


 

Control of the United States Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the Notes or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently the subject of any U.S.
sanctions program administered by OFAC, except to the extent licensed or
otherwise approved by OFAC.

 

4.10.                     No Default.  No Default or Event of Default exists or
would result from the incurring of any Obligations by the Company or the grant
or perfection of Liens on the Collateral.  The Company is not in default under
or with respect to any Contractual Obligation in any respect which, individually
or together with all such defaults, would reasonably be expected to have a
Material Adverse Effect.

 

4.11.                     Binding Effect.  This Agreement and each other
Document constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

4.12.                     Disclosure.  No report, financial statement,
certificate or other written information furnished by or on behalf of the
Company (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Purchaser or the Collateral Agent in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (when
taken as a whole), in the light of the circumstances under which they were made,
not materially misleading.  With respect to projected financial information and
pro forma financial information, the Company represents that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

 

4.13.                     Post-Closing Obligations.  The post-closing
obligations set forth on Schedule 6.12 and set forth in Section 6.12 have been
satisfied by the date set forth in Section 6.12 hereof.

 

ARTICLE V
 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND COLLATERAL AGENT

 

Each Purchaser, for itself and for no other Purchaser, and the Collateral Agent
hereby represents and warrants to the Issuer as of the Closing Date:

 

5.1.                            Authority.  The Purchaser and the Collateral
Agent, as the case may be, has the power and authority, corporate or otherwise,
necessary to enter into and perform this Agreement and the Documents to which it
is a party.

 

5.2.                            Binding Effect.  This Agreement and each other
Document constitute the legal, valid and binding obligations of the Purchaser
and the Collateral Agent, enforceable against the Purchaser or the Collateral
Agent as the case may be in accordance with their respective terms,

 

14

--------------------------------------------------------------------------------


 

except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

 

5.3.                            Investment Intent.  The Purchaser understands
that the Notes, the Warrant and the shares underlying the Warrants are each a
“restricted security” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring such securities as
principal for its own account and not with a view to or for distributing or
reselling such securities or any part thereof in violation of the Securities Act
or any applicable state securities laws. The Purchaser does not presently have
any agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of the Note or Warrant (or any securities
which are derivatives thereof) to or through any person or entity.

 

5.4.                            Experience of the Purchaser.  The Purchaser has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Note and Warrant, and has so evaluated the merits and risks of
such investment.  The Purchaser is able to bear the economic risk of an
investment in the Note and Warrant and, at the present time, is able to afford a
complete loss of such investment.  The Purchaser understands that its investment
in the Note and Warrant involves a significant degree of risk.

 

5.5.                            Access to Information.  The Purchaser
acknowledges that it has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Note and
the merits and risks of investing in the Note; (ii) access to information about
the Company and its subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Note.

 

5.6.                            Reliance on Exemptions.  The Purchaser
understands that the Notes are being offered and sold to it in reliance on
specific exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire its Note.

 

ARTICLE VI
COVENANTS

 

Until all of the Issuer’s obligations with respect to the Notes and the Revenue
Stream have been paid in full in cash, the Issuer and each Guarantor shall
comply, and shall cause its respective Subsidiaries to comply, with the
covenants set forth in this Article VI; provided that

 

15

--------------------------------------------------------------------------------


 

following payment in full of the Note Obligations, only the obligations under
Sections 6.2, 6.5.2, and 6.6.1 shall continue in effect.

 

6.1.                            Taxes and Other Charges.  The Company shall duly
pay and discharge, or cause to be paid and discharged, before the same becomes
in arrears, all taxes, assessments and other governmental charges imposed upon
such Person and its properties, sales or activities, or upon the income or
profits therefrom; provided, however, that any such tax, assessment, charge or
claim need not be paid if the validity or amount thereof shall at the time be
contested in good faith by appropriate proceedings and if such Person shall, in
accordance with GAAP, have set aside on its books adequate reserves with respect
thereto; provided, further, that the Company shall pay or bond, or cause to be
paid or bonded, all such taxes, assessments, charges or other governmental
claims immediately upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor (except to the extent such
proceedings have been dismissed or stayed).

 

6.2.                            Conduct of Monetization Activities.  The Company
shall undertake its best efforts to diligently pursue the monetization of the
Patents (provided that following payment in full of the Note Obligations, the
Company shall be required to use “commercially reasonable” rather than “best”
efforts), and shall provide regular updates to the Purchasers and their
advisors, and shall consult with Purchasers and their advisors on request, as to
such activities.

 

6.3.                            Maintenance of Existence.  The Company shall do
all things necessary to preserve, renew and keep in full force and effect and in
good standing its legal existence and authority necessary to continue its
business.

 

6.4.                            Compliance with Legal Requirements.  The Company
shall comply in all material respects with all valid Legal Requirements
applicable to it, except where compliance therewith shall at the time be
contested in good faith by appropriate proceedings.

 

6.5.                            Notices; Reports.

 

6.5.1.                  Certain Notices.  The Company shall, promptly following
having notice or knowledge thereof, furnish to each of the Purchasers such
information as they may reasonably request concerning the Company’s Monetization
Activities and Monetization Revenues, including without limitation the
following:

 

6.5.1.1.                  any dispute, litigation, investigation, suspension or
any administrative or arbitration proceeding by or against the Company for an
amount in excess of $500,000 or affecting the Company’s ownership rights with
respect to the Patents; and

 

6.5.1.2.                  promptly upon acquiring knowledge thereof, the
existence of any Default or Event of Default, specifying the nature thereof and
what action the Company has taken, is taking or proposes to take with respect
thereto.

 

Each notice pursuant to this Section shall be accompanied by a statement by an
Authorized Officer of the Company, on behalf of the Company, setting forth
details of the occurrence referred to therein, and stating what action the
Company or other Person

 

16

--------------------------------------------------------------------------------


 

proposes to take with respect thereto and at what time.  Each notice under
Section 6.5.1.2 shall describe with particularity any and all clauses or
provisions of this Agreement or other Document that have been breached or
violated.

 

6.5.2.      Certain Reports.  The Issuer shall cause to be furnished to each of
the Purchasers the following:

 

6.5.2.1.      no later than the 10th day of every month, with respect to the
prior month, a report and certification of a responsible officer, in each case,
in form and detail satisfactory to the Majority Purchasers (x) calculating and
certifying to the Company’s Monetization Revenues (including, to the extent
applicable, the Company’s Monetization Revenues derived from Net Bookings
Financing Agreements), including, a certification as to the Company’s compliance
with Section 6.9 and Section 6.15 and (y) calculating the Liquidity of the
Issuer and the Guarantors in accordance with Section 6.10 and certifying as to
the Company’s compliance therewith;

 

6.5.2.2.      copies of any demand, cease and desist or other similar letter and
copies of any material filing in any litigation or arbitration relating to the
Patents by or against the Company that is not subject to an “attorneys’ eyes
only” or other protective order, as soon as reasonably practical after receipt
thereof or, in the case of any material letter sent or material filing made by
the Company, which is not subject to an “attorneys’ eyes only” or other
protective order, as early as practical prior to the date such letter is to be
sent or such filing is to be made;

 

6.5.2.3.      promptly (and in any event within 10 Business Days) after
execution thereof, copies of all judgments, settlement agreements or licenses
with respect to the Patents;

 

6.5.2.4.      promptly (and in any event within 10 Business Days), such
additional business, financial, corporate affairs and other information as the
Majority Purchasers may from time to time reasonably request; and

 

6.5.2.5.      promptly (and in any event within 10 Business Days) a report
setting forth in reasonable detail the status of pending litigation of the
Company and an update of events that occurred in respect thereof and filings
made in such pending litigation.

 

Subject to the preservation of any privilege, the Company shall authorize and
direct any legal counsel or consultant appointed by, and engaged by the Company,
to discuss the status of the Company’s Monetization Activities with the
Purchasers and the Collateral Agent.

 

6.6.         Information Rights.

 

6.6.1.      Upon request of the Majority Purchasers, the Company shall permit
any Purchaser and any Purchaser’s duly authorized representatives and agents to
visit during normal business hours and inspect any of its property, corporate
books, and financial

 

17

--------------------------------------------------------------------------------


 

records related to the Patents, to examine and make copies of its books of
accounts and other financial records related to the Patents and its Monetization
Activities and Monetization Revenues, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its managers, officers,
employees and independent public accountants (and by this provision the Company
hereby authorizes such accountants to discuss with the Purchasers the finances
and affairs of the Company so long as (i) an officer or manager of the Company
has been afforded a reasonable opportunity to be present for such discussion and
(ii) such accountants shall be bound by standard confidentiality obligations),
in each case related to the Patents and the Monetization Activities and
Monetization Revenues. In addition, upon request of the Majority Purchasers from
time to time, and subject to any claims of privilege, the Company shall provide
the Purchasers with a status update of any material development in any
litigations or any administrative or arbitration proceeding related to the
Patents, unless such information would be subject to an attorney-client
privilege.  All reasonable costs and expenses incurred by the Purchasers and
their duly authorized representatives and agents in connection with the exercise
of the Purchasers’ rights pursuant to this Section 6.6 shall be paid by the
Company, up to one visit per month unless an Event of Default has occurred and
is continuing.

 

6.6.2.      The Purchasers acknowledge that in connection with their information
and access rights under this Agreement, the Company may be required to provide
information that may be deemed to be material non public information; provided
that the Company agrees to clearly identify any such information as such, in
writing, and, prior to delivery or any material non public information, to
request and obtain Purchaser confirmation prior to such delivery that the
Purchasers wish to receive non public information notwithstanding that it may
constitute material non public information.  The Purchasers and the Company
agree to work together in good faith to establish procedures for the handling of
information that may constitute material non public information, including
procedures that enable the Purchasers to evaluate from time to time the extent
to which they are prepared to receive material non public information by the
Company and as to which of such information will be subject to periodic
“cleansing disclosure” and/or the establishment of “trading windows”  in order
to achieve the Purchasers’ objectives of remaining reasonably informed of the
Company’s Monetization Activities and available to consult with the Company
regarding such activities, while not being unreasonably restricted in public
trading of common stock of the Company.  For the avoidance of doubt, subject to
the Company not providing the Purchasers with any information that it is not
prepared to disclose to the public without first providing a written notice to
the Purchasers confirming that they are prepared to receive non public
information, the Company shall have no obligation to any Purchaser to disclose
information to the public, whether by press release or SEC filing, that it is
not otherwise obligated to disclose at such time pursuant to the Securities
Exchange Act of 1943 and the regulations of the SEC promulgated thereunder.

 

6.7.         Indebtedness.  The Company shall not create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, except for:

 

6.7.1.      Indebtedness in respect of the Obligations;

 

18

--------------------------------------------------------------------------------


 

6.7.2.      unsecured trade payables that are not evidenced by a promissory note
and are incurred in the Ordinary Course of Business, including such payables
owing to suppliers, consultants and advisors, employees and board members,
liabilities under corporate credit cards and other similar accounts payable;

 

6.7.3.      the existing Indebtedness set forth on Schedule 6.7;

 

6.7.4.      additional unsecured Indebtedness that is subordinated to the rights
of the Purchasers under this Agreement pursuant to an agreement in form and
substance reasonably satisfactory to the Majority Purchasers; and

 

6.7.5.      additional indebtedness that is assumed in connection with, or
incurred to finance, the acquisition of additional Patents and other
intellectual property, or to fund monetization activities related thereto
provided that such indebtedness is solely recourse to a subsidiary or other
entity that solely owns such assets (an “Excluded Subsidiary”), and is solely
secured by the assets of such entities, including being secured by no Patents
other than “Specified Patents”, and further provided that until the Purchasers
have acquired Notes from the Issuer in an aggregate original principal amount of
not less than $50,000,000, (x) with respect to newly incurred indebtedness, the
Purchasers have first been offered a reasonable opportunity to provide such
indebtedness on economic and other terms consistent with the Notes (including a
proportionate increase in the Revenue Stream); and (y) in the event that the
Purchasers decline to fund such indebtedness on comparable terms to the Notes,
the Purchasers have been offered a right of first refusal to provide such
indebtedness on comparable economic and other terms, which offer shall be in
writing and accompanied by fully executed copies of binding commitment papers or
other binding loan documentation which is in effect with a proposed provider of
such indebtedness, and shall remain open to the Purchasers (on the same basis as
such proposed lender) for not less than 10 Business Days following delivery to
the Purchasers of such written offer.

 

6.8.         Liens.  The Company shall not create, incur, assume or suffer to
exist any Lien upon any Patent other than the following (“Permitted Liens”):

 

6.8.1.      Liens securing the Obligations,

 

6.8.2.      the Existing Licenses and other non-exclusive licenses that are
entered into pursuant to the Company’s Monetization Activities and otherwise in
compliance with this Agreement;

 

6.8.3.      the existing Liens reflected on Schedule 6.8; and

 

6.8.4.      Liens securing Indebtedness under Section 6.7.5 solely on Specified
Patents and proceeds thereof.

 

6.9.         Management of Patents and Patent Licenses.

 

6.9.1.      Dispositions.  The Company shall not make any Disposition of any
Patents (including, without limitation, any intercompany assignments of any
Patents) other than

 

19

--------------------------------------------------------------------------------


 

(i) entering into settlement agreements or non-exclusive licensing arrangements
with respect to Patents in pursuit of the Monetization Activities, (ii) sales of
the Company’s proprietary hardware and software products in the ordinary course
of business provided, for the avoidance of doubt, that no such arrangements
shall permit the use of any Patents other than as required for the sale of such
products, and (iii) entering into exclusive license agreements or sales of
Patents with the written consent of the Majority Purchasers.  For the avoidance
of doubt, proceeds of any Disposition of Patents shall constitute Monetization
Revenues.  The Company shall include in any Disposition (other than outright
sales or exclusive licenses of Patents) a prohibition against sublicenses, and a
provision that terminates any such arrangement upon a change of control of the
licensee. For the avoidance of doubt, nothing in the foregoing shall be
construed to prohibit the Company from replacing or dividing existing Patent
Agreements under substantially equivalent, or more favorable to the Company,
financial and other terms than the Patent Agreements.  Without limiting the
foregoing, in no event shall the Issuer or any of its Subsidiaries, make any
assignment of Patents to any other Subsidiary of the Issuer.

 

6.9.2.      Preservation of Patents.  (a) The Company shall, at its own expense,
take all reasonable steps to pursue the registration and maintenance of each
Patent and shall take all reasonably necessary steps to preserve and protect
each Patent and (b) the Company shall not do or permit any act or knowingly omit
to do any act whereby any of the Patents may lapse, be terminated, or become
invalid or unenforceable or placed in the public domain.  At its option, the
Collateral Agent or the Majority Purchasers may, at the Company’s expense, take
all reasonable steps to pursue the registration and maintenance of each Patent
and take all reasonably necessary steps to preserve and protect each Patent and
the Company hereby grants the Collateral Agent a power-of-attorney to take all
steps in the Company’s name in furtherance of the foregoing; provided that the
foregoing shall not be interpreted as excusing the Company from the performance
of, or imposing any obligation on the Collateral Agent or the Majority
Purchasers to cure or perform any obligation of the Company; provided further
that the Collateral Agent shall give the Company prompt written notice following
any action taken by the Collateral Agent under this Section 6.9.2, and shall
endeavor to give advance written notice where feasible.  Notwithstanding the
foregoing, the Company shall not be required to preserve the registration of any
Patent that it determines is not necessary for its pursuit of its business
objectives so long as the Company offers to assign such Patent to the Collateral
Agent as its designee, as directed by the Majority Purchasers, for no
consideration prior to permitting any Patent to lapse, terminate or become
invalid, unenforceable or placed in the public domain, with such first offer to
be made within a reasonable time frame prior to the date on which such result
would occur to permit time for the Purchasers to consider such offer and for the
parties to effect any such transfer.

 

6.9.3.      Entry into Agreements.  Neither the Company nor any Affiliate of the
Company shall enter into any contract or other agreement with respect to the
Patents that contains confidentiality provisions prohibiting or otherwise
restricting the Company or such Affiliate from disclosing the existence and
content of such contract or other agreement to the Purchasers and their counsel.

 

20

--------------------------------------------------------------------------------


 

6.10.       Minimum Liquidity.  The Issuer and Guarantors shall maintain not
less than (a) at all times that the promissory note issued by the Issuer in
favor of Weintraub Capital Management, L.P. in the original principal amount of
$500,000 remains outstanding (including under any refinancings or replacements
thereof) (the “Weintraub Note”), One Million Two Hundred Fifty Thousand Dollars
($1,250,000) and (b) following delivery of evidence satisfactory to the
Collateral Agent of the payment in full of all obligations under the Weintraub
Note, One Million Dollars ($1,000,000), in each case, in unrestricted cash and
Cash Equivalents (“Liquidity”) (not including amounts on deposit in the Cash
Collateral Account except to the extent the Issuer or a Guarantor is entitled to
such amounts), and the Issuer shall provide monthly certifications demonstrating
Liquidity not later than 10 days after the end of each month.

 

6.11.       Cash Collateral Account.  In accordance with the terms of the
Original Agreement, the Company has opened a depository account (the “Cash
Collateral Account”) with Wells Fargo Bank, N.A. (the “Bank”), which Cash
Collateral Account is subject to a control agreement in form and substance
acceptable to the Collateral Agent (the “Control Agreement”), between the
Company, the Bank and the Collateral Agent.  On or before the Amendment
Effective Date the Collateral Agent has provided notice of exclusive control to
the Bank over the Cash Collateral Account.  The Company shall cause all
Monetization Revenues to be deposited into such Cash Collateral Account, shall
provide instructions to each payor of Monetization Revenues to directly deposit
any Monetization Revenues into the Cash Collateral Account, and the Company
hereby authorizes the Majority Purchasers to inform any payor of Monetization
Revenues of the Company’s obligation to direct all Monetization Revenues to the
Cash Collateral Account as required hereunder. On each deposit of Monetization
Revenues to the Cash Collateral Account, the Company shall deliver an officer’s
certificate in the form of Exhibit D to the Collateral Agent detailing the
source and nature of such Monetization Revenues and setting forth the Company’s
calculation of the required application of the resulting Monetization Revenues.
On a monthly basis on and after the Closing Date, but no later than the 15th day
of each month, the Issuer shall deliver to the Collateral Agent a written
statement (each a “Collateral Account Statement”) with reasonable detail showing
the amounts applied by the Issuer in the Cash Collateral Account for the prior
month to the payment of the Notes or, after the payment in full of the Notes,
the payments to the Company in respect of the Monetization Revenues.  As of the
Amendment Effective Date, the Cash Collateral Account shall be under the sole
control of the Collateral Agent and the Company shall not have any rights to
withdrawal or otherwise control the Cash Collateral Account; provided that the
Collateral Agent shall make withdrawals from the Cash Collateral Account
promptly following the deposit of any Monetization Revenues, and will apply such
Monetization Revenues to amounts due hereunder to the Collateral Agent and the
Investors in accordance with this Agreement, and will release any excess amounts
to the Company.  The Company and the Collateral Agent shall have access to
account statements from the Bank concerning the Cash Collateral Account.

 

6.12.       Further Assurances.

 

6.12.1.    Upon the reasonable request of the Majority Purchasers or the
Collateral Agent, the Company shall (i) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further

 

21

--------------------------------------------------------------------------------


 

acts, deeds, certificates, assurances and other instruments as the Collateral
Agent or Majority Purchasers may reasonably request from time to time in order
to carry out the purposes of the Documents.  Promptly upon the Company acquiring
or forming any new Subsidiary (excluding Immaterial Subsidiaries and Excluded
Subsidiaries) and upon any Subsidiary ceasing to be an Immaterial Subsidiary or
an Excluded Subsidiary, the Company shall cause such Subsidiary to execute the
Collateral Documents and any other documentation requested by the Collateral
Agent, and to take any action reasonably requested to grant to the Collateral
Agent, and perfected, liens on its material assets, which liens shall be senior
in priority to liens other than Permitted Liens and Liens described in
Section 6.8.4.

 

6.12.2.    In addition, the Issuer shall use its best efforts to cause to be
completed, on or before April 15, 2015, the actions specified on Schedule 6.12.

 

6.12.3.    On or before April 15, 2015, the Company shall (a) have made such
additional filings in the United States Patent and Trademark Office and the in
the relevant filing offices in Germany, the United Kingdom and China  necessary
to correct the defects in the chain-of-title to such Patents noted on Schedule
6.12, (b) with respect to Patents registered in the United States Patent and
Trademark Office,  have executed and delivered an updated Patent License
Agreement and Patent Security Agreement to reflect such corrections and (c) with
respect to Patents registered in Germany, the United Kingdom and China have
executed and delivered such agreements and made such filings necessary in the
applicable filing office, for each patent and application in Germany, the United
Kingdom and China, to reflect the security interest of the Collateral Agent.

 

6.12.4.    The Issuer and the Guarantors shall complete the pledge of 100% of
the equity of MedTech Development Deutschland Gmbh by no later than January 31,
2017.

 

6.12.5.    The Issuer shall, and shall cause each of its Subsidiaries to, cause
to be completed, on or before February 28, 2017 (unless otherwise specified on
Schedule 6.12.5), the actions specified on Schedule 6.12.5.

 

6.13.       Confidentiality.  Each party hereto will hold, and will cause its
respective Affiliates and its and their respective directors, officers,
employees, agents, members, investors, auditors, attorneys, financial advisors,
other consultants and advisors and assignees to hold, in strict confidence,
unless disclosure to a regulatory authority is necessary in connection with any
necessary regulatory approval, examination or inspection or unless disclosure is
required by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by or on behalf of such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a non-confidential basis or becomes
available to such party on a non-confidential basis, (2) publicly available
through no fault of such party or (3) later lawfully acquired from other sources
by such party), and neither party hereto shall release or disclose such
Information to any other person, except on a confidential basis to its officers,
directors, employees, agents, members, investors,

 

22

--------------------------------------------------------------------------------


 

Affiliates, auditors, attorneys, financial advisors, other consultants and
advisors and except in connection with any proposed assignment or participation
of the rights of a Purchaser under this Agreement made in accordance with
Section 9.10.2, provided such prospective assignee or participant has agreed to
be bound by the confidentiality provisions consistent with those set forth
herein.

 

6.14.       Use of Proceeds.  The proceeds of the Notes may be used by the
Company for working capital purposes, portfolio acquisitions, growth capital and
other general corporate purposes.

 

6.15.       Restricted Payments.  So long as any Note Obligations and any
Obligations with respect to the Revenue Stream remain outstanding, no Company
shall, nor shall any Company permit any Subsidiary of such Company to, declare
or make, directly or indirectly, any Restricted Payment, except Subsidiaries of
a Company may make Restricted Payments to the Company.  Following the repayment
in full in cash of all Note Obligations and all other then due obligations
hereunder and following the making of adequate reserves for all reasonably
foreseeable obligations to be paid by the Companies, the Company may make
Restricted Payments so long as no Default or Event of Default has occurred or
would arise as a result thereof.

 

ARTICLE VII
EVENTS OF DEFAULT

 

7.1.         Events of Default.  Each of the following events is referred to as
an “Event of Default”:

 

7.1.1.      Payment.  The Issuer shall fail to make any payment due hereunder
within 3 Business Days of when such payment is due and payable.

 

7.1.2.      Other Covenants.  The Issuer or any Guarantor shall (x) fail to
perform or observe in any material respect any of the covenants or agreements
contained in Article VI or (y) fail to perform or observe in any material
respect any of the covenants or agreements elsewhere in this Agreement or in any
other Document (other than those covenants or agreements specified in clause
(x) above) where such failure continues for thirty days after the earlier of
(i) written notice to the Issuer by the Collateral Agent or any Purchaser of
such failure or (ii) knowledge of the Issuer of such failure.

 

7.1.3.      Representations and Warranties.  Any representation or warranty of
or with respect to the Issuer or any Guarantor, pursuant to or in connection
with any Document, or in any financial statement, report, notice, mortgage,
assignment or certificate delivered by any such entity so representing to the
other parties hereto in connection herewith or therewith, shall be false in any
material respect on the date as of which it was made.

 

7.1.4.      Cross Default.  Prior to the payment in full of the Note
Obligations, any event of default, after giving effect to any applicable grace,
cure, or waiver period specified in the underlying document, (x) with respect to
any Indebtedness in excess of $500,000 of the Issuer or any Subsidiary
(excluding Immaterial Subsidiaries and

 

23

--------------------------------------------------------------------------------


 

Excluded Subsidiaries) that is on account of a default in any payment under such
Indebtedness shall occur and be continuing; and (y) with respect to any Net
Bookings Financing Agreement.

 

7.1.5.      Liquidation; etc. The Issuer, any Guarantor or any Subsidiary
thereof (excluding Immaterial Subsidiaries and Excluded Subsidiaries) shall
initiate any action to dissolve, liquidate or otherwise terminate its existence.

 

7.1.6.      Change of Control.  Prior to payment in full of the Note
Obligations, either of the following shall have occurred:  (i) except as
expressly waived in writing by the Majority Purchasers, any Related Group that,
as of the date hereof, holds directly or indirectly, beneficial ownership of
14.99% or more of the Issuer’s common stock (calculated after conversion of any
convertible stock and the exercise of any warrants or options, in each case,
held by the members of such Related Group) (such common stock and securities
exercisable or convertible into common stock, “equity securities”) shall
transfer or sell (other than within the Related Group), equity securities
representing more than five percent (5%) of the equity securities held by the
Related Group as of the date of this Agreement; or (ii) Doug Croxall shall cease
to be the full time chief executive officer of the Issuer; provided, that no
Event of Default shall arise under clause (ii) of this Section 7.1.6 if, within
60 days of Doug Croxall resigning or otherwise ceasing to act as chief executive
offer, a replacement is appointed that is acceptable to the Majority Purchasers
in their reasonable discretion.

 

7.1.7.      Judgments.  Prior to the payment in full of the Note Obligations, a
final judgment (a) which, with other outstanding final judgments against the
Issuer, any Guarantor or any Subsidiary thereof (excluding Immaterial
Subsidiaries and Excluded Subsidiaries), exceeds an aggregate of $500,000 shall
be rendered against such entity or (b) which grants injunctive relief that
results, or creates a material risk of resulting, in a Material Adverse Effect
and in either case if (i) within 60 days after entry thereof (or such longer
period permitted under the terms of such judgment), such judgment shall not have
been discharged or execution thereof stayed pending appeal or (ii) within 60
days after the expiration of any such stay, such judgment shall not have been
discharged.

 

7.1.8.      Bankruptcy, etc.  The Issuer, any Guarantor or any Subsidiary
thereof (excluding Immaterial Subsidiaries and Excluded Subsidiaries) shall:

 

7.1.8.1.      commence a voluntary case under the Bankruptcy Code or authorize,
by appropriate proceedings of its board of directors or other governing body,
the commencement of such a voluntary case;

 

7.1.8.2.      (i) have filed against it a petition commencing an involuntary
case under the Bankruptcy Code that shall not have been dismissed within 60 days
after the date on which such petition is filed or (ii) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided or (iii) have entered against it an order for relief in
any involuntary case commenced under the Bankruptcy Code;

 

24

--------------------------------------------------------------------------------


 

7.1.8.3.      seek relief as a debtor under any applicable law, other than the
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;

 

7.1.8.4.      have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property; or

 

7.1.8.5.      make an assignment for the benefit of, or enter into a composition
with, its creditors, or appoint, or consent to the appointment of, or suffer to
exist a receiver or other custodian for, all or a substantial portion of its
property.

 

7.1.9.      Collateral.  Prior to payment in full of the Note Obligations, any
material provision of any Collateral Document shall for any reason cease to be
valid and binding on or enforceable against the Issuer or any Guarantor or such
entity shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
the Collateral purported to be covered thereby or such security interest shall
for any reason (other than the failure of the Collateral Agent or the
Purchasers.  to take any action within its control) cease to be a perfected and
first priority security interest subject only to Permitted Liens and such
failure shall continue for thirty days after the earlier of (i) written notice
to the Company by the Collateral Agent or any Purchaser of such failure or
(ii) knowledge of the Company of such failure.

 

7.2.         Remedies Following an Event of Default.  If any one or more Events
of Default shall occur and be continuing, then in each and every such case:

 

7.2.1.      Specific Performance; Exercise of Rights.  The Majority Purchasers
(or the Collateral Agent, acting at the direction of the Majority Purchasers)
may proceed to protect and enforce such party’s rights by suit in equity, action
at law and/or other appropriate proceeding, either for specific performance of
any covenant or condition contained in any Document, or in aid of the exercise
of any power granted in any Document, including directing the Company to take
any action requested by the Majority Purchasers (or the Collateral Agent, acting
at the direction of the Majority Purchasers) in any Monetization Activity
regarding the Patents;

 

7.2.2.      Acceleration.  The Majority Purchasers may, by notice in writing to
the Issuer, declare the remaining unpaid amount of the then-outstanding Notes,
together with accrued and unpaid interest and fees thereon, and, to the extent
that an Event of Default occurs and is continuing that would remain applicable
following payment in full of the Notes, the balance of the Revenue Stream, to be
immediately due and payable; provided that if a Bankruptcy Event of Default
pursuant to Section 7.1.8 shall have occurred, such amounts shall automatically
become immediately due and payable; and provided, that in such event, the Issuer
shall immediately and unconditionally be obligated to pay, as

 

25

--------------------------------------------------------------------------------


 

liquidated damages with respect to the Revenue Stream, the maximum amount of the
Revenue Stream in full, in cash, i.e., the Company shall pay to the Purchasers
with respect to the Revenue Stream, an amount equal to 12x (1,200%) of the
Revenue Stream Basis, less any amounts previously applied to the Revenue Stream;

 

7.2.3.      Additional Cure Periods.  Notwithstanding Section 7.2.2, (w) in the
event that an Event of Default occurs under Section 7.1.1 because the Company is
prevented from making a timely payment required hereunder because of strikes,
acts of God, shortages of labor or materials, war, terrorist acts, civil
disturbances and other causes beyond the reasonable control of the performing
party (a “Force Majeure Event”), so long as the Issuer provides Purchasers with
prompt written notice of the occurrence of such event and of the fact that it is
preventing the Company from making timely payments (or, if written notice is
prevented by such Force Majeure Event, notice in the form possible), and further
provided that the Company uses its best efforts to make the required payment,
and does make the required payment, as soon as possible after the impediment to
making the payment is resolved, Purchasers shall not accelerate the Revenue
Stream on account of such Event of Default and, if it has accelerated prior to
receiving such notice, shall revoke such acceleration; (x) prior to any
acceleration of the Revenue Stream on account of the first breach by the Company
of Section 7.1.1 not caused by a Force Majeure Event, the Collateral Agent or
the Majority Purchasers shall first provide the Issuer with notice of such
intent to accelerate and the Issuer shall have an additional 5 days to cure such
Event of Default  prior to any acceleration on account thereof; (y) prior to any
acceleration of the Revenue Stream on account of a breach of Section 6.5.2 or
Section 6.6.1, the Collateral Agent or the Majority Purchasers shall first
provide the Issuer with not less than 15 days prior written notice of such
intent to accelerate, except that where 30 days notice of the Event of Default
has already been provided as contemplated under Section 7.1.2(y)(i) in which
case this clause (ii) shall not apply; and (z) prior to any acceleration of the
Revenue Stream on account of a breach of Section 6.2, the Collateral Agent or
the Majority Purchasers shall first provide the Company with 60 days prior
written notice of such intent to accelerate, which notice shall specify the
action(s), or omission(s), that the Majority Purchasers maintain constitutes the
breach of such Section 6.2;

 

7.2.4.      Standstill.  Upon notice in writing from the Majority Purchasers,
the Company shall not enter into any new pledges, assignments, licenses,
springing licenses, options, non-assertion agreements, earn-outs, monetization
agreements, profit and revenue sharing arrangements, derivative interests, fee
and recovery splitting agreements, registered user agreements, shop rights and
covenants by the Company not to sue third persons with respect to any of the
Patents; and

 

7.2.5.      Cumulative Remedies.  To the extent not prohibited by applicable law
that cannot be waived each party’s rights hereunder and under the other
Documents shall be cumulative;

 

provided that, effective upon the Majority Purchasers (or the Collateral Agent,
acting at the direction of the Majority Purchasers) enforcing any such rights or
remedies under this Agreement or any other Document, or under applicable law,
the Purchasers and the

 

26

--------------------------------------------------------------------------------


 

Collateral Agent shall (1) grant, and do hereby grant, to the Company a
perpetual non-exclusive, royalty-free, world-wide license (with the right to
sublicense to third parties under the Existing Licenses and the sale of
proprietary products and any other licenses entered into in compliance with this
Agreement) to the Patents, which license shall be non-revocable by any third
party transferee or any other person or entity that acquires rights in the
Patents (by foreclosure or otherwise) at any time following such exercise of
rights or remedies, and (2)  require as a condition to the effectiveness of any
such transfer or assignment (by foreclosure or otherwise) of the Patents or
rights in the Patents, that the applicable transferee or assignee acknowledge
and agree to the non-revocable grant to the Company of the perpetual license of
the type described in the immediately preceding clause (1), which
acknowledgement and agreement by such transferee or assignee shall be made in a
writing, signed by a duly authorized officer of such transferee or assignee,
made to and for the express benefit of the Company, and the original of which
shall be delivered by the Purchasers or the Collateral Agent to the Company
promptly following any such transfer or assignment.

 

7.3.         Annulment of Defaults.  Once an Event of Default has occurred, such
Event of Default shall be deemed to exist and be continuing for all purposes of
this Agreement until the earlier of (x) Majority Purchasers shall have waived
such Event of Default in writing, or (y) the Collateral Agent and the Purchasers
or Majority Purchasers (as required by Section 9.4.1) have entered into an
amendment to this Agreement which by its express terms cures such Event of
Default, at which time such Event of Default shall no longer be deemed to exist
or to have continued.  No such action by the parties hereto shall prevent the
occurrence of, or effect a waiver with respect to, any subsequent Event of
Default or impair any rights of the parties hereto upon the occurrence thereof.

 

7.4.         Waivers.  To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, the Company waives:

 

7.4.1.      all presentments, demands for performance, notices of nonperformance
(except to the extent required by this Agreement), protests, notices of protest
and notices of dishonor;

 

7.4.2.      any requirement of diligence or promptness on the part of the
Purchasers in the enforcement of its rights under this Agreement;

 

7.4.3.      any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and

 

7.4.4.      any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under this Agreement or with
respect to the Obligations.

 

ARTICLE VIII
COLLATERAL AGENT

 

8.1.         Appointment of Collateral Agent.  Each of the Purchasers hereby
appoints DBD Credit Funding LLC as Collateral Agent to act for them as
collateral agent, to hold any pledged

 

27

--------------------------------------------------------------------------------


 

collateral and any other collateral perfected by perfection or control for the
benefit of the Purchasers.  Without limiting the foregoing, the Collateral Agent
shall take direction from the Majority Purchasers and shall distribute any
proceeds of Collateral (net of its own expenses) to the Purchasers to apply to
the payment of the Notes.

 

8.2.         Collateral.  The Collateral Agent shall act at the instruction of
the Majority Purchasers with respect to providing any vote, consent or taking
other action with respect to the Collateral.

 

8.3.         Collateral Agent’s Resignation.  The Collateral Agent may resign at
any time by giving at least 30 days’ prior written notice of its intention to do
so to each of the other parties hereto and upon the appointment by the Majority
Purchasers of a successor Collateral Agent.  If no successor Collateral Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Collateral Agent’s giving of such notice of resignation,
then the retiring Collateral Agent may appoint a successor Collateral Agent,
with the consent of the Majority Purchasers.  Upon the appointment of a new
Collateral Agent hereunder, the term “Collateral Agent” shall for all purposes
of this Agreement thereafter mean such successor.  After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, or the removal hereunder of
any successor Collateral Agent, the provisions of this Agreement shall continue
to inure to the benefit of such retiring or removed Collateral Agent as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.

 

8.4.         Concerning the Collateral Agent.

 

8.4.1.      Standard of Conduct, etc.  The Collateral Agent and its officers,
directors, employees and agents shall be under no liability to any of the
Purchasers or to any future holder of any interest in the Obligations for any
action or failure to act taken or suffered in the absence of gross negligence
and willful misconduct, and any action or failure to act in accordance with an
opinion of its counsel shall conclusively be deemed to be in the absence of
gross negligence and willful misconduct.

 

8.4.2.      No Implied Duties, etc.  The Collateral Agent shall have and may
exercise such powers as are specifically delegated to the Collateral Agent under
this Agreement together with all other powers incidental thereto.  The
Collateral Agent shall have no implied duties to any Person or any obligation to
take any action under this Agreement except for action specifically provided for
in this Agreement to be taken by the Collateral Agent.

 

8.4.3.      Validity, etc.  The Collateral Agent shall not be responsible to any
other party or any future holder of any interest in the Obligations (a) for the
legality, validity, enforceability or effectiveness of any Document, (b) for any
recitals, reports, representations, warranties or statements contained in or
made in connection with any Document, (c) for the existence or value of any
assets included in any security for the Obligations, (d) for the effectiveness
of any Lien purported to be included in the security for the Obligations, or
(e) for the perfection of the security interests for the Obligations.

 

28

--------------------------------------------------------------------------------


 

8.4.4.      Compliance.  The Collateral Agent shall not be obligated to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement or any other Document.

 

8.4.5.      Employment of Agents and Counsel.  The Collateral Agent may execute
any of its duties as Collateral Agent under this Agreement or the other
Documents by or through employees, agents and attorneys-in-fact and shall not be
responsible to any of the parties hereto for the default or misconduct of any
such employees, agents or attorneys-in-fact selected by the Collateral Agent
acting in the absence of gross negligence and willful misconduct.  The
Collateral Agent shall be entitled to advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder.

 

8.4.6.      Reliance on Documents and Counsel.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, telegram, telex or teletype message or writing reasonably
believed in good faith by the Collateral Agent to be genuine and correct and to
have been signed, sent or made by the Person in question, including any
telephonic or oral statement made by such Person, and, with respect to legal
matters, upon an opinion or the advice of counsel selected by the Collateral
Agent.

 

8.4.7.      Collateral Agent’s Reimbursement.  The Purchasers agree to indemnify
the Collateral Agent for any losses arising from its appointment as the
Collateral Agent or from the performance of its duties hereunder and to
reimburse the Collateral Agent for any reasonable expenses; provided, however,
that the Collateral Agent shall not be indemnified or reimbursed for liabilities
or expenses to the extent resulting from its own gross negligence or willful
misconduct.

 

8.4.8.      Assumption of Collateral Agent’s Rights.  Notwithstanding anything
herein to the contrary, if at any time no Person constitutes the Collateral
Agent hereunder or the Collateral Agent fails to act upon written directions
from the parties hereto, the Majority Purchasers shall be entitled to exercise
any power, right or privilege granted to the Collateral Agent and in so acting
the Majority Purchasers shall have the same rights, privileges, indemnities and
protections provided to the Collateral Agent hereunder.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.         Expenses.  The Company agrees to promptly pay in full (i) subject
to the availability and limited to the proceeds of the Notes, all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and disbursements of a single external counsel and of any local counsel in any
relevant jurisdiction) incurred, by the Collateral Agent or the Purchasers in
connection with the preparation, negotiation, execution and delivery of the
proposal letter and the Documents, including the Purchasers’ due diligence and
credit approval process in connection with the financing, not to exceed $200,000
in the aggregate for services in connection with the consummation of the
transactions to be consummated on the Amendment Effective Date, provided, that
such limitation shall not apply to any expenses of the Collateral

 

29

--------------------------------------------------------------------------------


 

Agent and the Purchasers related to the pursuit of completion of any post
Amendment Effective Date actions, including any actions relating to monitoring
of the Company’s completion of the actions required by Section 6.12, (ii) all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of a counsel to the Company) incurred by the
Purchasers pursuant to Section 6.9.2, Section 6.11 and Section 6.12 or otherwise
expressly payable by the Company under this Agreement, (iii) following an Event
of Default, all out-of-pocket costs and expenses (including, without limitation,
fees and disbursements of a counsel to the Company) incurred by the Collateral
Agent or the Purchasers in enforcing any obligations hereunder or under any
other Document on account of such Event of Default or in collecting any payments
due hereunder, including broker’s fees and other third party professional fees
and expenses and (iv) all out-of-pocket costs and expenses (including, without
limitation, reasonable fees and disbursements of a single external counsel and
any local counsel in any relevant jurisdiction) incurred by the Collateral Agent
or the Purchasers in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a workout, or
any insolvency or bankruptcy proceedings, or any amendment, forbearance or
waiver hereunder.  Any such costs and expenses invoiced prior to a Closing Date
shall be paid on such Closing Date.  Any other costs and expenses shall be paid
within thirty (30) days of the submission of an invoice to the Company therefor,
provided that the Collateral Agent’s application of the proceeds of the
Monetization Revenues towards such expenses pursuant to Section 6.11 shall be
deemed to be timely payment thereof if the Collateral Agent receives sufficient
Monetization Revenues within such 30 day period.  Any amounts not timely paid
shall bear interest, payable in cash, at a rate of 10% per annum compounding
quarterly. The provisions of this Section 9.1 shall survive the repayment in
full of the Notes and the termination of this Agreement.

 

9.2.         Indemnity.  In addition to the payment of expenses pursuant to
Section 9.1, whether or not the transactions contemplated hereby shall be
consummated, the Company (as “Indemnitor”) agrees to indemnify, pay and hold the
Collateral Agent and the Purchasers, and the officers, directors, partners,
managers, members, employees, agents, and Affiliates of the Collateral Agent and
the Purchasers (collectively, the “Indemnitees”) harmless from and against any
and all other liabilities, costs, expenses, obligations, losses (other than lost
profit), damages, penalties, actions, judgments, suits, claims and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of one counsel for such Indemnitees) in connection with
any investigative, administrative or judicial proceeding commenced or threatened
(excluding claims among Indemnitees) by any person who is not a Purchaser or an
Affiliate thereof or the Collateral Agent or an Affiliate thereof, whether or
not such Indemnitee shall be designated a party thereto, which may be imposed
on, incurred by, or asserted against that Indemnitee, in any manner relating to
or arising out of this Agreement and the Notes (the “Indemnified Liabilities”);
provided that the Indemnitor shall not have any obligation to an Indemnitee
hereunder with respect to an Indemnified Liability to the extent that such
Indemnified Liability arises from the gross negligence or willful misconduct of
that Indemnitee or any of its officers, directors, partners, managers, members,
employees, agents and/or Affiliates.  Each Indemnitee shall give the Indemnitor
prompt written notice of any claim that might give rise to Indemnified
Liabilities setting forth a description of those elements of such claim of which
such Indemnitee has knowledge; provided that any failure to give such notice
shall not affect the obligations of the Indemnitor.  The Indemnitor shall have
the right at any time during which such claim is pending to select counsel to
defend and control the defense

 

30

--------------------------------------------------------------------------------


 

thereof and settle any claims for which it is responsible for indemnification
hereunder (provided that the Indemnitor will not settle any such claim without
(i) the appropriate Indemnitee’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed, or (ii) obtaining an
unconditional release of the appropriate Indemnitee from all claims arising out
of or in any way relating to the circumstances involving such claim and without
any admission as to culpability or fault of such Indemnitee) so long as in any
such event, the Indemnitor shall have stated in a writing delivered to the
Indemnitee that, as between the Indemnitor and the Indemnitee, the Indemnitor is
responsible to the Indemnitee with respect to such claim to the extent and
subject to the limitations set forth herein; provided that the Indemnitor shall
not be entitled to control the defense of any claim in the event that in the
reasonable opinion of counsel for the Indemnitee, there are one or more material
defenses available to the Indemnitee which are not available to the Indemnitor;
provided further, that with respect to any claim as to which the Indemnitee is
controlling the defense, the Indemnitor will not be liable to any Indemnitee for
any settlement of any claim pursuant to this Section 9.2 that is effected
without its prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 9.2 may be
unenforceable because it is violative of any law or public policy, the Company
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  Notwithstanding
anything to the contrary in this Agreement, no party shall be liable to the
other party or any third party for any indirect, incidental, exemplary, special,
punitive or consequential damages (including with respect to lost revenue, lost
profits or savings or business interruption) of any kind or nature whatsoever
suffered by the other party or any third party howsoever caused and regardless
of the form or cause of action, even if such damages are foreseeable or such
party has been advised of the possibility of such damages. The provisions of
this Section 9.2 shall survive the repayment in full of the Notes and the
termination of this Agreement.

 

9.3.         Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered via facsimile, email (in each case, followed promptly by
delivery from a nationally recognized overnight courier) or a nationally
recognized overnight courier.  Such notices, demands and other communications
will be delivered or sent to the address indicated on Schedule 9.3 or such other
address or to the attention of such other Person as the recipient party shall
have specified by prior written notice to the sending party.  Any such
communication shall be deemed to have been received when actually delivered or
refused.

 

9.4.         Amendments, Consents, Waivers, etc.

 

9.4.1.      Amendments.  No amendment, modification, termination or waiver of
any provision of this Agreement shall in any event be effective without the
written consent of each of the Company, the Collateral Agent and the Majority
Purchasers; provided that the consent of each affected Purchaser shall be
required for any amendment that (i) waives or reduces any amounts owed to it
under this Agreement or extends the date for payment of any amount hereunder,
(ii) releases the Company or (iii) releases all or any material portion of the
Collateral, except in connection with any Disposition of Patents to the extent
permitted under Section 6.9.1.  Any waiver or consent shall be effective only in
the

 

31

--------------------------------------------------------------------------------


 

specific instance and for the specific purpose for which it was given.  No
notice to or demand on the Company in any case shall entitle the Company to any
further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.4.1 shall be binding upon the holders of the Obligations at the time
outstanding and each future holder thereof.

 

9.4.2.      Course of Dealing; No Implied Waivers.  No course of dealing between
the Purchasers and the Company shall operate as a waiver of any Purchaser’s
rights under this Agreement or with respect to the Obligations.  In particular,
no delay or omission on the part of any Purchaser in exercising any right under
this Agreement or with respect to the Obligations shall operate as a waiver of
such right or any other right hereunder or thereunder.  A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion.

 

9.5.         No Strict Construction.  The parties have participated jointly in
the negotiation and drafting of this Agreement with counsel sophisticated in
financing transactions.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

9.6.         Certain Acknowledgments.  Each of the Company and the Purchasers
acknowledges that:

 

9.6.1.      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement; and

 

9.6.2.      no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby or thereby among the Company and the
Purchasers.

 

9.7.         Venue; Service of Process; Certain Waivers.  The Company and
Purchaser:

 

9.7.1.      irrevocably submit to the exclusive jurisdiction of any New York
state court or federal court sitting in New York, New York, and any court having
jurisdiction over appeals of matters heard in such courts, for the purpose of
any suit, action or other proceeding arising out of or based upon this Agreement
or the subject matter hereof or thereof;

 

9.7.2.      waive to the extent not prohibited by applicable law that cannot be
waived, and agree not to assert, by way of motion, as a defense or otherwise, in
any such proceeding brought in any of the above-named courts, any claim that
they are not subject personally to the jurisdiction of such court, that their
property is exempt or immune from attachment or execution, that such proceeding
is brought in an inconvenient forum, that the venue of such proceeding is
improper, or that this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such court;

 

9.7.3.      consent to service of process in any such proceeding in any manner
at the time permitted under the applicable laws of the State of New York and
agree that service

 

32

--------------------------------------------------------------------------------


 

of process by registered or certified mail, return receipt requested, at the
address specified in or pursuant to Section 9.3 is reasonably calculated to give
actual notice; and

 

9.7.4.      waive to the extent not prohibited by applicable law that cannot be
waived any right to claim or recover in any such proceeding any special,
exemplary, punitive or consequential damages.

 

9.8.         WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH COMPANY AND EACH PURCHASER WAIVES, AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONDUCT OF THE PARTIES
HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT
OR OTHERWISE.  The Company acknowledges that it has been informed by the
Purchasers that the foregoing sentence constitutes a material inducement upon
which the Purchasers have relied and will rely in entering into this Agreement. 
Any of the Company or Purchasers may file an original counterpart or a copy of
this Agreement with any court as written evidence of the consent of the Company
and Purchasers to the waiver of their rights to trial by jury.

 

9.9.         Interpretation; Governing Law; etc.  All covenants, agreements,
representations and warranties made in this Agreement or in certificates
delivered pursuant hereto or thereto shall be deemed to have been relied on by
each Purchaser, notwithstanding any investigation made by such Purchaser, and
shall survive the execution and delivery to the Purchasers hereof and thereof. 
The invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of any other provision hereof, and any invalid or
unenforceable provision shall be modified so as to be enforced to the maximum
extent of its validity or enforceability.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.  This Agreement and the Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and, subject to Section 9.13 below, supersede all prior and
contemporaneous understandings and agreements, whether written or oral.  This
Agreement may be executed in any number of counterparts which together shall
constitute one instrument.  This Agreement, and any issue, claim or proceeding
arising out of or relating to this Agreement or the Documents or the conduct of
the parties hereto, whether now existing or hereafter arising and whether in
contract, tort or otherwise, shall be governed by and construed in accordance
with the laws of the State of New York.

 

9.10.       Successors and Assigns.

 

9.10.1.    The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted by Sections 9.10.2 and 9.10.3.

 

9.10.2.    The Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Majority
Purchasers and, to

 

33

--------------------------------------------------------------------------------


 

the extent applicable, each affected Purchaser as set forth in Section 9.4.1. 
Any Purchaser may sell, assign, participate or transfer all or any part of their
rights under this Agreement to an Eligible Assignee (as defined below); provided
that such Purchaser and the assignee of such Purchaser shall have delivered an
executed Assignment and Acceptance Agreement substantially in the form attached
hereto as Exhibit E to the Company and each other Purchaser.  In the case of any
sale, assignment, transfer or negotiation of all or part of the rights of a
Purchaser under this Agreement that is authorized under this Section 9.10.2, the
assignee, transferee or recipient shall have, to the extent of such sale,
assignment, transfer or negotiation, the same rights, benefits and obligations
as it would if it were a Purchaser hereunder.  The Purchasers agree to provide
to the Company prompt written notice of any sales, assignments or transfers
permitted hereunder, including the name and address of the transferee(s). 
“Eligible Assignee” means any Affiliate of the Purchasers or the Collateral
Agent, any commercial bank, insurance company, finance company, financial
institution, fund that invests in loans or any other “accredited investor” (as
defined in Regulation D of the Securities Act (subject to such consents, if any,
as may be required above under this Section 9.10.2)).

 

9.10.3.    The Issuer shall maintain at its principal office, or the principal
office of its counsel, a register (the “Register”) in which the Issuer shall
keep a record of the Notes made by each Purchaser, payments to each Purchaser
and any transfer of the rights of an Purchaser; provided that the Issuer shall
have no obligation to update the register to reflect any sales, assignments or
transfers made by the Purchasers in the event that the Purchasers fail to give
the Issuer written notice as required under Section 9.10.2.  The requirement
that the ownership and transfer of the rights of the Purchasers under this
Agreement shall be reflected in the Register is intended to ensure that the
Notes qualify as an obligation issued in “registered form” as that term is used
in Sections 163(f), 871(h), and 881(c) of the Code and shall be interpreted
accordingly and, notwithstanding anything to the contrary in this Agreement.

 

9.11.       Tax Treatment.

 

9.11.1.    The Company and each Purchaser intend that, solely for federal, state
and local income tax purposes and for no other purpose, the relationship between
the Purchasers and the Company that is created by this Agreement with respect to
the Revenue Stream shall be treated as creating a partnership (the “Tax
Partnership”), with the Purchasers and the Company and each Guarantor being
treated as partners of such partnership; it being understood for avoidance of
doubt that the relationship between the Company and the Purchasers by this
Agreement shall be a debtor-creditor relationship for all other purposes.

 

9.11.2.    The Company and each Purchaser hereby agree that for purposes of
determining the Company’s and each Purchaser’s distributive share of income,
gain, loss and deduction of the Tax Partnership:

 

9.11.2.1.    The Tax Partnership shall maintain capital accounts for each of the
Issuer and the Purchasers consistent with the rules of Treasury Regulations
Section 1.704-1(b); it being understood that under no circumstances shall any

 

34

--------------------------------------------------------------------------------


 

such rule override the economic relationship between the parties as to their
respective shares of the Monetization Revenues set forth in this Agreement;

 

9.11.2.2.    The Issuer and each Guarantor shall be deemed to contribute to the
Tax Partnership the right to generate revenue through the exploitation of the
Patents (the “Patent Rights”), which such right the parties agree had a fair
market value of $1,225,000 as of the date of contribution;

 

9.11.2.3.    The Purchasers shall be deemed to contribute to the Tax Partnership
the portion of the purchase price for the Notes allocated to the acquisition of
rights to the Revenue Stream;

 

9.11.2.4.    The Tax Partnership shall allocate items of income, gain, loss and
deduction to the Company and the Purchasers in a manner that causes the capital
accounts of the parties to be equal to the amounts payable pursuant to this
agreement if the Tax Partnership sold the Patent Rights and any other non-cash
assets for an amount equal to the book value of the Patent Rights and any other
non-cash assets (as determined pursuant to Treasury Regulations
Section 1.704-1(b)) and distributed  the proceeds and any other cash pursuant to
this Agreement.

 

9.11.3.    The Company and each Purchaser shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with any treatment described in this Section 9.11.  The Issuer shall be the tax
matters partner of the Tax Partnership.

 

9.11.4.    The Issuer and each of the Purchasers will cooperate to provide each
other with any information reasonably requested by any of them in connection
with the preparation or filing of any return, declaration, report, election,
information return or other statement or form filed or required to be filed with
any governmental authority relating to Taxes (a “Tax Return”) for any of them or
for or relating to the partnership described in the first sentence of this
Section 9.11.  The Issuer shall be responsible for preparing and filing any Tax
Return for or relating to such partnership, and the out-of-pocket costs incurred
in connection with the preparation and filing of any Tax Return for or relating
to the Tax Partnership shall be treated as an expense of the Tax Partnership. 
The Purchasers shall provide such cooperation as reasonably requested by the
Issuer in connection with its preparation of such Tax Returns.

 

9.11.5.    For the avoidance of doubt, no fiduciary relationship is intended to
be created by this Agreement between the Company and any Purchaser.

 

9.12.       Non-Recourse to Non-Parties.  The Purchasers agree and acknowledge
that there shall be no recourse to any Person not party to this Agreement or the
other Documents, including, without limitation, the directors and officers and
equity holders of the Company and their Affiliates who are not parties to a
Document (collectively, the “Non-Parties” and each individually a “Non-Party”)
for any of the Obligations, including as follows: (i) no Non-Party, shall be
personally liable, and Purchasers shall not commence or prosecute any action
against any Non-Party, for payment or performance of any Obligation;
(ii) Purchasers shall not seek,

 

35

--------------------------------------------------------------------------------


 

obtain, or enforce a deficiency judgment against any Non-Party;
(iii) Purchasers’ recourse for the Obligations shall be limited to its rights
and remedies under this Agreement or any other Document; (iv) Purchasers shall
not be entitled to obtain specific performance or any other order, remedy, or
relief against any Non-Party relating to any claim arising from this Agreement
or any other Document if compliance with such order, remedy, or relief would
directly or indirectly require such Non-Party to expend any funds; and
(v) Purchasers waive any right to exercise any right of set-off, arising from
any of the Obligations, against any funds of any Non-Party in Purchasers’
custody, control, or possession; provided that the foregoing shall not restrict
or limit any liability or other means of recourse available to the Purchasers
against the Non-Parties arising out of any intentional act by any Non-Party with
the intention to cause, and which does cause, the Company to breach the
covenants and agreements set forth herein or any fraudulent act or willful
misconduct by any Non-Party. Additionally, all representations and warranties,
covenants and agreements made herein are contractual in nature and do not create
any fiduciary relationships among any of the parties hereto.

 

9.13.       Transitional Arrangements.  On the Amendment Effective Date, this
Agreement shall amend and restate and supersede the Original Agreement in its
entirety.  On the Amendment Effective Date, the rights and obligations of the
parties evidenced by the Original Agreement shall be evidenced by this Agreement
and the other Documents.  In the event that any payment made by the Issuer or
any Guarantor under the Original Agreement must be disgorged or otherwise
returned by any Purchaser, such Purchaser shall be entitled to the benefits of
the Original Agreement and the Issuer and the other Guarantors shall
unconditionally be obligated to repay the same along with any applicable
interest and fees.  This Agreement represents a modification, and not a
novation, of the credit facility under the Original Agreement.  The Company and
the Guarantors acknowledge, represent and warrant that they have no claims,
defenses or offsets with respect to the Original Agreement or any of the
Documents (as defined therein) related thereto and that immediately prior to the
effectiveness of this Agreement, the Original Agreement and such other loan and
collateral documents are valid, binding and enforceable in accordance with the
terms thereof.  Except as provided herein, this Agreement shall not be deemed to
(i) be a consent to any amendment, waiver or modification of any other term or
condition of the Original Agreement or any other Document, or (ii) operate as a
waiver or otherwise prejudice any right, power or remedy that any Purchaser may
now have or may have in the future under or in connection with the Original
Agreement or any other Document, except as specifically set forth herein.  Upon
the effectiveness of this Agreement, each reference in the Documents to “the
Agreement” shall mean this Agreement.

 

9.14.       Ratification and Reaffirmation.  The Issuer and each Guarantor
(a) acknowledges and agrees that each Document shall remain in full force and
effect (as amended hereby), (b) ratifies, reaffirms and confirms all of its
Obligations under the Documents and (c) ratifies, reaffirms and confirms that
the Obligations are and remain secured pursuant to the Collateral Documents and
pursuant to all other instruments and documents executed and delivered by such
Person as security for the Obligations and ratifies, reaffirms and confirms its
grant of a security interest and Lien on the Collateral.

 

9.15.       Note Obligations on the Amendment Effective Date.  The Issuer hereby
acknowledges and confirms that, immediately prior to the Amendment Effective
Date and the issuance of any Notes on the Amendment Effective Date,
$15,620,758.75 of principal (including

 

36

--------------------------------------------------------------------------------


 

PIK Interest that has been accreted to principal prior to such date) is
outstanding under the Notes then outstanding as of such date and $46,645.32 of
accrued and unpaid interest is outstanding as of such date.

 

9.16.       Release.  Each Company (collectively, the “Releasors” and each a
“Releasor”), on behalf of itself and its predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives and
affiliates, hereby absolutely, unconditionally and irrevocably releases, remises
and forever discharges the Collateral Agent and each Purchaser and each of their
respective predecessors, successors and assigns, and each of their respective
present and former shareholders, members, partners, affiliates, subsidiaries,
divisions, directors, managers, officers, attorneys, employees, agents and other
representatives (collectively, the “Releasees” and each a “Releasee”), in each
case, from all demands, actions, causes of action, suits, claims, counterclaims,
damages, debts, losses and liabilities, actions of any nature whatsoever, which
arose at any time prior to the date hereof or which hereafter could arise based
on any act, fact, transaction, cause or matter which occurred prior to the date
hereof related to the Companies, the Original Agreement, this Agreement, any
other Document or any transactions under, related to or contemplated by any of
the foregoing, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (individually, a “Claim” and collectively, “Claims”), which each of the
Releasors may have or claim to have against the Releasees; provided that nothing
in this Section 9.15 shall release the Collateral Agent or any Purchaser from
its obligations under this Agreement or any other Document to which such Person
is a party.  Each Releasor understands, acknowledges and agrees that the release
set forth in this Section 9.15 may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of this release.  Each Releasor further agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(The remainder of this page intentionally has been left blank.)

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

 

Purchasers:

 

 

 

DBD Credit Funding LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

Collateral Agent:

 

 

 

DBD CREDIT FUNDING LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

Issuer:

 

 

 

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

Guarantors:

 

 

 

 

 

SAMPO IP, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

RELAY IP, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

CYBERFONE SYSTEMS, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

VANTAGE POINT TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

CRFD RESEARCH, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

E2E PROCESSING, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

LOOPBACK TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

LOOPBACK TECHNOLOGIES II, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNAL IP, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

HYBRID SEQUENCE IP, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

PME ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SOEMS ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

IP LIQUIDITY VENTURES ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

IP LIQUIDITY VENTURES, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SARIF BIOMEDICAL ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SARIF BIOMEDICAL LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SELENE COMMUNICATION TECHNOLOGIES, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DA ACQUISITION LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

DYNAMIC ADVANCES, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

CLOUDING CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

TLI ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

TLI COMMUNICATIONS LLC

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

MEDTECH GROUP ACQUISITION CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

ORTHOPHOENIX, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

TLIF, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

MUNITECH IP SARL

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

MAGNUS IP GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

MOTHEYE TECHNOLOGIES, LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SYNCHRONICITY IP LLC

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

TRAVERSE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

3D NANOCOLOR CORP.

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

VERMILION PARTICIPATIONS (to be renamed Marathon Advisors SA following the
Amendment Effective Date)

 

 

 

 

 

 

 

By:

 

Title:

 

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MARATHON VENTURES SARL

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

NYANZA PROPERTIES (to be renamed PG Technologies SARL following the Amendment
Effective Date)

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

MARATHON IP GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

MEDTECH DEVELOPMENT DEUTSCHLAND GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

SYNCHRONICITY IP GMBH

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

TLI COMMUNICATIONS GMBH

 

 

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

BISMARK IP INC.

 

 

 

 

 

 

 

By:

 

Title:

 

[Signature Page to Marathon Amended and Restated Revenue Sharing and Securities
Purchase Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

“Advance Rate” means, as of the date of determination, the Advance Rate set
forth below opposite the applicable Credit Rating of the applicable Target, each
as determined by the Collateral Agent in its sole discretion:

 

Credit Rating of
Target

 

Advance Rate

 

AAA to AA-

 

75

%

AA- to A-

 

65

%

BBB+ to BB+

 

50

%

 

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person, and shall include (a) any officer or director
or general partner of such specified Person, (b) any other Person of which such
specified Person or any Affiliate (as defined in clause (a) above) of such
specified Person shall, directly or indirectly, beneficially own either (i) at
least 10% of the outstanding equity securities having the general power to vote
or (ii) at least 10% of all equity interests, (c) any other Person directly or
indirectly controlling such specified Person through a management agreement,
voting agreement or other contract and (d) with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor; provided that neither the Collateral Agent or any Purchaser (or any
Affiliate thereof) shall be deemed an Affiliate of the Company on account of the
amounts owed to it under the Agreement or the relationship created thereby.

 

“Amendment Effective Date” has the meaning provided in the Preamble hereto.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief restructuring officer, chief financial officer, president,
treasurer, comptroller or executive vice president of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 7.1.8.

 

“Borrowing Base” means, as of the date of determination, with respect to an
applicable Target, an amount equal to: (x) the Advance Rate as of such date,
multiplied by (y) the Monetization Revenue arising from the applicable Net
Booking Financing Agreement for the Net

 

A-1

--------------------------------------------------------------------------------


 

Booking Period projected by the Issuer in good faith and approved by the
Collateral Agent in its sole discretion.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the Financial Accounting Standards Board.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases in
accordance with GAAP, including Statement Nos. 13 and 98 of the Financial
Accounting Standards Board.

 

“Cash Equivalents” means cash on deposit at a bank; certificates of deposit;
money market mutual funds or U.S. Treasury bills with a remaining maturity of 90
days or less.

 

“Closing Date” has the meaning set forth in the Recitals hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement, the Patent Security
Agreement, the Control Agreement referred to in Section 6.11, any financing
statement (or amendment thereto) naming the Company as debtor and the Collateral
Agent as secured party,  and all other instruments, documents, agreements and
certificates delivered by the Company to the Purchasers or the Collateral Agent
pursuant to these agreements.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Capital Stock or otherwise) issued by such Person or
of any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement (other than a Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject, including any Material Contract or Patent Agreement.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default.

 

“Disposition” means the sale, transfer, license, profit and revenue sharing
arrangements, derivative interests, lease or other disposition (including any
sale or issuance of equity interests in the Company or any subsidiary of the
Company) of any property by any Person, including any

 

A-2

--------------------------------------------------------------------------------


 

sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith,
whether in a single transaction or a series of related transactions.  “Dispose”
shall have the correlative meaning.

 

“Documents” means this Agreement, the Notes, the Collateral Documents, the
Warrants, the Original Subscription Agreement and all other instruments,
documents, agreements and certificates delivered by the Company to the
Purchasers or the Collateral Agent pursuant to this Agreement.

 

“Excluded Subsidiaries” means Subsidiaries of the Issuer whose sole material
assets are Specified Patents and proceeds thereof, and whose sole material
operations are the pursuit of Monetization Revenues from such Specified Patents,
it being understood that there are no Excluded Subsidiaries as of the Amendment
Effective Date.

 

“Force Majeure Event” has the meaning provided in Section 7.2.3.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee” means, with respect to any specified Person:

 

(a)           any guarantee by such Person of the payment or performance of, or
any contingent obligation by such Person in respect of, any Indebtedness or
other obligation of any primary obligor;

 

(b)           any other arrangement whereby credit is extended to a primary
obligor on the basis of any promise or undertaking of such Person, including any
binding “comfort letter” or “keep well agreement” written by such Person, to a
creditor or prospective creditor of such primary obligor, to (i) pay the
Indebtedness of such primary obligor, (ii) purchase an obligation owed by such
primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

 

(c)           any liability of such Person, as a general partner of a
partnership in respect of Indebtedness or other obligations of such partnership;

 

(d)           any liability of such Person as a joint venturer of a joint
venture in respect of Indebtedness or other obligations of such joint venture;

 

A-3

--------------------------------------------------------------------------------


 

(e)           any liability of such Person with respect to the tax liability of
others as a member of a group (other than a group consisting solely of such
Person and its Subsidiaries) that is consolidated for tax purposes; and

 

(f)            reimbursement obligations, whether contingent or matured, of such
Person with respect to letters of credit, bankers acceptances, surety bonds and
other financial guarantees;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of such Person or in a footnote thereto; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
Ordinary Course of Business.

 

“Immaterial Subsidiary” is a Subsidiary of the Issuer with no material assets or
operations, including not owning any interests in any other entities, and which
does not, in any event, own any material Patents or rights thereto.

 

“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified as indebtedness upon a
balance sheet of the Company, but in any event including (without duplication):

 

(a)           indebtedness for borrowed money;

 

(b)           indebtedness evidenced by notes, debentures or similar
instruments;

 

(c)           Capitalized Lease Obligations and Synthetic Lease Obligations;

 

(d)           the deferred purchase price of assets, services or securities,
including related noncompetition, consulting and stock repurchase obligations
(other than ordinary trade accounts payable on customary terms in the Ordinary
Course of Business), and any long-term contractual obligations for the payment
of money, but not including contingent fees payable to counsel;

 

(e)           mandatory redemption, repurchase or dividend rights on Capital
Stock (or other equity), including provisions that require the exchange of such
Capital Stock (or other equity) for Indebtedness from the issuer;

 

(f)            reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, surety bonds and other
financial guarantees (without duplication of other Indebtedness supported or
guaranteed thereby);

 

(g)           unfunded pension liabilities;

 

(h)           liabilities secured by any Lien (other than Liens securing the
Obligations) existing on property owned or acquired by the Company, whether or
not the liability secured thereby shall have been assumed; and

 

A-4

--------------------------------------------------------------------------------


 

(i)            all Guarantees in respect of Indebtedness of others and
reimbursement obligations, whether contingent or matured, under letters of
credit or other financial guarantees by third parties (or become contractually
committed to do so).

 

“Legal Requirement” means, with respect to any specified Person, any present or
future requirement imposed upon such Person and its Subsidiaries by any law,
statute, rule, regulation, directive, order, decree or guideline (or any
interpretation thereof by courts or of administrative bodies) of the United
States of America or any state or political subdivision thereof, governmental or
administrative agency, central bank or monetary authority of the United States
of America, any jurisdiction where the such Person or any of its Subsidiaries
owns property or conducts its business, or any political subdivision of any of
the foregoing.

 

“LIBOR” means the greater of (x) 1.00% per annum or (y) the London interbank
offered rate administered by the British Bankers Association (or any other
Person that takes over the administration of such rate for Dollars) for a twelve
(12) month period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Collateral Agent from time to time in its reasonable
discretion (the “Eurodollar Screen Rate”), such to be annually established as of
each January 2.

 

“Lien” means with respect to any specified Person:

 

(a)           any lien, encumbrance, mortgage, pledge, charge or security
interest of any kind upon any property or assets of such Person, whether now
owned or hereafter acquired, or upon the income or profits therefrom (excluding
in any event a financing statement filed by a lessor under an operating lease
not intended to be a secured financing), but shall not include: (i) liens for
any tax, assessment or other governmental charge not yet due or that are being
contested in good faith by appropriate proceeding, (ii) materialmen’s and
mechanics’ liens or other like Liens, arising in the Ordinary Course of Business
for amounts not yet due or that are being contested in good faith; and
(iii) liens, deposits or pledges to secure statutory obligations or performance
of bids, tenders, contracts or leases, incurred in the Ordinary Course of
Business;

 

(b)           the acquisition of, or the agreement to acquire, any property or
asset upon conditional sale or subject to any other title retention agreement,
device or arrangement (including a Capitalized Lease and a Synthetic Lease);

 

(c)           the sale, assignment, pledge or transfer for security of any
accounts, general intangibles or chattel paper of such Person, with or without
recourse;

 

(d)           in the case of securities, any purchase option, call or similar
purchase right of a third party;

 

(e)           the existence for a period of more than 120 consecutive days of
any Indebtedness against such Person which if unpaid would by law or upon a
Bankruptcy Default be given priority over general creditors.

 

A-5

--------------------------------------------------------------------------------


 

“Majority Purchasers” means, as of the date of determination, the Purchasers
that hold more than 50% of the aggregate outstanding principal amount of the
Notes and Revenue Stream.

 

“Margin Stock” means “margin stock” within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means, with respect to the Company, since any
specified date or from the circumstances existing immediately prior to the
happening of any specified event, a material adverse effect on the business,
assets, financial condition, income or prospects of the Company.

 

“Material Contract” means, with respect to any Person, any contract or agreement
of the type described in Item 601(b)(10) of Regulation S-K of the Securities Act
of 1933, regardless whether such Item is applicable to such Person.

 

“Maturity Date” has the meaning specified in Section 2.6.1.

 

“Monetization Activities” means any activities necessary or desirable to
generate revenue from intellectual property anywhere in the world by means of
license (non-exclusive or exclusive), assignment, enforcement, litigation,
arbitration, negotiation, covenant not to sue or assert, or otherwise.

 

“Monetization Expenses” means, in each case with respect to any Monetization
Revenues, any amounts owed by the Issuer and any Subsidiary to third parties
with respect to such Monetization Revenues on account of  (a) contingency fee
payments, (b) expenses and retained interests covered by any contingency law
firms that the Issuer and any Subsidiary is obligated to pay; (c) amounts owed
by the Issuer and any Subsidiary to any prior owners or agents of any patents
and patent applications of the Issuer and any Subsidiary  included in the
transaction giving rise to a Monetization Activity; (d) amounts owed to experts
or consultants on a contingency basis, i.e., in lieu of cash fees; and any other
out-of-pocket expenses or retained interests (excluding fees) paid or payable to
third parties reasonably incurred by the Issuer and any Subsidiary; provided,
however, that (x) all arrangements under (a), (b) and (c) that are in place on
the Amendment Effective Date are set forth on Schedule 1(b), (y) for the
purposes of calculating the Revenue Stream,  the aggregate sum of such expenses
or retained interests may not exceed the lesser of (A) the actual expenses or
retained interests incurred by the Issuer and any Subsidiary or (B) 40% of the
gross related Monetization Revenues and provided, further, that (z) Monetization
Expenses shall not include any amount (other than reimbursement of Monetization
Expenses paid to third parties) owed by the Issuer or any of its Subsidiaries to
the Issuer or any other Subsidiary.

 

“Monetization Net Revenues” means the (x) Monetization Revenues minus
(y) Monetization Expenses.

 

“Monetization Revenues” means the sum of amounts that the Issuer and any
Subsidiary  receives in cash or an amount equal to the fair market value of any
in-kind payment the Issuer and any Subsidiary receives (i) from third parties in
respect of the Patents; (ii) on account of any sale of products or services
using the Patents; (iii) the development to order of any software or

 

A-6

--------------------------------------------------------------------------------


 

other products using the Patents, including royalty payments, license fees,
settlement payments, judgments or other similar payments in respect of the
Patents; and (iv) the purchase price or other amounts received in connection the
sale of hardware or software with respect to the Patents, in each case as and
when actually received by the Issuer or any Subsidiary (including any and all
such amounts actually received by any attorneys, agents or other representatives
of the Issuer or any Subsidiary).  Monetization Revenues shall be calculated
prior to giving effect to any expenses incurred by the Issuer and any Subsidiary
in the collection of any Monetization Revenues, including, without limitation,
prior to giving effect to any contingent or other fees owed to any attorneys,
consultants or other professionals in the monetization of any of the Issuer’s
and any Subsidiary’s rights with respect to any Patents and prior to given
effect to retained interests of sellers.

 

“NBR Notes” means promissory notes issued pursuant to Section 2.2.4.

 

“Net Bookings Financing” has the meaning provided in Section 2.2.4.

 

“Net Bookings Financing Agreement” means an agreement, in form, scope and
substance satisfactory to the Collateral Agent and the Purchasers, in their
respective sole discretion, entered into in connection with a Net Bookings
Financing between the Company and the Target.

 

“Net Bookings Period” means, as of the date of determination, the period
commencing on the date on which the Purchasers purchase from the Issuer and the
Issuer sells to the Purchasers NBR Notes in connection with a Net Booking
Financing and continuing through but not including a date that is three years
thereafter.

 

“Notes” means, collectively, the secured promissory notes issued on the Closing
Date under the Original Agreement, the secured promissory notes issued on the
Amendment Effective Date under this Agreement, the secured promissory notes
issued pursuant to Section 2.2.3 and the NBR Notes.

 

“Note Obligations” means all amounts due with respect to the Notes or under the
Agreement, including principal, interest, and amounts due under Sections 9.1 and
9.2, but excluding amounts due with respect to the Revenue Stream.

 

“Obligations” means any and all obligations of any Company under this Agreement
or any other Document.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any
Document.

 

“Original Agreement” has the meaning provided in the Recitals hereto.

 

“Original Subscription Agreement” means that certain Subscription Agreement,
dated as of the Closing Date, between the Issuer and DBD Credit Funding LLC.

 

A-7

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Patent Agreements” has the meaning provided in Section 4.6.

 

“Patent License Agreement” means the Amended and Restated Patent License
Agreement attached hereto as Exhibit F.

 

“Patent Security Agreement” means (i) the Patent Security Agreement, dated as of
the Closing Date, among the Issuer and the other Persons signatory thereto as
Pledgors and the Collateral Agent, (ii) the Patent Security Agreement, dated as
of the Amendment Effective Date, among the Persons signatory thereto as Pledgors
and the Collateral Agent and (iii) any other Patent Security Agreement entered
into from time to time in accordance with the terms hereof.

 

“Patents” means all intellectual property of the Issuer and its Subsidiaries,
including the letters Patent set forth on Schedule I(a), whether registered in
the United States or any other jurisdiction, all registrations and recordings
thereof, including all re-examination certificates and all utility models,
including registrations, recordings and pending applications, and all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof, and the inventions disclosed or claimed therein.

 

“Person” means any entity, whether of natural or legal constitution, including
any present or future individual, corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust, estate,
unincorporated organization, government or any agency or political subdivision
thereof.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“Related Group” means, with respect to any holder of common stock or other
equity securities of the Company, such holder, such holders’ spouse and other
immediate family members, and any entities controlled or beneficially owned,
directly or indirectly, by such holder or such other related holders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of a Company or
a Subsidiary of such Company, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of

 

A-8

--------------------------------------------------------------------------------


 

capital to such Company’s or such Subsidiary’s stockholders, partners or members
(or the equivalent Person thereof).

 

“Revenue Stream” means a right to receive payment in cash of a portion of
Monetization Revenues totaling 12x (1,200%) of the Revenue Stream Basis,
provided, that upon an acceleration, the Revenue Stream shall represent an
absolute entitlement to receive such amounts without regard to the existence of
Monetization Revenues.

 

“Revenue Stream Basis” means the sum of (x) $1,225,000, such being the Revenue
Stream Basis with respect to the Revenue Stream on the Amendment Effective Date;
plus (y) any additional Revenue Stream Basis with respect to interests in the
Company’s Monetization Revenues granted following the Amendment Effective Date,
as detailed in Section 2.1.2.

 

“Secured Parties” means, collectively, the Collateral Agent and the Purchasers,
solely with respect to the Note Obligations.

 

“Security Agreement” means a Security Agreement, dated as of the Closing Date,
among the Issuer and the other Persons signatory thereto as Grantors and the
Collateral Agent.

 

“Specified Patents” means Patents the acquisition of which has been financed by
Indebtedness incurred under Section 6.7.5.

 

“Subsidiary” means any other Person of which a specified Person shall at the
time, directly or indirectly through one or more of its Subsidiaries, (a) own at
least 50% of the outstanding capital stock (or other shares of beneficial
interest) entitled to vote generally, (b) hold at least 50% of the partnership,
joint venture or similar interests or (c) be a general partner or joint
venturer.

 

“Synthetic Lease” means a lease that is treated as an operating lease under GAAP
and as a loan or other financing for federal income tax purposes.

 

“Synthetic Lease Obligations” means the aggregate amount of future rental
payments under all Synthetic Leases, discounted as if such Synthetic Leases were
Capitalized Leases.

 

“Target” means a Person acceptable to the Collateral Agent in its sole
discretion that has entered into a Net Bookings Financing Agreement as herein
provided.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Warrants” has the meaning provided in the Recitals hereto.

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

PURCHASERS/SECURITIES

 

Closing Date Note
Purchaser

 

Closing Date Purchase
Price

 

Original Principal Amount
of Notes on the Closing
Date

 

DBD Credit Funding LLC

 

$

12,631,321

 

$

15,000,000

 

 

Amendment Effective Date
Note Purchaser

 

Amendment Effective Date
Purchase Price

 

Original Principal Amount
of Notes issued on the
Amendment Effective Date

 

DBD Credit Funding LLC

 

$

4,008,829.85

 

$

4,500,000

 

 

Closing Date Warrant Purchaser

 

Closing Date Warrant Purchase
Price

 

DBD Credit Funding LLC

 

$

318,679

 

 

Amendment Effective Date
Warrant Purchaser

 

Amendment Effective Date
Warrant Purchase Price

 

DBD Credit Funding LLC

 

$

176,170.15

 

 

Revenue Stream Purchaser

 

Revenue Stream Purchase price as
of the Amendment Effective Date

 

DBD Credit Funding LLC

 

$

1,225,000

 

 

Common Stock Purchaser

 

Purchase Price

 

DBD Credit Funding LLC

 

$

1,000,000

 

 

A-10

--------------------------------------------------------------------------------


EXECUTION

 

Senior Note N-3

Original Principal Amount: $24,500,000

Holder: DBD Credit Funding LLC

 

SCHEDULE 2.10

 

WIRE TRANSFER INSTRUCTIONS

 

DBD Credit Funding LLC

 

Pay to:

Bank of America

ABA Number:

026-009-593

Account Name:

DBD Credit Funding LLC

Account No.:

4427897119

Reference:

Marathon

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

COMPANY ORGANIZATION

 

Entity

 

Location

 

Entity Type

 

Ownership

 

Motheye Technologies, LLC

 

Texas

 

LLC

 

100

%

Sampo IP, LLC

 

Virginia

 

LLC

 

100

%

Relay IP, INC.

 

Delaware

 

Corp

 

100

%

CyberFone Systems, LLC

 

Texas

 

LLC

 

100

%

Vantage Point Technology, Inc.

 

Texas

 

Corp

 

100

%

CRFD Research, Inc.

 

Delaware

 

Corp

 

100

%

E2E Processing, Inc.

 

Texas

 

Corp

 

100

%

Loopback Technologies, Inc.

 

Delaware

 

Corp

 

100

%

Loopback Technologies II, Inc.

 

California

 

Corp

 

100

%

Signal IP, Inc.

 

California

 

Corp

 

100

%

Hybrid Sequence IP, Inc.

 

Delaware

 

Corp

 

100

%

Sychronicity IP LLC

 

Texas

 

LLC

 

100

%

IP Liquidity Ventures Acquisition LLC

 

Delaware

 

LLC

 

100

%

IP Liquidity Ventures, LLC

 

Delaware

 

LLC

 

100

%

Sarif Biomedical Acquisition LLC

 

Delaware

 

LLC

 

100

%

Sarif Biomedical LLC

 

Delaware

 

LLC

 

100

%

DA Acquisition LLC

 

Texas

 

LLC

 

100

%

Dynamic Advances, LLC

 

Texas

 

LLC

 

100

%

Clouding Corp.

 

Delaware

 

Corp

 

100

%

Traverse Technologies Corp.

 

Texas

 

Corp

 

100

%

TLI Acquisition Corp.

 

Virginia

 

Corp

 

100

%

TLI Communications LLC

 

Virginia

 

LLC

 

100

%

Medtech Group Acquisition Corp.

 

Texas

 

Corp

 

100

%

Orthophoenix, LLC

 

Delaware

 

LLC

 

100

%

TLIF, LLC

 

Texas

 

LLC

 

100

%

Bismarck IP Inc.

 

Delaware

 

Corp.

 

100

%

Soems Acquisition Corp.

 

Delaware

 

Corp.

 

100

%

Selene Communication Technologies Acquisition LLC

 

Delaware

 

LLC

 

100

%

 

--------------------------------------------------------------------------------


 

Selene Communication Technologies, LLC

 

Delaware

 

LLC

 

100

%

Vermilion Participations(1)

 

Luxembourg

 

S.a.r.l.

 

100

%

Munitech IP S.a.r.l.

 

Luxembourg

 

S.a.r.l.

 

100

%

Marathon Ventures S.a.r.l.

 

Luxembourg

 

S.a.r.l.

 

100

%

Nyanza Properties(2)

 

Luxembourg

 

S.a.r.l.

 

100

%

Marathon IP GmbH

 

Germany

 

GmbH

 

100

%

MedTech Development Deutschland Gmbh

 

Germany

 

Corp

 

100

%

Synchronicity IP GmbH

 

Germany

 

Corp

 

100

%

TLI Communications GmbH

 

Germany

 

Corp

 

100

%

Magnus IP GmbH

 

 

 

 

 

100

%

3D Nanocolor Corp.

 

Delaware

 

Corp

 

92

%

Immaterial Subsidiaries

MPGV I

 

Delaware

 

LLC

 

100

%

MPGV II

 

Delaware

 

LLC

 

100

%

MPGV III

 

Delaware

 

LLC

 

100

%

MPGV IV

 

Delaware

 

LLC

 

100

%

MPGV V

 

Delaware

 

LLC

 

100

%

MPGV VI

 

Delaware

 

LLC

 

100

%

MPGV-TX I

 

Texas

 

LLC

 

100

%

MPGV-TX II

 

Texas

 

LLC

 

100

%

MPGV-TX IV

 

Texas

 

LLC

 

100

%

MPGV-TX V

 

Texas

 

LLC

 

100

%

Opus analytics, Inc

 

Delaware

 

Corp

 

100

%

 

--------------------------------------------------------------------------------

(1)  Name to be changed to Marathon Advisors SA

(2)  Name to be changed to PG Technologies S.a.r.l.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

REQUIRED CONSENTS

 

·                  Consent from MedTech Development, LLC

 

·                  Consent from Grancius IP, LLC

 

·                  Consent from TechDev Holdings, LLC

 

·                  Consent from The Spangenberg Family Foundation for the
Benefit of Children’s Healthcare and Education

 

·                  Consents from the following holders of Notes issued by the
Company in favor of multiple investors on October 16, 2014 representing 51% of
the outstanding principal amount of $5,550,000:

 

·                  Barry Honig

 

·                  Four Kids Investment Funds

 

·                  Del Mar Master Fund Ltd.

 

·                  Frost Gamma Investment Trust

 

·                  Mike Brauser

 

·                  Merrill Lynch Pierce Fenner and Smith Inc. Custodian FBO
Ronald B. Low IRA

 

·                  Weintraub Capital Management, L.P.

 

·                  Melechdavid, Inc. Retirement Plan

 

·                  Alan Honig

 

·                  Robert S. Colman Trust UDT 3/13/85

 

·                  John O’Rourke

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.5

 

EXISTING LICENSES

 

Subsidiary

 

Defendant

 

Date of Executed SLA

Medtech

 

JOLINE

 

10/26/16

OrthoPhoenix

 

JOLINE

 

10/26/16

TLI GMBH

 

Yahoo! Inc.

 

10/26/16

TLI GMBH

 

Tumblr Inc.

 

10/26/16

Magnus IP

 

Will Rossellini

 

09/29/16

OrthoPhoenix

 

Osteofix, LLC

 

06/01/16

Signal/Loopback

 

Kia Motors Corp

 

05/20/16

Signal/Loopback

 

Hyundai Motor Company

 

05/20/16

Medtech

 

Stryker Corporation

 

05/05/16

OrthoPhoenix

 

Stryker Corporation

 

05/05/16

Signal/Loopback

 

Nissan North America, Inc.

 

05/02/16

Signal/Loopback

 

Mercedes-Benz USA

 

04/25/16

OrthoPhoenix

 

Dfine, Inc

 

04/19/16

Dynamic

 

Apple, Inc

 

04/18/16

Signal/Loopback

 

Mazda Motor of America Inc

 

04/14/16

OrthoPhoenix

 

Wright Medical Technology Inc.

 

04/05/16

TLI Communications

 

Snapchat, Inc

 

04/04/16

TLI GMBH

 

Snapchat, Inc

 

04/04/16

OrthoPhoenix

 

Globus Medical, Inc

 

03/31/16

OrthoPhoenix

 

Neurotherm, Inc

 

03/31/16

OrthoPhoenix

 

Maxxspine Limited

 

03/31/16

Signal/Loopback

 

Ford Motor Company

 

03/17/16

Signal/Loopback

 

Honda

 

03/17/16

Signal/Loopback

 

Subaru of America, Inc

 

02/17/16

OrthoPhoenix

 

Titanium2Bone, Inc (Maxxspine sub)

 

02/09/16

OrthoPhoenix

 

Maxxspine Limited

 

12/31/15

OrthoPhoenix

 

Globus Medical, Inc

 

12/31/15

OrthoPhoenix

 

Neurotherm, Inc

 

12/31/15

Signal/Loopback

 

Volkswagen Group of America, Inc.

 

12/15/15

TLI Communications

 

Facebook, Inc

 

12/09/15

 

--------------------------------------------------------------------------------


 

TLI Communications

 

Twitter, Inc

 

12/09/15

TLI Communications

 

Instagram

 

12/09/15

TLI Communications

 

Dropbox

 

12/09/15

TLI Communications

 

Samsung

 

12/09/15

TLI GMBH

 

Facebook, Inc

 

12/09/15

TLI GMBH

 

Twitter, Inc

 

12/09/15

TLI GMBH

 

Instagram

 

12/09/15

TLI GMBH

 

Dropbox

 

12/09/15

TLI GMBH

 

Samsung

 

12/09/15

TLI GMBH

 

Google, Inc

 

12/04/15

IP Liquidity

 

Schrader-Bridgeport International Inc.

 

11/15/15

Selene

 

Trend Micro Incorporated

 

11/09/15

Selene

 

Fluke Electronics/Netscout Systems

 

11/04/15

OrthoPhoenix

 

Globus Medical, Inc

 

09/30/15

OrthoPhoenix

 

Neurotherm, Inc

 

09/30/15

IP Liquidity

 

TRW Automotive

 

09/23/15

OrthoPhoenix

 

J&J/Deputy Synths Products, Inc

 

09/22/15

OrthoPhoenix

 

Osseon LLC

 

09/17/15

Sampo

 

Twitter, Inc

 

09/10/15

OrthoPhoenix

 

J&J/Deputy Synths Products, Inc

 

09/01/15

Clouding

 

ATT Corp

 

08/24/15

TLI GMBH

 

Apple, Inc

 

08/17/15

TLIF

 

Biomet, Inc.

 

08/12/15

Signal/Loopback

 

Porsche Cars North America

 

08/03/15

Cyberfone

 

Ricoh Company

 

07/14/15

Signal/Loopback

 

Mitsubishi Motors North America

 

07/10/15

Medtech

 

Maxxspine Limited

 

07/01/15

OrthoPhoenix

 

Maxxspine Limited

 

07/01/15

Selene

 

Thomson Reuters

 

05/26/15

E2E

 

Nordstrom Inc

 

05/19/15

Medtech

 

Direct Flow Medical

 

05/18/15

E2E

 

Crocs, Inc

 

05/05/15

E2E

 

Hallmark.com, LLC

 

05/04/15

Medtech

 

Joimax GmbH

 

04/28/15

OrthoPhoenix

 

Joimax GmbH

 

04/28/15

 

--------------------------------------------------------------------------------


 

Vantage

 

MediaTek USA Inc

 

04/09/15

Vantage

 

Qualcomm Incorporated

 

04/03/15

Sarif

 

Varian Medical Systems Inc

 

04/02/15

Selene

 

EMC Corporaiton

 

04/01/15

Signal/Loopback

 

Jaguar Land Rover North America LLC

 

04/01/15

Vantage

 

Texas Instruments Inc

 

03/30/15

Vantage

 

Kyocera Communications Inc

 

03/24/15

Clouding

 

Dropbox, Inc

 

03/19/15

Vantage

 

Dropbox, Inc

 

03/18/15

OrthoPhoenix

 

Ascendx Spine Inc

 

03/09/15

Selene

 

Reed Elsevier

 

03/09/15

Signal/Loopback

 

Volvo Cars of North America, LLC

 

02/27/15

Vantage

 

Amazon.com, Inc

 

02/23/15

Vantage

 

Broadcom Corp

 

02/23/15

Vantage

 

HTC Corp

 

02/23/15

Vantage

 

Huawei Technologies

 

02/23/15

Vantage

 

Microsoft Corp.

 

02/23/15

Vantage

 

NEC Corp

 

02/23/15

Vantage

 

Samsung Electronics Co

 

02/23/15

Vantage

 

Apple Inc

 

02/23/15

Vantage

 

Panasonic Corp

 

02/23/15

Vantage

 

Sharp Corp

 

02/23/15

Vantage

 

Box, Inc

 

02/23/15

Vantage

 

Google Inc

 

02/23/15

Vantage

 

SugarSync, Inc

 

02/10/15

Selene

 

Alert Logic Inc

 

01/29/15

Medtech

 

Optimed Medizinische GmBH

 

01/28/15

OrthoPhoenix

 

Optimed Medizinische GmBH

 

01/28/15

TLI Communications

 

Smugmug, Inc

 

01/14/15

Medtech

 

Argomedical GmBH

 

01/13/15

OrthoPhoenix

 

Argomedical GmBH

 

01/13/15

TLI Communications

 

Photobucket.com, Inc

 

01/13/15

Sarif

 

Accuray Inc

 

01/06/15

TLIF

 

Alphatec Holdings, Inc

 

01/02/15

 

--------------------------------------------------------------------------------


 

TLI Communications

 

WHI, Inc

 

12/31/14

CRFD

 

Akamai

 

11/16/14

TLIF

 

LDR Holding Corp

 

11/14/14

Vantage

 

Viewsonic

 

11/14/14

Clouding

 

CA Inc

 

10/30/14

Selene

 

Monster Worldwide

 

10/29/14

Relay

 

Adtran

 

10/02/14

Clouding

 

Amazon

 

09/30/14

Clouding

 

Citrix

 

09/30/14

Clouding

 

Google

 

09/30/14

Clouding

 

HP

 

09/30/14

Clouding

 

Rackspace

 

09/30/14

Clouding

 

SAP

 

09/30/14

Clouding

 

Verizon

 

09/30/14

Selene

 

Barracuda Networks, Inc.

 

09/30/14

Selene

 

Google Inc.

 

09/30/14

Selene

 

Hewlett-Packard Company

 

09/30/14

Selene

 

Juniper Networks, Inc.

 

09/30/14

Selene

 

LinkedIn Corporation

 

09/30/14

Selene

 

Extreme Networks, Inc. - Enterasys Networks, Inc.

 

09/30/14

Selene

 

McAfee Inc.

 

09/30/14

Selene

 

Oracle Corporation

 

09/30/14

Selene

 

Verizon Communications, Inc.

 

09/30/14

Selene

 

Dell Inc.

 

09/30/14

Selene

 

Rackspace US Inc.

 

09/30/14

Selene

 

Cisco Systems, Inc.

 

09/30/14

Selene

 

Riverbed Technology

 

07/28/14

Cyberfone

 

Toshiba

 

07/15/14

Cyberfone

 

Mitsubishi

 

07/11/14

CRFD

 

Limelight

 

07/08/14

Sampo

 

Tibco

 

07/02/14

Sampo

 

Intuit

 

07/02/14

Selene

 

Fortinet

 

06/30/14

IP Liquidity

 

Microsoft

 

06/16/14

 

--------------------------------------------------------------------------------


 

Cyberfone

 

Konica Minolta

 

06/09/14

CRFD

 

Amazon

 

05/06/14

CRFD

 

Cox

 

05/06/14

CRFD

 

CSC/Cablevision

 

05/06/14

CRFD

 

DirecTV

 

05/06/14

CRFD

 

F5 Networks

 

05/06/14

CRFD

 

Time Warner

 

05/06/14

CRFD

 

Verizon

 

05/06/14

Cyberfone

 

Vizio

 

04/21/14

Vantage

 

WaCom

 

04/10/14

Cyberfone

 

UPS/Ingenico

 

03/31/14

Relay

 

Allied Telesis Holdings

 

03/13/14

Relay

 

Avaya, Inc

 

03/13/14

Relay

 

Bloomberg LP

 

03/13/14

Relay

 

Brocade

 

03/13/14

Relay

 

BT Group PLC

 

03/13/14

Relay

 

Cablevision/CSC Holdings

 

03/13/14

Relay

 

Cisco Systems, Inc

 

03/13/14

Relay

 

Enterasys Networks, Inc

 

03/13/14

Relay

 

Extreme Networks, Inc

 

03/13/14

Relay

 

Hewlett-Packard Company

 

03/13/14

Relay

 

Juniper Networks, Inc

 

03/13/14

Relay

 

Savvis Inc

 

03/13/14

Relay

 

Securities Industry Automation

 

03/13/14

Relay

 

Sprint Nextel Corporation

 

03/13/14

Relay

 

Thomsons Reuters Finance Company

 

03/13/14

Relay

 

BATS Trading, Inc

 

03/13/14

Relay

 

CBOE Holdings Inc

 

03/13/14

Relay

 

Direct Edge ECN LLC

 

03/13/14

Relay

 

Factset Research Systems, Inc

 

03/13/14

Relay

 

LEK Securities Corp

 

03/13/14

Relay

 

The Nasdaq OMX Group Inc

 

03/13/14

Relay

 

Trading Technologies International Inc

 

03/13/14

Relay

 

Transaction Network Services, Inc

 

03/13/14

Sampo

 

Blackboard

 

03/13/14

 

--------------------------------------------------------------------------------


 

Sampo

 

Salesforce

 

03/13/14

Sampo

 

Linkedin

 

03/13/14

Sampo

 

Ebay

 

03/13/14

Sampo

 

Amazon

 

03/13/14

Sampo

 

Facebook

 

03/13/14

Relay

 

Zhone

 

12/22/13

Cyberfone

 

Alcatel-Lucent

 

12/11/13

Cyberfone

 

Audiocodes

 

12/10/13

Cyberfone

 

Memorex

 

10/30/13

Cyberfone

 

Verifone

 

10/29/13

Relay

 

Huawei

 

09/30/13

Cyberfone

 

Nintendo

 

09/11/13

Sampo

 

Rally Dev

 

08/08/13

Cyberfone

 

ZTE

 

07/23/13

Relay

 

D-Link Corporation

 

07/23/13

Sampo

 

Hyperoffice

 

07/17/13

Sampo

 

Jive

 

07/01/13

Cyberfone

 

Equinox

 

06/19/13

Cyberfone

 

Denon

 

05/20/13

Cyberfone

 

Siemens

 

05/06/13

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

PATENT AGREEMENTS

 

·      Patent Purchase Agreement by and between Siemens Enterprise
Communications Gmbh & Co. KG and CyberFone Systems, LLC dated May 6, 2013

·      Patent Purchase Agreement by and among Clouding IP, LLC, Clouding Corp.
and the Company dated August 29, 2014

·      Patent Purchase Agreement by and between TeleCommunication Systems, Inc.
and CRFD Research, Inc. dated September 27, 2013

·      License Agreement by and between TeleCommunication Systems, Inc. and CRFD
Research, Inc. dated September 27, 2013

·      Merger Agreement by and among Cyberfone Systems, LLC, TechDev Holdings,
LLC, The Spangenberg Family Foundation for the Benefit of Children’s Healthcare
and Education and Cyberfone Acquisition Corporation dated April 22, 2013

·      Agreement by and among TechDev Holdings, LLC, The Spangenberg Family
Foundation for the Benefit of Children’s Healthcare and Education, DA
Acquisition LLC and the Company dated May 2, 2014

·      Patent Purchase Agreement by and between TT IP, LLC and the Company dated
October 15, 2013

·      Patent Purchase Agreement by and between Avaya Inc. and Cyberfone
Systems, LLC dated June 28, 2012

·      Agreement by and between Granicus IP, LLC, The Spangenberg Family
Foundation for the Benefit of Children’s Healthcare and Education, IP Liquidity
Ventures Acquisition LLC and the Company dated May 2, 2014

·      Patent Purchase Agreement by and between Delphi Technologies, Inc. and
Loopback Technologies, Inc. dated October 31, 2013

·      Amendment to the Patent Purchase Agreement by and between Delphi
Technologies, Inc. and Loopback Technologies, Inc. dated December 16, 2013

·      Interest Sale Agreement by and among MedTech Development, LLC, Medtech
Group Acquisition Corp. and the Company dated October 13, 2014

·      Patent Sale and Purchase Agreement by and between MOSAID Technologies
Inc. and Relay IP, Inc. dated April 11, 2013

·      Asset Purchase Agreement by and between GroupServe IP Trust, LLC and LVL
Patent Group, LLC dated June 10, 2012

·      Agreement by and between TechDev Holdings, LLC, Sarif Biomedical
Acquisition LLC and the Company dated May 2, 2014

·      Interest Sale Agreement by and among HeliosIP, LLC and Selene
Communication Technologies Acquisition LLC and the Company dated June 16, 2014

·      Patent Purchase Agreement by and between Delphi Technologies, Inc. and
Loopback Technologies, Inc. dated October 31, 2013

·      Amendment to the Patent Purchase Agreement by and between Delphi
Technologies, Inc. and Loopback Technologies, Inc. dated December 16, 2013

 

--------------------------------------------------------------------------------


 

·      Interest Purchase Agreement by and among Robert A. Whitman, Mark S.
Raskin, Eric Berger, Arnold Olefson, Eugene Yuan, Todd Ihrman, Thomas Tedino,
James Parker, Dr. Heinz Mattes, and Jason LaBerteaux, TLI Communications LLC,
TLI Acquisition Corp. and the Company dated September 19, 2014

·      Patent Purchase Agreement by and between Intergraph Corporation and
Vantage Point Technology, Inc. dated September 25, 2013

·      Patent Purchase Agreement by and between Cirrex Systems, LLC and Motheye
Technologies, LLC dated September 13, 2016

·      Patent Purchase Agreement by and between Dan Schlager and Synchronicity
IP GmbH dated October 16, 2015

·      Patent Purchase Agreement by and between CPT IP Holdings, LLC and
Traverse Technologies Corp. dated August 3, 2016

·      Patent Purchase Agreement by and between Siemens Aktiengesellschaft and
Munitech IP S.a.r.l dated June 27, 2016

·      Patent Purchase Agreement by and between Siemens Switzerland Ltd. and
SCUR-Alpha 990 GmbH  dated July 5, 2016

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

EXISTING INDEBTEDNESS

 

1)             $500K secured note issued to Weitraub Capital that matures in
October 2017.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.8

 

EXISTING LIENS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

POST CLOSING ACTIONS

 

File releases of security interests:

 

7065566                       Comerica Bank-California Successor by Merger to
Imperial Bank recorded on 5/21/02 at reel/frame 013181/0638

 

7032011                       Stata Venture Partners, LLC, recorded on 1/3/02 at
reel/frame 012449/0151

 

7596784                       Gatx Ventures, Inc. and Silicon Valley Bank,
recorded on 1/22/02 at reel/frame 012493/0729

 

7237023                       Comerica Bank-California Successor by merger to
Imperial Bank, recorded on 5/21/02 at reel/frame 013181/0638

 

5537585                       Correct as needed after inspection of releases
(cover sheets are not properly filled out); releases recorded on 8/6/99 and
10/22/99

 

5,898,674                 Wells Fargo Bank, National Association, recorded on
4/26/12 at reel/frame 028115/0393

 

5898674                       Wells Fargo Bank, National Association, recorded
on 4/26/12 at reel/frame 028115/0393

 

5427327                       Bank of New York, recorded on 4/9/02 at reel/frame
012762/0098

 

Record missing inventor assignments:

 

7166121                       No inventor assignments; parent is CIP

 

6981981                       No inventor assignments ; none parent

 

6663647                       No inventor assignments; none in parent

 

6979341                       No inventor assignment; parent is CIP

 

6863672                       No inventor assignments; none in parent

 

7043320                       No inventor assignments

 

7044954                       No inventor assignments; parent is CIP

 

--------------------------------------------------------------------------------


 

7967827                       No inventor assignments; parent is CIP

 

8246681                       No inventor assignments

 

8317865                       No inventor assignments; parent is CIP

 

7818082                       No inventor assignments

 

7879038                       No inventor assignments

 

7909827                       No inventor assignments

 

7634563                       Only one inventor assigned to Altiris, Inc.; 2
others missing

 

7764681                       No inventor assignments

 

7682364                       No inventor assignments see parent; divisional
parent has no inventors assignments; CIP is next parent

 

7406359                       No inventor assignments

 

5825891                       No inventor assignments

 

6161149                       No inventor assignment

 

6440138                       No inventor assignment

 

5434170                       No inventor assignment

 

6235043                       No inventor assignments

 

6066154                       No inventor assignments

 

13/188943            No inventor assignments

 

Record the ownership of a Guarantor entity all of the U.S., German, UK and
Chinese Patents set forth on Schedule I(a) which are not currently assigned of
record to and do not show a Guarantor entity as a current owner.  In Germany,
the UK and China, this will require filing an assignment for each and every
issued Patent and pending Patent application in these three countries and then
to file a security interest against each such Patent and pending Patent
application to reflect the security interest of the Collateral Agent.  In the
U.S., this would include filing assignments for the Patents set forth on
Schedule I(a) that currently indicate third party ownership which include the
following entities:

 

Andrulis Pharmaceuticals Corporation

 

Bridgestone Americas Tire Operations, LLC

 

--------------------------------------------------------------------------------


 

Delphi Technologies Inc.

 

Kyphon Sarl

 

Medtronic, Inc.

 

AT&T Corp.

 

GE Medical Systems Global Technology Company, LLP

 

Warsaw Orthopedic, Inc.

 

Microsoft Corporation

 

Paradyne Corporation

 

Symantec Corporation

 

The relevant Patents currently assigned to such third party entities include,
but are not limited to:

 

5731325

 

5434170

 

5562787

 

6175299

 

5827289

 

8092480

 

6235043

 

5755725

 

6140346

 

7231023

 

7161476

 

6630885

 

5801619

 

5418722

 

--------------------------------------------------------------------------------


 

6151540

 

7178139

 

6219606

 

6369703

 

5999871

 

7,254,621

 

6979341

 

6726691

 

6716216

 

7938835

 

7815649

 

7722624

 

7241303

 

6066154

 

6645213

 

6641587

 

6719773

 

7081122

 

7166121

 

6814736

 

7153306

 

6575919

 

6607544

 

8187327

 

7959638

 

--------------------------------------------------------------------------------


 

7682364

 

7261720

 

6048346

 

D512506

 

D506828

 

D467657

 

D449691

 

D482787

 

D483495

 

D469871

 

D472323

 

D439980

 

D490159

 

D492775

 

D492032

 

D495417

 

11/773871

 

7875035

 

8226717

 

8152813

 

7967827

 

8454663

 

8246681

 

8317865

 

7927339

 

--------------------------------------------------------------------------------


 

7704256

 

6790230

 

7799078

 

6269382

 

5898674

 

5898674

 

7065566

 

7803188

 

6269082

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12.5

 

POST CLOSING OBLIGATIONS

(POST-AMENDMENT EFFECTIVE DATE OBLIGATIONS)

 

Deliver, in form, scope and substance satisfactory to the Collateral Agent, each
of the following:

 

1.                                      On or before January 11, 2017, evidence
that the following entities are in good standing in the jurisdiction of its
formation of incorporation, as applicable:

 

Sampo IP, LLC (Virginia)

 

Vantage Point Technology, Inc. (Texas)

 

2.                                      On or before January 27, 2017, delivery
of documentation confirming the outstanding amount, and reflecting the
subordination (both in terms of payment and lien priority), of the Weintraub
Note.

 

3.                                      On or before January 27, 2017, delivery
of a duly authorized and filed Uniform Commercial Code Amendment (or UCC-3) to
the Uniform Commercial Code Financing Statement filed in Delaware and having
document number 2014027493-5, which evidences (a) that Marathon Patent
Group, Inc. and MedTech Group Acquisition Corp. have been deleted as Debtors and
(b) Schedule 1 thereto only identifying Weintraub Capital Management, L.P. as a
Purchaser.

 

4.                                      Evidence that each of the following
entities have been dissolved or cancelled in accordance with applicable and all
assets of such entities (if any) have been transferred to the Issuer or a
Guarantor:

 

Selene Communications Technologies, LLC (Delaware)

 

TLI Acquisition Corp. (Virginia)

 

5.                                      Collateral Documents and filings
necessary or appropriate or as otherwise requested by the Collateral Agent in
furtherance of Section 6.12 to perfect its security interest and Liens in such
entities assets (including Patents) in any foreign jurisdiction identified by
the Collateral Agent in each of the following entities:

 

Magnus IP GmbH (Germany)

 

Munitech IP SARL (Luxembourg)

 

Vermilion Participations (to be renamed Marathon Advisors SA following the
Amendment Effective Date) (Luxembourg)

 

Marathon Ventures SARL (Luxembourg)

 

--------------------------------------------------------------------------------


 

Nyanza Properties (to be renamed PG Technologies SARL following the Amendment
Effective Date) (Luxembourg)

 

Marathon IP GmbH (Germany)

 

MedTech Development Deutschland GmbH (Germany)

 

Synchronicity IP GmbH (Germany)

 

TLI Communications GmbH (Germany)

 

6.                                      Pledge agreements or other applicable
Collateral Documents and filings or as otherwise requested by the Collateral
Agent to perfect the Lien of the Collateral Agent in the pledge of 100% of all
equity of each of the following entities:

 

Magnus IP GmbH (Germany)

 

Munitech IP SARL (Luxembourg)

 

Vermilion Participations (to be renamed Marathon Advisors SA following the
Amendment Effective Date) (Luxembourg)

 

Marathon Ventures SARL (Luxembourg)

 

Nyanza Properties (to be renamed PG Technologies SARL following the Amendment
Effective Date) (Luxembourg)

 

Marathon IP GmbH (Germany)

 

MedTech Development Deutschland GmbH (Germany)

 

Synchronicity IP GmbH (Germany)

 

TLI Communications GmbH (Germany)

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.3

 

NOTICES

 

Notices to the Company should be sent to the following:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Suite 380

Los Angeles, CA 90025

Attn: Chief Executive Officer

Tel: 800-804-1690

Email: doug@marathonpg.com

 

With a copy to:

 

Harvey J. Kesner, Esq.

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006

Phone: (212) 930-9700

Email: hkesner@srfkllp.com

 

and

 

Edward H. Schauder, Esq.

c/o Steiner Sports

145 Huguenot Street

New Rochelle, NY 10801

Phone: (914) 307-1130

Email: eschauder@steinersports.com

 

Notices to the Collateral Agent or the Purchasers should be sent to the
following:

 

Yoni Shtein

Vice President

Intellectual Property Finance Group

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Phone: 415-284-7415

Email: jnoble@fortress.com

cc:                                yshtein@fortress.com

 

With a copy to (which copy shall not constitute notice):

 

--------------------------------------------------------------------------------


 

Alyson Allen

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Tel: 617-951-7483

Email: alyson.allen@ropesgray.com

 

--------------------------------------------------------------------------------


 

SCHEDULE I(a)

 

PATENTS

 

Subsidiary

 

Country

 

Patent #

 

APLN #

 

Expiry Date

 

Status

Bismarck

 

US

 

5734832

 

08/713,355

 

09/13/16

 

Issued-Live

Bismarck

 

US

 

5883896

 

08/670,225

 

06/21/16

 

Issued-Live

Bismarck

 

US

 

6674848

 

09/341,211

 

01/22/18

 

Issued-Live

Bismarck

 

GERMANY

 

DE19523797

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

GERMANY

 

DE59610494

 

EP19960114172

 

09/15/15

 

Issued-Live

Bismarck

 

GERMANY

 

DE59809340

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

EPO

 

EP0763954

 

EP19960114172

 

09/15/15

 

Issued-Live

Bismarck

 

ITALY

 

IT1285210

 

IT1996MI01292

 

09/15/15

 

Issued-Live

Bismarck

 

FRANCE

 

FR2736233

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

GREAT BRITAIN

 

GB2303021

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

SWITZERLAND

 

CN1085472

 

DE1995123797

 

09/15/15

 

Issued-Live

Bismarck

 

EPO

 

EP0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

CHINA

 

CN1132398

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

FRANCE

 

FR 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

GREAT BRITAIN

 

GB 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

ITALY

 

IT 0958691

 

EP19980907853

 

02/05/17

 

Issued-Live

Bismarck

 

GERMANY

 

PCT/DE98/00196

 

EP19980907853

 

 

 

Issued-Live

Clouding

 

US

 

5678042

 

08/590528

 

11/15/13

 

Issued-Live

Clouding

 

US

 

5944782

 

08/732019

 

10/16/16

 

Issued-Live

Clouding

 

US

 

6574657

 

09/303958

 

05/03/19

 

Issued-Live

Clouding

 

US

 

6738799

 

10/452156

 

05/03/19

 

Issued-Live

Clouding

 

US

 

7596784

 

09/950559

 

02/02/26

 

Issued-Live

Clouding

 

US

 

8533674

 

12/415435

 

10/23/23

 

Issued-Live

Clouding

 

US

 

6963908

 

09/709505

 

08/15/22

 

Issued-Live

Clouding

 

US

 

7237023

 

10/063232

 

06/23/23

 

Issued-Live

Clouding

 

US

 

6925481

 

09/848394

 

08/08/23

 

Issued-Live

Clouding

 

US

 

5832522

 

08/650114

 

02/25/14

 

Issued-Live

Clouding

 

US

 

5825891

 

08/959919

 

01/16/16

 

Issued-Live

Clouding

 

US

 

6021408

 

08/713204

 

09/12/16

 

Issued-Live

Clouding

 

US

 

5819296

 

08/741661

 

10/31/16

 

Issued-Live

Clouding

 

US

 

5944839

 

08/820573

 

03/19/17

 

Issued-Live

Clouding

 

US

 

6029246

 

08/829609

 

03/31/17

 

Issued-Live

Clouding

 

US

 

5978805

 

08/856111

 

05/15/16

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Clouding

 

US

 

6269382

 

09/144409

 

08/31/18

 

Issued-Live

Clouding

 

US

 

6654746

 

09/304295

 

05/03/19

 

Issued-Live

Clouding

 

US

 

7065637

 

09/662990

 

01/01/23

 

Issued-Live

Clouding

 

US

 

6631449

 

09/972831

 

03/16/22

 

Issued-Live

Clouding

 

US

 

6662310

 

09/438135

 

11/10/19

 

Issued-Live

Clouding

 

US

 

7231659

 

10/071548

 

08/15/23

 

Issued-Live

Clouding

 

US

 

7292585

 

10/403919

 

11/08/25

 

Issued-Live

Clouding

 

US

 

7032089

 

10/457670

 

05/09/24

 

Issued-Live

Clouding

 

US

 

7917902

 

12/053448

 

03/29/29

 

Issued-Live

Clouding

 

US

 

7600014

 

09/991127

 

06/11/24

 

Issued-Live

Clouding

 

US

 

5537585

 

08/201658

 

02/25/14

 

Issued-Live

Clouding

 

US

 

6918014

 

10/679863

 

10/05/21

 

Issued-Live

Clouding

 

US

 

7032011

 

09/852011

 

01/11/23

 

Issued-Live

Clouding

 

US

 

7254621

 

11/075437

 

01/04/22

 

Issued-Live

Clouding

 

US

 

7272708

 

11/471063

 

09/15/20

 

Issued-Live

Clouding

 

US

 

7571290

 

11/406015

 

06/28/23

 

Issued-Live

Clouding

 

US

 

7634563

 

11/696215

 

06/08/21

 

Issued-Live

Clouding

 

US

 

7836292

 

11/857078

 

12/25/20

 

Issued-Live

Clouding

 

US

 

8032626

 

11/863027

 

09/20/24

 

Issued-Live

Clouding

 

US

 

6630946

 

09/438076

 

11/10/19

 

Issued-Live

Clouding

 

US

 

5873103

 

08/920344

 

02/25/14

 

Issued-Live

Clouding

 

US

 

7082521

 

09/663252

 

06/24/22

 

Issued-Live

Clouding

 

US

 

7653059

 

10/403261

 

05/14/25

 

Issued-Live

Clouding

 

US

 

7467194

 

10/609985

 

11/26/26

 

Issued-Live

Clouding

 

US

 

7764681

 

11/763247

 

01/16/24

 

Issued-Live

Clouding

 

US

 

7036006

 

10/066324

 

02/14/23

 

Issued-Live

Clouding

 

US

 

7278142

 

09/861483

 

03/09/23

 

Issued-Live

Clouding

 

US

 

7457944

 

11/492332

 

11/01/20

 

Issued-Live

Clouding

 

US

 

7496920

 

11/767666

 

05/17/21

 

Issued-Live

Clouding

 

US

 

7702892

 

11/243129

 

12/22/22

 

Issued-Live

Clouding

 

US

 

9110725

 

12/277038

 

08/24/20

 

Issued-Live

Clouding

 

US

 

 

 

10/609971

 

 

 

App-Live

Clouding

 

US

 

 

 

12/391509

 

 

 

App-Live

Clouding

 

US

 

 

 

12/946448

 

 

 

App-Live

Clouding

 

US

 

 

 

13/959807

 

08/31/03

 

App-Live

Clouding

 

US

 

 

 

08/950384

 

 

 

App-Live

Clouding

 

EPO

 

EP 0968467 (99703190000 EP)

 

 

 

03/19/17

 

Issued-Live

Clouding

 

GERMANY

 

DE 69810910.4 (99703190000 DE)

 

 

 

03/19/17

 

Issued-Live

Clouding

 

JAPAN

 

JP 1995-514506

 

 

 

 

 

Issued-Live

Clouding

 

AUSTRALIA

 

AU 693868

 

 

 

 

 

Issued-Live

Clouding

 

CANADA

 

CA 2183973

 

 

 

 

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Clouding

 

GERMANY

 

DE 69513956.8

 

 

 

 

 

Issued-Live

Clouding

 

EPO

 

EP 0746819

 

 

 

 

 

Issued-Live

Clouding

 

FRANCE

 

FR 0746819

 

 

 

 

 

Issued-Live

Clouding

 

GREAT BRITAIN

 

GB 0746819

 

 

 

 

 

Issued-Live

Clouding

 

ITALY

 

IT 0746819

 

 

 

 

 

Issued-Live

Clouding

 

JAPAN

 

JP 3786955

 

 

 

 

 

Issued-Live

Clouding

 

EPO

 

EP 1004069

 

 

 

 

 

Issued-Live

CRFD

 

US

 

7191233

 

09/953,408

 

08/19/23

 

Issued-Live

CRFD

 

US

 

7574486

 

09/707,770

 

07/26/21

 

Issued-Live

CRFD

 

US

 

7624185

 

11/701,367

 

09/17/21

 

Issued-Live

CRFD

 

US

 

8650307

 

12/588,433

 

09/17/21

 

Issued-Live

CRFD

 

US

 

8793341

 

12/458,154

 

05/25/21

 

Issued-Live

CRFD

 

US

 

 

 

14/147,865

 

 

 

App-Live

Cyberfone

 

US

 

5414219

 

08/232,791

 

04/22/14

 

Issued-Live

Cyberfone

 

US

 

5427327

 

08/127,022

 

09/27/13

 

Issued-Live

Cyberfone

 

US

 

5805676

 

08/446,546

 

09/08/15

 

Issued-Live

Cyberfone

 

US

 

5987103

 

08/909,408

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6044382

 

08/877,636

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6574314

 

09/390,798

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

6973477

 

09/589,814

 

11/11/17

 

Issued-Live

Cyberfone

 

US

 

7334024

 

11/055,470

 

01/14/16

 

Issued-Live

Cyberfone

 

US

 

7778395

 

11/734,722

 

05/19/15

 

Issued-Live

Cyberfone

 

US

 

8019060

 

11/849,952

 

05/19/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2221853

 

CA 2221853

 

09/15/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2295139

 

CA 2295139

 

09/15/15

 

Issued-Live

Cyberfone

 

CANADA

 

CA 2411458

 

CA 2411458

 

06/07/20

 

Issued-Live

Cyberfone

 

EPO

 

EP1311961

 

1942071

 

06/07/20

 

Issued-Live

Cyberfone

 

FRANCE

 

FR 1311961

 

1942071

 

06/07/20

 

Issued-Live

Cyberfone

 

EPO

 

EP886954

 

96915846.8

 

05/19/15

 

Issued-Live

Cyberfone

 

GERMANY

 

DE 69636128.0

 

96915846.8

 

09/15/15

 

Issued-Live

Cyberfone

 

EPO

 

EP0996895

 

98931240

 

06/20/17

 

Issued-Live

Cyberfone

 

BELGIUM

 

BE 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

SWITZERLAND

 

CH 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

GREAT BRITAIN

 

GB 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

IRELAND

 

IE 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

LUXEMBOURG

 

LU 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

MONACO

 

MC 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

NETHERLANDS

 

NL 0996895

 

98931240

 

09/15/15

 

Issued-Live

Cyberfone

 

ISRAEL

 

IL 153300

 

IL 153300

 

06/07/20

 

Issued-Live

Cyberfone

 

SOUTH KOREA

 

KR 10-0767513-0000

 

KR 10-2002-7016744

 

06/07/20

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Cyberfone

 

MEXICO

 

MX 197006

 

MX 9708955

 

09/15/15

 

Issued-Live

Cyberfone

 

MEXICO

 

MX 217926

 

MX 99011824

 

09/15/15

 

Issued-Live

Cyberfone

 

TAIWAN

 

TW 448364

 

TW 087109969

 

09/15/15

 

Issued-Live

Dynamic

 

US

 

5327893

 

07/962,777

 

10/19/12

 

Issued-Live

Dynamic

 

US

 

5637185

 

08/413,487

 

03/30/15

 

Issued-Live

Dynamic

 

US

 

7177798

 

09/861,860

 

04/07/20

 

Issued-Live

Dynamic

 

US

 

7306337

 

10/787,359

 

03/06/23

 

Issued-Live

E2E

 

US

 

6981222

 

09/928,863

 

04/27/20

 

Issued-Live

E2E

 

US

 

7043320

 

10/846,204

 

10/16/23

 

Issued-Live

E2E

 

US

 

7406359

 

11/382,093

 

12/20/23

 

Issued-Live

E2E

 

US

 

7818082

 

12/010,476

 

07/18/24

 

Issued-Live

Hybrid

 

US

 

5898674

 

 

 

11/14/15

 

Issued-Live

Hybrid

 

US

 

6269082

 

09/079,048

 

07/07/17

 

Issued-Live

IP Liquidity

 

US

 

5434170

 

08/172,155

 

12/23/13

 

Issued-Live

IP Liquidity

 

US

 

5731325

 

08/471,353

 

06/06/15

 

Issued-Live

IP Liquidity

 

US

 

6140346

 

09/071,813

 

06/06/15

 

Issued-Live

IP Liquidity

 

US

 

 

 

13/681,320

 

 

 

App-Live

Loopback

 

US

 

5418722

 

08/205,464

 

03/04/14

 

Issued-Live

Loopback

 

US

 

5801619

 

08/927,588

 

03/04/16

 

Issued-Live

Loopback

 

US

 

5999871

 

08/695,814

 

08/05/16

 

Issued-Live

Loopback

 

US

 

6151540

 

09/309,848

 

05/11/19

 

Issued-Live

Loopback

 

US

 

6175299

 

08/610,021

 

03/04/16

 

Issued-Live

Loopback

 

US

 

6219606

 

09/192,523

 

11/16/18

 

Issued-Live

Loopback

 

US

 

6369703

 

09/607,302

 

06/30/20

 

Issued-Live

Loopback

 

US

 

7178139

 

10/229,832

 

08/27/22

 

Issued-Live

Loopback

 

EPO

 

EP0823356

 

 

 

08/05/16

 

Issued-Live

Magnus IP

 

US

 

8131399

 

10/353,142

 

07/15/27

 

Issued-Live

Magnus IP

 

US

 

8538589

 

13/366,095

 

01/28/23

 

Issued-Live

Magnus IP

 

US

 

7860495

 

10/915,034

 

10/28/29

 

Issued-Live

Magnus IP

 

US

 

8200273

 

12/953,244

 

08/09/24

 

Issued-Live

Magnus IP

 

US

 

7139239

 

10/958,770

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7437596

 

11/538,654

 

10/05/24

 

Issued-Live

Magnus IP

 

US

 

7664573

 

10/952,705

 

07/24/25

 

Issued-Live

Magnus IP

 

US

 

7746887

 

11/402,743

 

04/28/29

 

Issued-Live

Magnus IP

 

US

 

9030315

 

11/846,218

 

12/09/31

 

Issued-Live

Magnus IP

 

US

 

8264371

 

11/969,111

 

06/11/31

 

Issued-Live

Magnus IP

 

US

 

8224282

 

12/406,799

 

10/15/30

 

Issued-Live

Magnus IP

 

US

 

8350691

 

12/269,136

 

02/01/25

 

Issued-Live

Magnus IP

 

US

 

7363036

 

10/824,800

 

06/20/24

 

Issued-Live

Magnus IP

 

AUSTRIA

 

AT530961

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

BRASIL

 

PI0710612

 

BR0710612

 

 

 

App-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

BRASIL

 

 

 

PI0821881-1

 

 

 

App-Live

Magnus IP

 

CANADA

 

2647652

 

2647652

 

04/12/26

 

Issued-Live

Magnus IP

 

CANADA

 

2711225

 

2711225

 

01/03/28

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

SWITZERLAND

 

CH2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

CHINA

 

CN101422019

 

200780012887.4

 

04/12/26

 

Issued-Live

Magnus IP

 

CHINA

 

CN101971568

 

200880123790.5

 

01/03/28

 

Issued-Live

Magnus IP

 

CHINA

 

 

 

201410392441

 

04/12/26

 

App-Live

Magnus IP

 

GERMANY

 

DE602005029532.1

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005039869.4

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602005042990.5

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

GERMANY

 

DE602008030307.1

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60330750.7

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

GERMANY

 

DE60338908.2

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

GERMANY

 

 

 

112007001804

 

08/29/26

 

App-Live

Magnus IP

 

EPO

 

EP1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

EPO

 

EP1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

EPO

 

EP1494191

 

4100499.5

 

04/17/23

 

Issued-Live

Magnus IP

 

EPO

 

EP1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

EPO

 

EP1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

EPO

 

EP1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

EPO

 

EP2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

EPO

 

 

 

7101252

 

10/05/24

 

App-Live

Magnus IP

 

EPO

 

 

 

7774303.7

 

04/12/26

 

App-Live

Magnus IP

 

EPO

 

 

 

13172203.5

 

08/09/24

 

App-Live

Magnus IP

 

EPO

 

 

 

13172204.3

 

08/09/24

 

App-Live

Magnus IP

 

FINLAND

 

FI1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

FRANCE

 

FR2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

UNITED KINGDOM

 

GB2225854

 

8869509.3

 

01/03/28

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Magnus IP

 

ITALY

 

IT1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

ITALY

 

IT1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

ITALY

 

IT2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

101272384

 

1020107014107

 

04/12/26

 

Issued-Live

Magnus IP

 

SOUTH KOREA

 

KR101202914B1

 

1020107014718

 

01/03/28

 

Issued-Live

Magnus IP

 

MEXICO

 

MX313282

 

MX/a/2010/007211

 

01/03/28

 

App-Live

Magnus IP

 

MEXICO

 

MX322526

 

MX/a/2013/010239

 

01/03/28

 

App-Live

Magnus IP

 

NETHERLANDS

 

NL1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1643324

 

5108954.8

 

09/29/24

 

Issued-Live

Magnus IP

 

NETHERLANDS

 

NL1646185

 

5109169.2

 

10/05/24

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1470456

 

3707570.2

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1470457

 

3735054.3

 

01/28/22

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE1626532

 

5012617.6

 

08/09/24

 

Issued-Live

Magnus IP

 

SWEDEN

 

SE2225854

 

8869509.3

 

01/03/28

 

Issued-Live

Medtech

 

US

 

6790230

 

10/135,431

 

08/13/17

 

Issued-Live

Medtech

 

GERMANY

 

10121210.3

 

10121210.0 (DE)

 

07/21/22

 

Issued-Live

Motheye

 

US

 

6483635

 

09/876897

 

06/07/21

 

Issued-Live

Munitech IP

 

US

 

7095730

 

09/699,835

 

11/13/20

 

Issued-Live

Munitech IP

 

US

 

6885875

 

09/806,646

 

10/08/19

 

Issued-Live

Munitech IP

 

US

 

6389300

 

09/849,909

 

11/02/19

 

Issued-Live

Munitech IP

 

US

 

6879823

 

09/831,179

 

11/02/19

 

Issued-Live

Munitech IP

 

US

 

7088697

 

09/857,884

 

12/01/19

 

Issued-Live

Munitech IP

 

US

 

8565429

 

10/463,426

 

03/04/26

 

Issued-Live

Munitech IP

 

US

 

7139550

 

10/608,188

 

12/22/21

 

Issued-Live

Munitech IP

 

US

 

RE40791

 

12/004,440

 

07/12/21

 

Issued-Live

Munitech IP

 

US

 

 

 

10/332,963

 

 

 

App-Live

Munitech IP

 

US

 

7260088

 

10/482,176

 

01/02/24

 

Issued-Live

Munitech IP

 

US

 

7212807

 

10/186,365

 

05/25/24

 

Issued-Live

Munitech IP

 

US

 

7386300

 

10/514,651

 

08/26/23

 

Issued-Live

Munitech IP

 

US

 

8081587

 

10/523,065

 

07/11/24

 

Issued-Live

Munitech IP

 

US

 

8271012

 

10/544,378

 

04/05/27

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E306770

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E360331

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E441295

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

AUSTRIA

 

E513432

 

9008017.7

 

06/15/31

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

AUSTRIA

 

E511325

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

AUSTRIA

 

 

 

 

 

 

 

App-Live

Munitech IP

 

AUSTRALIA

 

760714

 

58051/00

 

09/11/23

 

Issued-Live

Munitech IP

 

BELGIUM

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

BELGIUM

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

BELGIUM

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

BELGIUM

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

BELGIUM

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

CANADA

 

 

 

 

 

 

 

App-Live

Munitech IP

 

SWITZERLAND

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

SWITZERLAND

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

CHINA

 

CN1153380C

 

98813112.9

 

06/09/24

 

Issued-Live

Munitech IP

 

CHINA

 

CN1306721C

 

200310113846.8

 

03/21/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1135734C

 

99811919.9

 

01/21/24

 

Issued-Live

Munitech IP

 

CHINA

 

CN1265671C

 

99813066.4

 

07/19/26

 

Issued-Live

Munitech IP

 

CHINA

 

CN1132487C

 

99813020.6

 

12/24/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1132488C

 

99814352.9

 

12/24/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1314277C

 

3138161.8

 

05/02/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1316834C

 

03138157.X

 

05/16/27

 

Issued-Live

Munitech IP

 

CHINA

 

CN1130099C

 

811464.1

 

12/03/23

 

Issued-Live

Munitech IP

 

CHINA

 

CN1183791C

 

01815235.X

 

01/05/25

 

Issued-Live

Munitech IP

 

CHINA

 

CN100574286C

 

2812938.5

 

12/23/29

 

Issued-Live

Munitech IP

 

CHINA

 

CN1631048B

 

03803610.X

 

03/09/31

 

Issued-Live

Munitech IP

 

CHINA

 

 

 

201110284074.9

 

 

 

App-Live

Munitech IP

 

CHINA

 

CN1675943B

 

3818627.6

 

11/23/31

 

Issued-Live

Munitech IP

 

CHINA

 

CN100466823C

 

200480003403.6

 

03/04/29

 

Issued-Live

Munitech IP

 

GERMANY

 

59803477.3

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

GERMANY

 

59904989.8

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

GERMANY

 

59914201.4

 

2023967.9

 

02/14/27

 

Issued-Live

Munitech IP

 

GERMANY

 

59908434

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

GERMANY

 

59910602.6

 

99966808

 

09/22/24

 

Issued-Live

Munitech IP

 

GERMANY

 

50010928.1

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50013577

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

GERMANY

 

50010940

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50104413.2

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

GERMANY

 

50204545

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

GERMANY

 

60127949.2

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

GERMANY

 

60139728.2

 

7006614.7

 

08/26/29

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

GERMANY

 

60144813.8

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

GERMANY

 

60144718.2

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

GERMANY

 

10235470

 

10235470.7

 

10/06/25

 

Issued-Live

Munitech IP

 

GERMANY

 

50314325.1

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

GERMANY

 

50 2004 000 831.3

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

DENMARK

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

EPO

 

1075738

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

EPO

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

EPO

 

1286480

 

2023967.9

 

02/14/27

 

Issued-Live

Munitech IP

 

EPO

 

1125463

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

EPO

 

1125462

 

99959228

 

10/20/24

 

Issued-Live

Munitech IP

 

EPO

 

1135955

 

99966808

 

09/22/24

 

Issued-Live

Munitech IP

 

EPO

 

1186193

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

EPO

 

1326469

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

EPO

 

1326470

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

EPO

 

1302084

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

EPO

 

1400077

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

EPO

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

EPO

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

EPO

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

EPO

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

EPO

 

1525762

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

EPO

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

EPO

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2197712

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2215410

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2244451

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2272824

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2244843

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2281388

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2329298

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2364019

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2366993

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2253710

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

SPAIN

 

ES2263132

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

FINLAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

FRANCE

 

1075738

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

FRANCE

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

FRANCE

 

1286480

 

2023967.9

 

02/14/27

 

Issued-Live

Munitech IP

 

FRANCE

 

1125463

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

FRANCE

 

1135955

 

99966808

 

09/22/24

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

FRANCE

 

1186193

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

FRANCE

 

1326469

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

FRANCE

 

1326470

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

FRANCE

 

1302084

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

FRANCE

 

1400077

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

FRANCE

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

FRANCE

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

FRANCE

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

FRANCE

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

FRANCE

 

1525762

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

FRANCE

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

FRANCE

 

1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1075738

 

98942499.9

 

03/20/22

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1125463

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1135955

 

99966808

 

09/22/24

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1186193

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1326469

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1326470

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1302084

 

1955236.3

 

11/03/24

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1400077

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1525762

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1659808

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

GREAT BRITAIN

 

EP1590982

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

GREECE

 

3070072

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

IRELAND

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

ITALY

 

502003901126773

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

ITALY

 

502004901198575

 

99959232.2

 

01/28/24

 

Issued-Live

Munitech IP

 

ITALY

 

502005901353536

 

943674.2

 

08/10/25

 

Issued-Live

Munitech IP

 

ITALY

 

502007901481110

 

3003072

 

10/04/26

 

Issued-Live

Munitech IP

 

ITALY

 

502005901353537

 

3003073.8

 

08/10/25

 

Issued-Live

Munitech IP

 

ITALY

 

502006901404756

 

3787670.3

 

01/25/26

 

Issued-Live

Munitech IP

 

ITALY

 

502006901449467

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

JAPAN

 

4313952

 

2000-576563

 

05/22/29

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

JAPAN

 

3831612

 

2000-580408

 

07/21/26

 

Issued-Live

Munitech IP

 

JAPAN

 

4272920

 

2003-145096

 

03/06/29

 

Issued-Live

Munitech IP

 

JAPAN

 

4650994

 

2003-145097

 

12/24/30

 

Issued-Live

Munitech IP

 

JAPAN

 

3924465

 

2001-502604

 

03/02/27

 

Issued-Live

Munitech IP

 

JAPAN

 

4227406

 

2002-513225

 

12/05/28

 

Issued-Live

Munitech IP

 

JAPAN

 

4518508

 

2007-201629

 

05/28/30

 

Issued-Live

Munitech IP

 

JAPAN

 

4443402

 

2004-506301

 

01/22/30

 

Issued-Live

Munitech IP

 

JAPAN

 

4170985

 

2004-528377

 

08/15/28

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0669565

 

10-2001-7005641

 

01/09/27

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0469977

 

10-2001-7007186

 

01/26/25

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0576956

 

10-2003-7007157

 

04/28/26

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0576957

 

10-2003-7007159

 

04/28/26

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0578685

 

10-2001-7016151

 

05/04/26

 

Issued-Live

Munitech IP

 

SOUTH KOREA

 

10-0959421

 

10-2005-7001730

 

05/14/30

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

1119925

 

99970525.4

 

04/09/23

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

NETHERLANDS

 

1659808

 

6001054.3

 

05/02/32

 

Issued-Live

Munitech IP

 

PORTUGAL

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

SWEDEN

 

1271970

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

SWEDEN

 

1796406

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

SWEDEN

 

2101523

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

SWEDEN

 

2101522

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

TURKEY

 

TR200505118T4

 

2743202

 

10/12/25

 

Issued-Live

Munitech IP

 

TURKEY

 

TR200704859T4

 

1115522.3

 

04/18/27

 

Issued-Live

Munitech IP

 

TURKEY

 

TR200907842T4

 

7006614.7

 

08/26/29

 

Issued-Live

Munitech IP

 

TURKEY

 

TR201107685T4

 

9008017.7

 

06/15/31

 

Issued-Live

Munitech IP

 

TURKEY

 

TR201105686T4

 

9008016.9

 

05/25/31

 

Issued-Live

Munitech IP

 

TURKEY

 

TR200605131T4

 

4705057

 

06/21/26

 

Issued-Live

Munitech IP

 

US

 

6405020

 

09/535,650

 

09/16/18

 

Issued-Live

Munitech IP

 

CHINA

 

CN1188977C

 

98809497.5

 

02/09/25

 

Issued-Live

Munitech IP

 

GERMANY

 

19742124

 

19742124.5

 

10/18/21

 

Issued-Live

Munitech IP

 

EPO

 

1018233

 

98952570.4

 

11/13/22

 

Issued-Live

Munitech IP

 

SPAIN

 

2188023

 

98952570.4

 

11/13/22

 

Issued-Live

Munitech IP

 

FRANCE

 

1018233

 

98952570.4

 

11/13/22

 

Issued-Live

Munitech IP

 

INDONESIA

 

ID0010404

 

W-20000572

 

04/11/23

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Munitech IP

 

ITALY

 

5.02004E+14

 

98952570.4

 

11/13/22

 

Issued-Live

OrthoPhoenix

 

US

 

5972015

 

08/911,827

 

08/15/17

 

Issued-Live

OrthoPhoenix

 

US

 

7156861

 

10/436,551

 

04/21/18

 

Issued-Live

OrthoPhoenix

 

US

 

6280456

 

09/404,662

 

08/15/17

 

Issued-Live

OrthoPhoenix

 

US

 

6623505

 

09/918,942

 

08/15/17

 

Issued-Live

OrthoPhoenix

 

US

 

8034071

 

11/527,861

 

03/16/21

 

Issued-Live

OrthoPhoenix

 

US

 

6440138

 

09/055,805

 

04/06/18

 

Issued-Live

OrthoPhoenix

 

US

 

6676665

 

09/928,949

 

01/28/22

 

Issued-Live

OrthoPhoenix

 

US

 

6719761

 

09/496,987

 

08/13/17

 

Issued-Live

OrthoPhoenix

 

US

 

6863672

 

10/208,391

 

04/06/18

 

Issued-Live

OrthoPhoenix

 

US

 

6923813

 

10/892,824

 

07/16/24

 

Issued-Live

OrthoPhoenix

 

US

 

7153307

 

10/617,976

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

US

 

7399306

 

10/431,681

 

06/26/21

 

Issued-Live

OrthoPhoenix

 

US

 

7731720

 

10/630,519

 

12/07/19

 

Issued-Live

OrthoPhoenix

 

US

 

7887543

 

11/789,243

 

11/18/18

 

Issued-Live

OrthoPhoenix

 

US

 

7909827

 

11/789,225

 

05/04/20

 

Issued-Live

OrthoPhoenix

 

US

 

7967827

 

11/527,953

 

07/16/17

 

Issued-Live

OrthoPhoenix

 

US

 

7972340

 

12/718,415

 

08/13/17

 

Issued-Live

OrthoPhoenix

 

US

 

6048346

 

08/910,809

 

08/13/17

 

Issued-Live

OrthoPhoenix

 

US

 

6241734

 

09/134,323

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

US

 

6575919

 

09/695,566

 

10/19/19

 

Issued-Live

OrthoPhoenix

 

US

 

6613054

 

09/804,107

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

US

 

7081122

 

09/421,635

 

10/19/19

 

Issued-Live

OrthoPhoenix

 

US

 

7153306

 

10/001,937

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

US

 

7261720

 

10/265,922

 

04/10/22

 

Issued-Live

OrthoPhoenix

 

US

 

7704256

 

11/528,160

 

03/06/18

 

Issued-Live

OrthoPhoenix

 

US

 

7722624

 

10/784,392

 

10/01/21

 

Issued-Live

OrthoPhoenix

 

US

 

7771431

 

11/593,284

 

06/29/19

 

Issued-Live

OrthoPhoenix

 

US

 

7799078

 

10/987,180

 

02/17/29

 

Issued-Live

OrthoPhoenix

 

US

 

7803188

 

10/648,056

 

08/26/23

 

Issued-Live

OrthoPhoenix

 

US

 

7815649

 

10/848,514

 

01/13/24

 

Issued-Live

OrthoPhoenix

 

US

 

7875035

 

11/978,802

 

06/01/18

 

Issued-Live

OrthoPhoenix

 

US

 

7879038

 

11/978,825

 

03/29/19

 

Issued-Live

OrthoPhoenix

 

US

 

7927339

 

11/789,639

 

02/09/20

 

Issued-Live

OrthoPhoenix

 

US

 

7938835

 

10/842,076

 

05/22/20

 

Issued-Live

OrthoPhoenix

 

US

 

7959638

 

10/397,049

 

09/08/21

 

Issued-Live

OrthoPhoenix

 

US

 

8092480

 

09/828,470

 

10/22/21

 

Issued-Live

OrthoPhoenix

 

US

 

8226717

 

11/528,146

 

09/11/21

 

Issued-Live

OrthoPhoenix

 

US

 

8246681

 

11/978,271

 

09/26/16

 

Issued-Live

OrthoPhoenix

 

US

 

8454620

 

12/961,690

 

12/26/18

 

Issued-Live

OrthoPhoenix

 

US

 

8454663

 

13/089,210

 

08/14/18

 

Issued-Live

 

--------------------------------------------------------------------------------


 

OrthoPhoenix

 

US

 

D467657

 

29/152,747

 

12/24/16

 

Issued-Live

OrthoPhoenix

 

US

 

D469871

 

29/153,831

 

02/04/17

 

Issued-Live

OrthoPhoenix

 

US

 

D472323

 

29/154,249

 

03/25/17

 

Issued-Live

OrthoPhoenix

 

US

 

D482787

 

29/166,824

 

11/25/17

 

Issued-Live

OrthoPhoenix

 

US

 

D483495

 

29/131,642

 

12/09/17

 

Issued-Live

OrthoPhoenix

 

US

 

D490159

 

29/168,640

 

05/18/18

 

Issued-Live

OrthoPhoenix

 

US

 

D492032

 

29/175,875

 

06/22/18

 

Issued-Live

OrthoPhoenix

 

US

 

D492775

 

29/175,874

 

07/06/18

 

Issued-Live

OrthoPhoenix

 

US

 

D495417

 

29/175,901

 

08/31/18

 

Issued-Live

OrthoPhoenix

 

US

 

D506828

 

29/190,564

 

06/28/19

 

Issued-Live

OrthoPhoenix

 

US

 

D512506

 

29/190,192

 

12/06/19

 

Issued-Live

OrthoPhoenix

 

US

 

9089347

 

11/773,871

 

08/09/29

 

Issued-Live

OrthoPhoenix

 

US

 

6241734 C1

 

90/007,937

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

US

 

6613054 C1

 

90/007,938

 

08/14/18

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

69841759.3

 

8075130.8

 

06/01/18

 

Issued-Live

OrthoPhoenix

 

FRANCE

 

1938765 FR

 

8075130.8

 

06/01/18

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

1073371 (69932610.9 DE)

 

99916476.7

 

04/06/19

 

Issued-Live

OrthoPhoenix

 

ISRAEL

 

138891 IL

 

138891

 

04/06/19

 

Issued-Live

OrthoPhoenix

 

ISRAEL

 

141269 IL

 

141269

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

SWITZERLAND

 

1104260 CH

 

99937310.3

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

EPO

 

1104260 EP

 

99937310.3

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

69933037.8 DE

 

99937310.3

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

FRANCE

 

1104260 FR

 

99937310.3

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

AUSTRIA

 

1459689 AT

 

4076440.9

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

SPAIN

 

1459689 ES

 

4076440.9

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

FRANCE

 

1459689 FR

 

4076440.9

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

1459689 969940791.5 DE)

 

4076440.9

 

07/26/19

 

Issued-Live

OrthoPhoenix

 

SOUTH KOREA

 

10-0882364 KR

 

10-2006-7022555

 

10/13/20

 

Issued-Live

OrthoPhoenix

 

FRANCE

 

1272131

 

1926753.3

 

04/05/21

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

1272131 (60117524.7 DE)

 

1926753.3

 

04/05/21

 

Issued-Live

OrthoPhoenix

 

SOUTH KOREA

 

10-0882363

 

10-2006-7022557

 

10/23/21

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

1328203

 

1988557.3

 

10/25/21

 

Issued-Live

OrthoPhoenix

 

JAPAN

 

4684274

 

2007-265965

 

10/25/21

 

Issued-Live

OrthoPhoenix

 

GERMANY

 

1463464 (60220716.9)

 

2793920.6

 

10/23/22

 

Issued-Live

OrthoPhoenix

 

EPO

 

1294323

 

1948520

 

 

 

Issued-Live

OrthoPhoenix

 

EPO

 

1272131

 

1926753.3

 

 

 

Issued-Live

Relay

 

US

 

5331637

 

08/100,634

 

07/30/13

 

Issued-Live

Sampo

 

US

 

6161149

 

09/041,599

 

03/13/18

 

Issued-Live

Sampo

 

US

 

6772229

 

09/709,441

 

12/01/19

 

Issued-Live

Sampo

 

US

 

8015495

 

10/375,358

 

11/16/23

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Sarif

 

EPO

 

EP0722299

 

EP94926960.9

 

09/07/13

 

Issued-Live

Sarif

 

GERMANY

 

69422631.9

 

DE94926960.9

 

09/07/13

 

Issued-Live

Sarif

 

FRANCE

 

722299

 

FR94926960.9

 

09/07/13

 

Issued-Live

Sarif

 

GREAT BRITAIN

 

722299

 

GB94926960.9

 

09/07/13

 

Issued-Live

Signal

 

US

 

5463374

 

08/208,322

 

03/10/14

 

Issued-Live

Signal

 

US

 

5714927

 

08/208,322

 

03/10/14

 

Issued-Live

Signal

 

US

 

5732375

 

08/566,029

 

12/01/15

 

Issued-Live

Signal

 

US

 

5954775

 

08/795,999

 

02/05/17

 

Issued-Live

Signal

 

US

 

6012007

 

08/868,338

 

12/01/15

 

Issued-Live

Signal

 

US

 

6434486

 

09/648,972

 

08/28/20

 

Issued-Live

Signal

 

US

 

6775601

 

10/214,048

 

08/06/22

 

Issued-Live

TLI Communications

 

US

 

6038295

 

08/877488

 

06/17/17

 

Issued-Live

TLI Communications

 

EPO

 

EP0814611

 

19970108926

 

06/17/17

 

Issued-Live

TLI Communications

 

GERMANY

 

DE59708043

 

DE1996124128.3 / DE19624128.6

 

06/17/17

 

Issued-Live

TLI Communications

 

FRANCE

 

FR 0814611

 

 

 

06/17/17

 

Issued-Live

TLI Communications

 

GREAT BRITAIN

 

GB 0814611

 

 

 

06/17/17

 

Issued-Live

TLI Communications

 

ITALY

 

IT 0814611

 

 

 

06/17/17

 

Issued-Live

TLIF LLC

 

US

 

5824094

 

08/954,293

 

10/17/17

 

Issued-Live

TLIF LLC

 

US

 

6143032

 

09/190,151

 

11/12/18

 

Issued-Live

TLIF LLC

 

US

 

6592624

 

09/714,847

 

11/16/20

 

Issued-Live

TLIF LLC

 

US

 

6669732

 

09/921,082

 

08/15/17

 

Issued-Live

Traverse

 

US

 

8658310

 

13/670,208

 

02/25/29

 

Issued-Live

Traverse

 

US

 

8420258

 

12/392,525

 

05/24/31

 

Issued-Live

Traverse

 

US

 

8481214

 

12/904,113

 

01/26/30

 

Issued-Live

Traverse

 

US

 

8652683

 

13/670,235

 

02/25/29

 

Issued-Live

Traverse

 

US

 

9349544

 

13/779,409

 

09/23/29

 

Issued-Live

Traverse

 

US

 

9362549

 

13/935,334

 

07/29/33

 

Issued-Live

Traverse

 

US

 

 

 

13/779,571

 

 

 

App-Live

Traverse

 

US

 

 

 

13/779,522

 

 

 

App-Live

Traverse

 

US

 

 

 

13/779,472

 

 

 

App-Live

Traverse

 

US

 

9412998

 

13/725,969

 

07/08/30

 

Issued-Live

Traverse

 

US

 

 

 

13/868,957

 

 

 

App-Live

Traverse

 

US

 

 

 

14/176,137

 

 

 

App-Live

Traverse

 

US

 

 

 

14/262,497

 

 

 

App-Live

Traverse

 

US

 

 

 

14/262,514

 

 

 

App-Live

 

--------------------------------------------------------------------------------


 

Traverse

 

US

 

9431181

 

14/262,528

 

09/13/29

 

Issued-Live

Traverse

 

US

 

 

 

14/625,372

 

 

 

App-Live

Traverse

 

US

 

 

 

15/096,094

 

 

 

App-Live

Traverse

 

CHINA

 

CN101953014

 

200980106188.5

 

02/25/29

 

Issued-Live

Traverse

 

CHINA

 

CN102044659

 

20101519800

 

10/22/30

 

Issued-Live

Traverse

 

CHINA

 

 

 

201410525768

 

 

 

App-Live

Traverse

 

CHINA

 

CN104145355

 

201280070082.6

 

12/21/32

 

Issued-Live

Traverse

 

CHINA

 

 

 

201380020549

 

 

 

App-Live

Traverse

 

CHINA

 

 

 

201380035121.3

 

 

 

App-Live

Traverse

 

GERMANY

 

 

 

112009000443.1

 

 

 

App-Live

Traverse

 

EPO

 

 

 

13755702.1

 

 

 

App-Live

Traverse

 

UNITED KINGDOM

 

 

 

GB1411191.8

 

 

 

App-Live

Traverse

 

UNITED KINGDOM

 

 

 

GB1500515.0

 

 

 

App-Live

Traverse

 

HONG KONG

 

 

 

15102781.2

 

 

 

App-Live

Traverse

 

JAPAN

 

5765942

 

2010-547867

 

02/25/29

 

Issued-Live

Traverse

 

JAPAN

 

 

 

2014-209155

 

 

 

App-Live

Traverse

 

JAPAN

 

 

 

2015-520694

 

 

 

App-Live

Traverse

 

JAPAN

 

 

 

2015-075220

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

101513384

 

1020137020275

 

02/25/29

 

Issued-Live

Traverse

 

SOUTH KOREA

 

101307623

 

1020107018725

 

02/25/29

 

Issued-Live

Traverse

 

SOUTH KOREA

 

101503659

 

1020147025921

 

02/25/29

 

Issued-Live

Traverse

 

SOUTH KOREA

 

 

 

1020100103245

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020147019213

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020147027205

 

 

 

App-Live

Traverse

 

SOUTH KOREA

 

 

 

1020157002572

 

 

 

App-Live

Traverse

 

SINGAPORE

 

 

 

11201405271X

 

 

 

App-Live

Vantage Point

 

US

 

5463750

 

08/146,818

 

11/02/13

 

Issued-Live

Vantage Point

 

US

 

5598115

 

08/385,496

 

01/28/14

 

Issued-Live

Vantage Point

 

US

 

5835095

 

08/438,048

 

11/10/15

 

Issued-Live

Vantage Point

 

US

 

5892654

 

08/866,479

 

05/31/16

 

Issued-Live

Vantage Point

 

US

 

6029257

 

08/985,808

 

12/06/16

 

Issued-Live

Vantage Point

 

US

 

6032240

 

09/178,870

 

11/12/17

 

Issued-Live

Vantage Point

 

US

 

6185668

 

08/576,876

 

12/21/16

 

Issued-Live

Vantage Point

 

US

 

6219226

 

09/260,845

 

03/09/18

 

Issued-Live

Vantage Point

 

US

 

6374329

 

08/802,827

 

02/20/16

 

Issued-Live

Vantage Point

 

US

 

6615233

 

09/249,403

 

02/17/18

 

Issued-Live

Vantage Point

 

US

 

7584330

 

10/886,231

 

05/16/17

 

Issued-Live

Vantage Point

 

GERMANY

 

1057121

 

DE1999633435

 

02/17/18

 

Issued-Live

Vantage Point

 

GERMANY

 

69615083.2

 

DE1996615083T

 

11/10/15

 

Issued-Live

 

--------------------------------------------------------------------------------


 

Vantage Point

 

FRANCE

 

NL 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

Vantage Point

 

GREAT BRITAIN

 

FR 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

Vantage Point

 

NETHERLANDS

 

GB 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

Vantage Point

 

ITALY

 

IT 742537

 

EP19960107058

 

11/10/15

 

Issued-Live

Vantage Point

 

GERMANY

 

DE1997618639T

 

DE1997618639T

 

05/31/16

 

Issued-Live

Vantage Point

 

FRANCE

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

BELGIUM

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

NETHERLANDS

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

ITALY

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

LUXEMBOURG

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

GREAT BRITAIN

 

EP0903065

 

EP19970926796

 

05/31/16

 

Issued-Live

Vantage Point

 

GERMANY

 

DE1998616472T

 

DE69816472 (T2)

 

11/12/17

 

Issued-Live

Vantage Point

 

FRANCE

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

Vantage Point

 

BELGIUM

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

Vantage Point

 

NETHERLANDS

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

Vantage Point

 

ITALY

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

Vantage Point

 

LUXEMBOURG

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

Vantage Point

 

GREAT BRITAIN

 

EP1031083

 

EP19980957531

 

11/12/17

 

Issued-Live

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(b)

 

THIRD PARTY AGREEMENTS RELATED TO MONETIZATION EXPENSES AND RETAINED INTERESTS

 

Documents Provided:

 

·                  Cyberfone Systems LLC

·                  Mishcon De Reya Fully Executed Engagement

·                  Spangler Engagement

·                  RAK Fully Executed Engagement

·                  Rocco Martino Contingent Fee Agreement, Fully Executed

·                  Sampo IP, LLC

·                  Spangler & Fussell Fully Executed Retention Agreement

·                  MDR Fully Executed Engagement

·                  Asset Sale Agreement, Fully Executed detailing payment to
previous owners

·                  Relay IP, INC.

·                  Fully Executed PPA (detailing payments to charities)

·                  Gardere Fully Executed Engagement

·                  Vantage Point Technology, Inc.

·                  Gardere Fully Executed Engagement

·                  CRFD Research, Inc.

·                  Mishcon Fully Executed Engagement

·                  Fully Executed PPA (detailing payment to previous owner)

·                  Sarif Biomedical LLC

·                  RAK Fully Executed Engagement

·                  Selene Communication Technologies, LLC

·                  Skiermont Puckett Fully Executed Engagement

·                  Mishcon Fully Executed Engagement

·                  SRI-Selene Fully Executed PPA detailing SRIs 15%

·                  Clouding Corp.

·                  RAK Fully Executed Engagement

·                  TLI Communications LLC

·                  Fully Executed Interest Purchase Agreement detailing payout
to previous owner

·                  TLIF, LLC

·                  Rose Walker Fully Executed Engagement

·                  Dynamic Advances, LLC

·                  Skiermont Puckett Fully Executed Engagement

·                  E2E Processing, Inc.

·                  Spangler Law Fully Executed Engagement

·                  Loopback Technologies, Inc.

·                  Liner Fully Executed Engagement

·                  OrthoPhoenix, LLC

·                  RAK Fully Executed Engagement

·                  Signal IP, Inc.

 

--------------------------------------------------------------------------------


 

·                  Liner Fully executed engagement

·                  Motheye Technologies, LLC

·                  Fully Executed Patent Purchase Agreement detailing payout to
previous owner

·                  Synchronicity IP LLC

·                  Fully Executed Patent Purchase Agreement detailing payout to
previous owner

·                  Traverse Technologies

·                  Fully Executed Patent Purchase Agreement detailing payout to
previous owner

·                  Munitech IP Sarl

·                  JunZeJun Law Offices Fully Executed Engagement

·                  Magnus IP GmbH

·                  Fully Executed Patent Purchase Agreement detailing payout to
previous owner

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTES

[Attached]

 

--------------------------------------------------------------------------------


 

EXECUTION

 

Senior Note N-3

Original Principal Amount: $24,500,000

Holder: DBD Credit Funding LLC

 

THIS NOTE WAS ISSUED IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION FROM SUCH
REGISTRATION AND (II) EXCEPT IN COMPLIANCE WITH SECTION 9.10 OF THAT CERTAIN
AMENDED AND RESTATED REVENUE SHARING AND SECURITIES PURCHASE AGREEMENT DATED AS
OF JANUARY 10, 2017, AMONG THE COMPANY, THE GUARANTORS, THE COLLATERAL AGENT AND
THE PURCHASERS (EACH AS DEFINED THEREIN).

 

MARATHON PATENT GROUP, INC.

 

SENIOR NOTE

DUE July 10, 2020

 

N-3

Original Principal Amount: $24,500,000

 

Issue Date: January 10, 2017

 

FOR VALUE RECEIVED, the undersigned, Marathon Patent Group, Inc. (the “Company”)
HEREBY PROMISES TO PAY DBD Credit Funding LLC, or its permitted assigns (the
“Holder”), the Adjusted Principal Amount (as defined below) of this Note on or
before July 10, 2020, or such later date as the Holder may have consented to
pursuant to Section 2.6.1 of the Agreement referred to below (the “Maturity
Date”), or such earlier date as due and payable in accordance with the Amended
and Restated Revenue Sharing and Securities Purchase Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of January 10, 2017, among the Company, DBD Credit
Funding LLC, as Collateral Agent and the purchasers from time to time party
thereto, plus interest on the Adjusted Principal Amount outstanding from time to
time at the interest rate specified in the Agreement.

 

This Note (i) is one of a series of Senior Notes (herein called the “Notes”) of
the Company issued pursuant to the Agreement, (ii) is entitled to the benefits
and subject to the terms set forth in the Agreement with respect to the Notes,
and (iii) constitutes an Obligation under the Agreement.  Capitalized terms used
but not defined herein have the meanings provided in the Agreement.  The
issuance date of this Note is January 10, 2017.

 

The Adjusted Principal Amount of this Note is equal to the sum of
(x) 24,500,000, plus (y) any PIK Interest, in accordance with the Agreement,
minus (z) any prior principal amounts paid with respect to this Note.

 

--------------------------------------------------------------------------------


 

Interest shall be payable on the interest payment dates specified in the
Agreement, and shall further be due and payable on any partial or complete
prepayment of this Note, on any portion of the Adjusted Principal Amount so
prepaid, and on the Maturity Date (and after the Maturity Date, to the extent
not paid, on demand) and upon any acceleration of the amounts due hereunder. All
computations of interest hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

In case an Event of Default shall occur and be continuing, the entire principal
of this Note may become or be declared due and payable in the manner and with
the effect provided in the Agreement.

 

Interest on this Note shall accrue on the Adjusted Principal Amount of this Note
in the manner and at the rate or rates per annum determined pursuant to the
terms of the Agreement.  Payments of principal and interest (other than payments
of interest payable as PIK Interest to the extent permitted by the Agreement) on
this Note are to be made in lawful money of the United States of America in
immediately available funds at the times and in the manner described in the
Agreement.

 

All payments made on account of principal hereof, and any adjustments to the
Adjusted Principal Amount, shall be recorded by the Holder and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Note, provided, however, that the failure of the Holder hereof to make such a
notation or any error in such a notation shall not in any manner affect the
obligations of the Company to make payments of principal, interest or any other
amounts with respect to this Note and the Agreement.

 

The Company shall, upon surrender of a Note that is paid or prepaid in part,
promptly execute and deliver to the Holder a new Note equal in principal amount
to the unpaid portion of the Note surrendered.

 

The Company hereby acknowledges and makes this Note a registered obligation for
U.S. federal tax purposes. The Company shall be the registrar for this Note.

 

This Note shall be governed by and construed in accordance with the laws (other
than the conflict of laws rules) of the State of New York.

 

The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Agreement.

 

This Note amends, restates, replaces and supersedes, but does not cause a
novation of, that certain Senior Note dated as of January 29, 2015, in the
original principal amount of $15,000,000 and that certain Senior Note dated on
or about February 12, 2015, in the original principal amount of $5,000,000, in
each case, executed by Marathon Patent Group, Inc., and payable to Holder; and
accrued and unpaid interest under such Senior Note shall continue to accrue and
be payable under this Note.

 

[The remainder of this page intentionally has been left blank.]

 

--------------------------------------------------------------------------------


 

Senior Subordinated Note N-3

Holder: DBD Credit Funding LLC

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer, on the date first above mentioned.

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

 

Title:

 

Signature Page to Note

 

--------------------------------------------------------------------------------


 

Senior Note N-1

Original Principal Amount: $11,000,000

Holder: DBD Credit Funding LLC

 

PRINCIPAL AMOUNT OF NOTE AND PAYMENTS OF PRINCIPAL

 

Date

 

Additional Principal
(PIK Interest)

 

Amount of
Principal Repaid

 

Remaining Outstanding
Principal Amount of
Note

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE

(PAYMENTS TO CASH COLLATERAL ACCOUNT)

[Attached]

 

--------------------------------------------------------------------------------


 

[Form of]

 

CASH COLLATERAL ACCOUNT CERTIFICATE

OF

MARATHON PATENT GROUP, INC.

January [  ], 2017

 

Reference is made to the Amended and Restated Revenue Sharing and Securities
Purchase Agreement, dated as of January [  ], 2017, (the “Agreement”), by and
among Marathon Patent Group, Inc. (the “Company”), the Guarantors, the
Purchasers party thereto from time to time and DBD Credit Funding LLC, as
Collateral Agent.  Capitalized terms used, but not defined herein, shall have
the meanings provided in the Agreement.

 

The undersigned, [  ], being the duly elected, qualified and acting [ ] of the
Company, hereby certifies as follows pursuant to Section 6.11 of the Agreement:

 

1.                                      On or about the date hereof, $[ ] of
Monetization Revenues will be deposited into the Cash Collateral Account.

 

IN WITNESS WHEREOF, I have executed this Certificate of Officer as of the date
first set forth above.

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

[Attached]

 

--------------------------------------------------------------------------------


 

[FORM OF]

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Eligible Assignee. 
Capitalized terms used in this Assignment and Assumption Agreement and not
otherwise defined herein have the meanings specified in the Amended and Restated
Revenue Sharing and Securities Purchase Agreement dated as of January [  ], 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), between Marathon Patent Group, Inc. (the “Company”), the
Guarantors, each of the Purchasers party thereto and DBD Credit Funding LLC, as
collateral agent (the “Collateral Agent”), receipt of a copy of which is hereby
acknowledged by the Eligible Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Eligible Assignee, and the Eligible Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Agreement, as of the Effective Date inserted by the
Collateral Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Purchaser under the Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Notes and to the Revenue Stream
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Purchaser) against any Person, whether known or
unknown, arising under or in connection with the Agreement, any other documents
or instruments delivered pursuant thereto or the transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption Agreement, without representation or warranty by the Assignor.

 

1.              Assignor (the “Assignor”): [NAME]

 

2.              Eligible Assignee: [NAME]

 

3.              Company:  Marathon Patent Group, Inc.

 

4.              Collateral Agent: DBD Credit Funding LLC

 

5.              Assigned Interest:

 

--------------------------------------------------------------------------------


 

Aggregate Amount
of Notes of all
Purchasers

 

Amount of Notes
Assigned

 

Percentage
Assigned of Notes(3)

 

Percentage
Assigned of the
Revenue
Stream(4)

 

$

 

 

$

 

 

 

%

 

%

$

 

 

$

 

 

 

%

 

%

$

 

 

$

 

 

 

%

 

%

 

Effective Date:                   , 20[ ] [TO BE INSERTED BY THE COLLATERAL
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(3)  Set forth, to at least 8 decimals, as a percentage of the Notes of all
Purchasers thereunder.

(4)  Set forth, to at least 8 decimals, as a percentage of the Revenue Stream of
all Revenue Participants thereunder.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ELIGIBLE ASSIGNEE], as
Eligible Assignee

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT(5)

 

1.              Representations and Warranties of Assignor.  The Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Agreement or any other
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Documents or any collateral thereunder, (iii) the
financial condition of the Company or any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Document or (iv) the performance or
observance by the Company or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Document.

 

1.2.                            Representations and Warranties of Eligible
Assignee.  The Eligible Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Purchaser under the Agreement,
(ii) it satisfies the requirements, if any, specified in the Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Purchaser, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Agreement as a Purchaser thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Purchaser thereunder
and (iv) it has received a copy of the Agreement and has received or has been
accorded the opportunity to receive copies of such documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption Agreement and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Collateral Agent or any other
Purchaser; and (b) agrees that (i) it will, independently and without reliance
on the Assignor, the Collateral Agent or any other Purchaser, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Documents are required to be performed by
it as a Purchaser.

 

2.              Payments.  From and after the later of the Effective Date and
the date that the Company received written notice pursuant to the provisions of
Section 9.3 of the Agreement, the Company shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to

 

--------------------------------------------------------------------------------

(5)  Capitalized terms used in this Assignment and Assumption Agreement and not
otherwise defined herein have the meanings specified in the Revenue Sharing and
Securities Purchase Agreement dated as of January 29, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), between Marathon Patent Group, Inc. (the “Company”), the
Guarantors, each of the Purchasers party thereto and DBD Credit Funding LLC, as
collateral agent (the “Collateral Agent”).

 

--------------------------------------------------------------------------------


 

but excluding the Effective Date and to the Eligible Assignee for amounts which
have accrued from and after the Effective Date.

 

3.              General Provisions.  This Assignment and Assumption Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Agreement.  This Assignment
and Assumption Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by telecopier, .pdf or other electronic
imaging means of an executed counterpart of a signature page to this Assignment
and Assumption Agreement shall be effective as delivery of an original executed
counterpart of this Assignment and Assumption Agreement.  This Assignment and
Assumption Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PATENT LICENSE AGREEMENT

[Attached]

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PATENT LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED PATENT LICENSE AGREEMENT (the “Agreement”) is made and
entered into effective as of January 10, 2017 by and among:

 

Marathon Patent Group, Inc., a Nevada corporation having its principal place of
business located at 11100 Santa Monica Blvd. Suite 380, Los Angeles, CA 90025
(the “Issuer”), the entities listed on Schedule I hereto (together with the
Issuer, the “Licensor”); and

 

DBD Credit Funding LLC, an entity incorporated under the laws of Delaware having
its principal place of business located at 1345 Avenue of the Americas,
46th Floor, New York, NY 10105 (“DBD”), in its capacity as Collateral Agent
(“Licensee”).

 

Licensor and Licensee are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

 

WHEREAS, Licensor is the owner of certain patents and patent applications
identified in Schedule I(a) (the “Licensed Patents”); hereto and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties hereto agree as follows:

 

1.                                      License

 

1.1                               Licensor hereby grants to Licensee a
non-exclusive, transferrable, sub-licensable, divisible, irrevocable, fully
paid-up, royalty-free, and worldwide license to the Licensed Patents, including,
but not limited to, the rights to make, have made, market, use, sell, offer for
sale, import, export and distribute the inventions disclosed in the Licensed
Patents and otherwise exploit the Licensed Patents in any lawful manner in
Licensee’s sole and absolute discretion solely for the benefit of the Secured
Parties (“Patent License”).

 

2.                                      Representations, Warranties and
Acknowledgements

 

2.1                               Each Party represents, warrants and covenant
to the other that the execution, delivery and performance of this Agreement is
within each Party’s powers and has been duly authorized.

 

2.2                               Licensor hereby represents, warrants and
covenant that it is the sole and exclusive owner of all rights, title and
interest in and to the Licensed Patents.

 

2.3                               EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER
PARTY MAKES ANY WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE OR THAT

 

1

--------------------------------------------------------------------------------


 

ARISE BY COURSE OF DEALING OR BY REASON OF CUSTOM OR USAGE IN THE TRADE, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

2.4                               Notwithstanding anything to the contrary in
this Agreement, no Party shall be liable to the other or any third party for any
indirect, incidental, exemplary, special, punitive or consequential damages
(including with respect to lost revenue, lost profits or savings or business
interruption) of any kind or nature whatsoever suffered by the other Party or
any third party howsoever caused and regardless of the form or cause of action,
even if such damages are foreseeable or such party has been advised of the
possibility of such damages.

 

3.                                      Infringement

 

Upon request, Licensee shall notify Licensor of any infringement of the Licensed
Patents by third parties of which Licensee become aware.  Licensor shall have
the sole right, at its expense, to bring any action on account of any such
infringement of the Licensed Patents, and Licensee shall reasonably cooperate
with Licensor, as Licensor may request and at Licensor’s expense, in connection
with any such action brought by Licensor.

 

4.                                      Termination

 

4.1                               The Parties may terminate this Agreement at
any time by mutual written agreement executed by both Parties provided that any
sublicenses granted hereunder prior to the termination of this Agreement shall
survive according to the respective terms and conditions of such sublicenses.

 

5.                                      Survival

 

Any rights and obligations which by their nature survive and continue after any
expiration or termination of this Agreement will survive and continue and will
bind the Parties and their successors and assigns, until such rights are
extinguished and obligations are fulfilled.

 

6.                                      Statement of Intent With Respect to
Bankruptcy.

 

The Parties intend that the licenses granted under this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, 111 U.S.C. § 101, et seq. (“Bankruptcy Code”), licenses of
rights to “intellectual property” as defined in the Bankruptcy Code.

 

7.                                      Assignment

 

Licensee and each of its sublicensees may, without the consent of Licensor,
assign any or all of their rights and interests, and delegate any or all of
their obligations without restriction.  The rights and obligations of the
Parties hereto shall inure to the benefit of, and be binding and enforceable
upon and by, the respective successors and assigns of the Parties.

 

2

--------------------------------------------------------------------------------


 

8.                                      Entire Agreement and Construction

 

This Agreement along with the pertinent provisions of the Revenue Sharing and
Securities Purchase Agreement and other Documents constitute the sole, final and
entire understanding of the parties hereto concerning the subject matter hereof,
and all prior understandings having been merged herein.  This Agreement cannot
be modified or amended except by a writing signed by the Parties hereto.  The
language used in this Agreement will be deemed to be the language chosen by the
Parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any Party.

 

9.                                      Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

10.                               Notices

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, or by overnight delivery service from a
recognized carrier, to the respective Party as follows:

 

if to Licensor:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Suite 380

Los Angeles, CA 90025

Attn: Chief Executive Officer

Tel: 800-804-1690

Email: doug@marathonpg.com

 

With a copy to:

 

Harvey J. Kesner, Esq.

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Phone: (212) 930-9700

Email: hkesner@srff.com

 

3

--------------------------------------------------------------------------------


 

if to Licensee:

 

Yoni Shtein

Vice President

Intellectual Property Finance Group

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Phone: 415-284-7415

Email: yshtein@fortress.com

CC:      jnoble@fortress.com

 

With a copy to:

 

Alyson Allen

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Tel: 617-951-7483

Email: alyson.allen@ropesgray.com

 

or to such other address as the person to whom notice is given may have
previously furnished to the other Party in writing in the manner set forth
above.

 

11.                               Governing Law; Jurisdiction; Venue

 

This Agreement, and all claims arising hereunder or relating hereto, shall be
governed by and construed in accordance with the internal laws of the State of
New York in the United States of America applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State that would result in the application of the laws of
another jurisdiction.  In any action or proceeding between either of the Parties
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, each of the Parties (a) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts residing in the State of New York and (b) agrees
that all claims in respect of such action or proceeding must be heard and
determined exclusively in the state or federal courts in the State of New York. 
Each Party shall be entitled to seek injunctive or other equitable relief,
without the posting of a bond, at any time (with or without delivering a demand
notice) whenever the facts or circumstances would permit a Party to seek such
equitable relief in a court of competent jurisdiction.

 

12.                               Waiver

 

Except as otherwise provided herein, any failure of any Party to comply with any
obligation, covenant, agreement, or condition herein may be waived by the Party
entitled

 

4

--------------------------------------------------------------------------------


 

to the benefits thereof only by a written instrument signed by the Party
granting such waiver; provided, however, that such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement, or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

13.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be an original and both of which will constitute together the same document. 
Counterparts may be signed and delivered by facsimile or PDF file, each of which
will be binding when received by the applicable Party.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Licensor:

 

 

 

 

 

Marathon Patent Group, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Motheye Technologies, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sampo IP, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Relay IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Cyberfone Systems, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Vantage Point Technology, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

CRFD Research, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

E2E Processing, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Loopback Technologies, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Loopback Technologies II, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Signal IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Hybrid Sequence IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Synchronicity IP LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Soems Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP Liquidity Ventures Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

IP Liquidity Ventures, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sarif Biomedical Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Sarif Biomedical LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Selene Communication Technologies Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Selene Communication Technologies, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

DA Acquisition LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Dynamic Advances, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Clouding Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Traverse Technologies Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Communications LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Medtech Group Acquisition Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Orthophoenix, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

TLIF, LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

3D Nanocolor Corp.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Bismark IP, Inc.

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Magnus IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Munitech IP S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Vermilion Participations (to be renamed Marathon Advisors SA)

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Munitech IP S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Marathon Ventures S.a.r.l

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Nyanza Properties (to be renamed PG Technologies S.a.r.l.)

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Marathon IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

MedTech Development Deutschland GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

Synchronicity IP GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

 

 

 

TLI Communications GmbH

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

Licensee:

 

 

 

DBD Credit Funding LLC

 

 

 

 

 

Authorized Signature

 

 

 

 

 

Print Name and Title

 

 

[Signature Page to Patent License Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF GUARANTORS

 

Entity Name

 

State of
Incorporation/formation

 

Ownership

 

Motheye Technologies, LLC

 

Texas

 

100

%

Sampo IP, LLC

 

Virginia

 

100

%

Relay IP, INC.

 

Delaware

 

100

%

Cyberfone Systems LLC

 

Texas

 

100

%

Vantage Point Technology, Inc.

 

Texas

 

100

%

CRFD Research, Inc.

 

Delaware

 

100

%

E2E Processing, Inc.

 

Texas

 

100

%

Loopback Technologies, Inc.

 

Delaware

 

100

%

Loopback Technologies II, Inc.

 

California

 

100

%

Signal IP, Inc.

 

California

 

100

%

Hybrid Sequence IP, Inc.

 

Delaware

 

100

%

Synchronicity IP LLC

 

Texas

 

100

%

Soems Acquisition Corp.

 

Delaware

 

100

%

IP Liquidity Ventures Acquisition LLC

 

Delaware

 

100

%

IP Liquidity Ventures, LLC

 

Delaware

 

100

%

Sarif Biomedical Acquisition LLC

 

Delaware

 

100

%

Sarif Biomedical LLC

 

Delaware

 

100

%

Selene Communication Technologies Acquisition LLC

 

Delaware

 

100

%

Selene Communication Technologies, LLC

 

Delaware

 

100

%

DA Acquisition LLC

 

Texas

 

100

%

Dynamic Advances, LLC

 

Texas

 

100

%

Clouding Corp.

 

Delaware

 

100

%

Traverse Technologies

 

Texas

 

100

%

TLI Acquisition Corp.

 

Virginia

 

100

%

TLI Communications LLC

 

Virginia

 

100

%

Medtech Group Acquisition Corp.

 

Texas

 

100

%

Orthophoenix, LLC

 

Delaware

 

100

%

TLIF, LLC

 

Texas

 

100

%

3D Nanocolor Corp

 

Delaware

 

92

%

Bismark IP, Inc.

 

Delaware

 

100

%

 

 

 

 

 

 

Magnus IP GmbH

 

 

 

100

%

 

--------------------------------------------------------------------------------


 

Munitech IP S.a.r.l

 

Luxembourg

 

100

%

Vermilion Participations(6)

 

Luxembourg

 

100

%

Marathon Ventures S.a.r.l

 

Luxembourg

 

100

%

Nyanza Properties(7)

 

Luxembourg

 

100

%

Marathon IP GmbH

 

Germany

 

100

%

MedTech Development Deutschland GmbH

 

Germany

 

100

%

Synchronicity IP GmbH

 

Germany

 

100

%

TLI Communications GmbH

 

Germany

 

100

%

 

--------------------------------------------------------------------------------

(6)  Name to be changed to Marathon Advisors SA

(7)  Name to be changed to PG Technologies Sarl

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF WARRANT

[Attached]

 

--------------------------------------------------------------------------------


 

EXECUTION

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

MARATHON PATENT GROUP, INC.

 

WARRANT

 

Warrant No. F-1

 

Dated: January 10, 2017

 

Marathon Patent Group, Inc., a Nevada corporation (the “Company”), hereby
certifies that, for value received, DBD Credit Funding LLC or its registered
assigns (including permitted transferees, the “Holder”), as registered owner of
this warrant (the “Warrant”), is entitled to purchase from the Company up to a
total of 187,500 shares (as adjusted from time to time as provided in Section 9)
of Common Stock (as defined below), at an exercise price per share equal to the
lesser of (i) the closing bid price per share on the Trading Day immediately
preceding the date hereof and (ii) the average of the closing bid price per
share for the last thirty previous Trading Days preceding the date hereof (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the date that is six (6) months
from the date hereof (the “Initial Exercise Date”) to and including the fifth
(5th) anniversary of the date hereof (the “Expiration Date”), and subject to the
following terms and conditions. This Warrant is being issued pursuant to that
certain amended and restated revenue sharing and securities purchase agreement
dated the date hereof by and among the Company, Holder and other signatories
thereto (the “Purchase Agreement”).

 

ARTICLE IDefinitions.  The capitalized terms used herein and not otherwise
defined shall have the meanings set forth below:

 

“Affiliate” of any specified Person means any other person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person.  For purposes of this definition, “control” means
the power to direct the management and policies of such Person or firm, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share.

 

“Eligible Market” means any of the New York Stock Exchange, the NYSE Amex or
Nasdaq (as defined below), and any successor markets thereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Market Price” shall mean (i) if the principal trading market for such
securities is an exchange, the average of the last reported sale prices per
share for the last ten previous Trading Days in which a sale was reported, as
officially reported on any consolidated tape, (ii) if clause (i) is not

 

--------------------------------------------------------------------------------


 

applicable, the average of the closing bid price per share for the last ten
previous Trading Days as set forth by Nasdaq or (iii) if clauses (i) and
(ii) are not applicable, the average of the closing bid price per share for the
last ten previous Trading Days as set forth in the National Quotation Bureau
sheet listing for such securities.  Notwithstanding the foregoing, if there is
no reported sales price or closing bid price, as the case may be, on any of the
ten Trading Days preceding the event requiring a determination of Market Price
hereunder, then the Market Price shall be determined in good faith after
reasonable investigation by resolution of the Board of Directors of the Company.

 

“Nasdaq” means the Nasdaq Global Market or Nasdaq Capital Market, and any
successor markets thereto.

 

“Other Securities” refers to any capital stock (other than Common Stock) and
other securities of the Company or any other Person which the Holder of this
Warrant at any time shall be entitled to receive, or shall have received,
pursuant to the terms hereof upon the exercise of this Warrant, in lieu of or in
addition to Common Stock.

 

“Person” means any court or other federal, state, local or other governmental
authority or other individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on any Eligible Market or (b) if the Common Stock is not then quoted
and traded on any Eligible Market, then a day on which trading occurs on the
Nasdaq Capital Market (or any successor thereto).

 

“Warrant Shares” shall initially mean shares of Common Stock and in addition may
include Other Securities and Substituted Property (as defined in
Section 9(e)(x)) issued or issuable from time to time upon exercise of this
Warrant.

 

ARTICLE IIRegistration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes.

 

ARTICLE IIIRegistration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto as Appendix A duly
completed and signed, to the Company at its address specified herein.  Upon any
such registration and transfer, a new warrant in substantially the form of a
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder.  The acceptance of the New Warrant
by the transferee thereof shall be deemed the acceptance by such transferee of
all of the rights and obligations of a holder of a Warrant.

 

ARTICLE IVExercise and Duration of Warrant.

 

4.1.                            This Warrant shall be exercisable, either in its
entirety or for a portion of the number of Warrant Shares, by the registered
Holder at any time and from time to time from and after the Initial Exercise
Date to and including the Expiration Date.  At 5:00 P.M. New York City time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void

 

2

--------------------------------------------------------------------------------


 

and of no value, and the Holder hereof shall have no right to purchase any
additional Warrant Shares hereunder.

 

4.2.                            A Holder may exercise this Warrant by delivering
to the Company, in accordance with Section 13, this Warrant, together with
(i) an exercise notice, in the form attached hereto as Appendix B (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) (A) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised pursuant to a Cash Exercise (as set forth in Section 4(c) below)
or (B) if available pursuant to Section 4(d) below, by notifying the Company
that this Warrant is being exercised pursuant to a Cashless Exercise (as set
forth in Section 4(d) below), and the date such items are received by the
Company is an “Exercise Date.”  Execution and delivery of an Exercise Notice in
respect of less than all of the Warrant Shares issuable upon exercise of this
Warrant shall result in the cancellation of the original Warrant and issuance of
a New Warrant evidencing the right to purchase the remaining number of Warrant
Shares.

 

4.3.                            Cash Exercise.  In the event the Holder has
elected to pay the Exercise Price in cash, it shall pay the Exercise Price by
certified bank check payable to the order of the Company or by wire transfer of
immediately available funds in accordance with the Company’s instructions (a
“Cash Exercise”).

 

4.4.                            Cashless Exercise.  Notwithstanding anything
contained herein to the contrary, if, at any time a registration statement
covering the resale of the Warrant Shares that are the subject of the Exercise
Notice by the Holder pursuant to the Securities Act (the “Unavailable Warrant
Shares”) is not available for the resale of such Unavailable Warrant Shares, and
the Company is otherwise obligated to have a resale registration statement
available for such resale, the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Exercise Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

[g18121kk39i001.jpg]

 

For purposes of the foregoing formula,

 

A = the total number of shares with respect to which this Warrant is then being
exercised.

 

B = the weighted average price per share of the Common Stock (as reported by
Bloomberg) on the Trading Day immediately preceding the date of the Exercise
Notice.

 

C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

4.5.                            Except as otherwise provided for herein, this
Warrant shall not entitle the Holder to any voting rights or other rights as a
stockholder of the Company by virtue of the ownership hereof.

 

ARTICLE VDelivery of Warrant Shares.

 

5.1.                            Upon exercise of this Warrant, the Company shall
promptly (but in no event later

 

3

--------------------------------------------------------------------------------


 

than three Trading Days after the Exercise Date) issue or cause to be issued and
deliver or cause to be delivered to the Holder, in such name or names as the
Holder may designate, a certificate for the Warrant Shares issuable upon such
exercise (the “Certificate”) bearing a legend in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

The Holder, or any Person so designated by the Holder to receive the Warrant
Shares, shall be deemed to have become holder of record of such Warrant Shares
as of the Exercise Date.

 

5.2.                            Following the delivery by the Holder to the
Company or the Company’s transfer agent of (i) a certificate representing
Warrant Shares, (ii) a seller’s representation letter with the representations
reasonably necessary for the Company’s legal counsel to issue the legal opinion
referenced below and (iii) a broker’s representation letter with the
representations reasonably necessary for the Company’s legal counsel to issue
the legal opinion referenced below, the Company shall promptly instruct its
counsel to issue a legal opinion for the removal of restrictive legend and
instruct its transfer agent to deliver to such Holder a certificate representing
such Warrant Shares that is free from all restrictive and other legends within
three Trading Days of issuance of such legal opinion.

 

5.3.                            Notwithstanding anything to the contrary in this
Warrant, in the event that a registration statement covering the resale of such
Warrant Shares is effective under the Securities Act or if the legend set forth
I Section 5(a) or any other legends are not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission), the Holder will not be
required to deliver the items in clauses (ii) and (iii) of Section 5(b) and such
Warrant Shares will be issued free of all legends.  The Company agrees that
following the time as such legends are no longer required under this
Section 5(c), it will, no later than three Trading Days following the delivery
by a Holder to the Company or the Company’s transfer agent of a certificate
representing Warrant Shares, issued with a restrictive legged (such third
Trading Day and the third Trading Day referenced in Section 5(b), the “Legend
Removal Day”), deliver or cause to be delivered to such Holder a certificate
representing such shares that is free from all restrictive and other legends.

 

5.4.                            In addition to Holder’s other available
remedies, the Company shall pay to a Holder, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Warrant Shares (based on the
VWAP of the Common Stock on the date such Warrant Shares are submitted to the
transfer agent) delivered for removal of the restrictive legend and subject to
Sections 5(b) and 5(c), $5 per Trading Day for each Trading Day following the
third Trading Day after the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit Holder’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Warrant Shares as required by this Warrant, and Holder shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

4

--------------------------------------------------------------------------------


 

5.5.                            Neither these securities nor the securities for
which these securities are exercisable have been registered with the Commission
or the securities commission of any state in reliance upon an exemption from
registration under the Securities Act, and, accordingly, may not be offered or
sold except pursuant to an effective registration statement under the Securities
Act or pursuant to an available exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and in accordance with
applicable state securities laws.  The Holder acknowledges and agrees that the
Warrant may be sold only pursuant to an applicable exemption from the
registration requirements of the Securities Act and that the Warrant Shares may
only be sold pursuant to an effective registration statement under the
Securities Act or in accordance with any applicable exemption from the
registration requirements of the Securities Act.

 

5.6.                            This Warrant is exercisable, either in its
entirety or, from time to time, for a portion of the number of Warrant Shares. 
Upon surrender of this Warrant following one or more partial exercises, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

5.7.                            To the extent permitted by law, the Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of Warrant Shares. Nothing herein shall limit the Holder’s
right to pursue any other remedies available to it hereunder, in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver Common
Stock upon exercise of this Warrant as required pursuant to the terms hereof.

 

ARTICLE VICharges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue, delivery or
registration of any certificates for Warrant Shares or Warrant in a name other
than that of the Holder and that the Holder will be required to pay any tax with
respect to cash received in lieu of fractional shares.  The Holder shall be
responsible for all other tax liability of the Holder that may arise as a result
of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.

 

ARTICLE VIIReplacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company, at the sole expense of the Holder (such expenses, if
any imposed by the Company to be reasonable), shall issue or cause to be issued
in exchange and substitution for and upon cancellation hereof, or in lieu of and
in substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested by the Company.

 

ARTICLE VIIIReservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from all taxes, liens, claims,
encumbrances with respect to the issuance of such Warrant Shares and will not be
subject to any pre-emptive rights or similar rights

 

5

--------------------------------------------------------------------------------


 

(taking into account the adjustments and restrictions of Section 9 hereof).  The
Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued, fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed or quoted, as the case may be.

 

ARTICLE IXCertain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

 

9.1.                            Stock Dividends.  If the Company, at any time
while this Warrant is outstanding, pays a dividend on its Common Stock payable
in additional shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, then in each
such case the Exercise Price shall be multiplied by a fraction, (A) the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to the opening of business on the day after the record date
for the determination of stockholders entitled to receive such dividend or
distribution and (B) the denominator of which shall be the number of shares of
Common Stock outstanding immediately after the distribution date of such
dividend or distribution.  Any adjustment made pursuant to this
Section 9(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution;
provided, however, that if following such record date the Company rescinds or
modifies such dividend or distribution, the Exercise Price shall be
appropriately adjusted (as of the date that the Company effectively rescinds or
modifies such dividend or distribution) to take into account the effect of such
rescinded or modified dividend or distribution on the Exercise Price pursuant to
this Section 9(a).

 

9.2.                            Stock Splits.  If the Company, at any time while
this Warrant is outstanding, (i) subdivides outstanding shares of Common Stock
into a larger number of shares, or (ii) combines outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be multiplied by a fraction, (A) the numerator of which shall be the
number of shares of Common Stock outstanding immediately before such event and
(B) the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment pursuant to this
Section 9(b) shall become effective immediately after the effective date of such
subdivision or combination.

 

9.3.                            Reclassifications.  A reclassification of the
Common Stock (other than any such reclassification in connection with a merger
or consolidation to which Section 9(e) applies) into shares of any other class
of stock shall be deemed:

 

9.3.1.                       a distribution by the Company to the holders of its
Common Stock of such shares of such other class of stock for the purposes and
within the meaning of this Section 9; and

 

9.3.2.                       if the outstanding shares of Common Stock shall be
changed into a larger or smaller number of shares of Common Stock as part of
such reclassification, such change shall be deemed a subdivision or combination,
as the case may be, of the outstanding shares of Common Stock for the purposes
and within the meaning of Section 9(b).

 

9.4.                            Other Distributions.  If the Company, at any
time while this Warrant is outstanding, distributes to holders of Common Stock
(i) evidences of its indebtedness, (ii) shares of any class of capital stock,
(iii) rights or warrants to subscribe for or purchase any shares of any class of
capital stock or (iv) any other asset, other than a distribution of Common Stock
covered by Section 9(a), (in each case, “Distributed Property”), then in each
such case the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive

 

6

--------------------------------------------------------------------------------


 

such distribution (and the Exercise Price thereafter applicable) shall be
adjusted (effective on and after such record date) to equal the product of such
Exercise Price multiplied by a fraction, (A) the numerator of which shall be
Market Price on such record date less the then fair market value of the
Distributed Property distributed in respect of one outstanding share of Common
Stock, which, if the Distributed Property is other than cash or marketable
securities, shall be as reasonably determined in good faith by the Board of
Directors of the Company whose determination shall be described in a board
resolution, and (B) the denominator of which shall be the Market Price on such
record date; provided, however, that if following the record date for such
distribution the Company rescinds or modifies such distribution, the Exercise
Price shall be appropriately adjusted (as of the date that the Company
effectively rescinds or modifies such distribution) to take into account the
effect of such rescinded or modified distribution on the Exercise Price pursuant
to this Section 9(d).

 

9.5.                            Fundamental Transactions.  If, at any time while
this Warrant is outstanding, (i) the Company effects any merger or consolidation
of the Company with or into another Person, (ii) the Company effects any sale of
all or substantially all of its assets or a majority of its stock acquired by a
third party, in each case in one or a series of related transactions, (iii) any
tender offer or exchange offer by another Person is completed pursuant to which
all or substantially all of the holders of Common Stock are permitted to tender
or exchange their shares for other securities, cash or property or (iv) there
shall occur any merger of another Person into the Company whereby the Common
Stock is cancelled, converted or reclassified into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, as a condition to the consummation of such Fundamental Transaction, the
Company shall (or, in the case of any Fundamental Transaction in which the
Company is not the surviving entity, the Company shall take all reasonable steps
to cause such other Person to execute and deliver to the Holder of this Warrant
a written instrument providing that:

 

(x)                                 so long as this Warrant remains outstanding,
upon the exercise hereof at any time on or after the consummation of such
Fundamental Transaction and on such terms and subject to such conditions as
shall be nearly equivalent as may be practicable to the provisions set forth in
this Warrant, this Warrant shall be exercisable into, in lieu of Common Stock
issuable upon such exercise prior to such consummation, the securities or other
property (the “Substituted Property”) that would have been received in
connection with such Fundamental Transaction by a holder of the number of shares
of Common Stock into which this Warrant was exercisable immediately prior to
such Fundamental Transaction, assuming such holder of Common Stock:

 

(A)                                 is not a Person with which the Company
consolidated or into which the Company merged or which merged into the Company
or to which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an Affiliate of a Constituent Person; and

 

(B)                                 failed to exercise such Holder’s rights of
election, if any, as to the kind or amount of securities, cash and other
property receivable in connection with such Fundamental Transaction (provided,
however, that if the kind or amount of securities, cash or other property
receivable in connection with such Fundamental Transaction is not the same for
each share of Common Stock held immediately prior to such Fundamental
Transaction by a Person other than a Constituent Person or an Affiliate thereof
and in respect of which such rights of election shall not have been exercised (a
“Non-Electing Share”), then, for the purposes of this Section 9(e), the kind and
amount of securities, cash and other property receivable in connection with such
Fundamental Transaction by each Non-Electing Share shall be deemed to be the
kind and amount so receivable per share by a plurality of the Non-Electing
Shares); and

 

(y)                                 the rights and obligations of the Company
(or, in the event of a transaction in which the Company is not the surviving
Person, such other Person) and the Holder in respect of Substituted Property
shall be as nearly equivalent as may be practicable to the rights and

 

7

--------------------------------------------------------------------------------


 

obligations of the Company and Holder in respect of Common Stock hereunder.

 

Such written instrument shall provide for adjustments which, for events
subsequent to the effective date of such written instrument, shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 9.  The above provisions of this Section 9(e) shall similarly apply to
successive Fundamental Transactions.

 

9.6.                            Adjustment of Warrant Shares.  Simultaneously
with any adjustment to the Exercise Price pursuant to paragraphs (a) through
(d) of this Section 9, the number of Warrant Shares that may be purchased upon
exercise of this Warrant shall be increased or decreased proportionately, so
that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares shall be the same as the
aggregate Exercise Price payable for the Warrant Shares immediately prior to
such adjustment.

 

9.7.                            Calculations.  All calculations under this
Section 9 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable.  The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

9.8.                            Adjustments.  Notwithstanding any provision of
this Section 9, no adjustment of the Exercise Price shall be required if such
adjustment is less than $0.01; provided, however, that any adjustments which by
reason of this Section 9(h) are not required to be made shall be carried forward
and taken into account for purposes of any subsequent adjustment required to be
made hereunder.

 

9.9.                            Notice of Adjustments.  Upon the occurrence of
each adjustment pursuant to this Section 9, the Company will promptly deliver to
the Holder a certificate executed by the Company’s Chief Financial Officer
setting forth, in reasonable detail, the event requiring such adjustment and the
method by which such adjustment was calculated, the adjusted Exercise Price and
the adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable).  The Company will retain at its office
copies of all such certificates and cause the same to be available for
inspection at said office during normal business hours by the Holder or any
prospective purchaser of the Warrant designated by the Holder.

 

9.10.                     Notice of Corporate Events.  If the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including, without limitation, any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any subsidiary of the Company, (ii) authorizes, approves, enters
into any agreement contemplating, or solicits stockholder approval for, any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
give the Holder notice thereof at the same time and in the same manner as it
gives notice thereof to the holders of outstanding Common Stock; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

ARTICLE XFractional Shares.  The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant.  If any
fraction of a Warrant Share would, except for the provisions of this Section 10,
be issuable upon exercise of this Warrant, the Company shall make a cash payment
to the Holder equal to (a) such fraction multiplied by (b) the Market Price on
the Exercise Date of one full Warrant Share.

 

ARTICLE XIListing on Securities Exchanges.  The Company has agreed to list, and
will use its commercially reasonable efforts to maintain the listing of, the
Warrant Shares on Nasdaq.  In

 

8

--------------------------------------------------------------------------------


 

furtherance and not in limitation of any other provision of this Warrant, if the
Company at any time shall list any Common Stock on any Eligible Market other
than Nasdaq, the Company will use its commercially reasonable efforts, at its
expense, to simultaneously list the Warrant Shares (and use its commercially
reasonable best efforts to maintain such listing) on such Eligible Market, upon
official notice of issuance following the exercise of this Warrant; and the
Company will so list, register and use its commercially reasonable best efforts
to maintain such listing on any Eligible Market any Other Securities, if and at
the time that any securities of like class or similar type shall be listed on
such Eligible Market by the Company.

 

ARTICLE XIIRemedies.  The Company stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate, and that such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.

 

ARTICLE XIIINotices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be mailed by certified mail, return receipt requested, or by a
nationally recognized courier service or delivered (in person, by facsimile or
by email), against receipt to the party to whom such notice or other
communication is to be given.  Any notice or other communication given by means
permitted by this Section 13 shall be deemed given at the time of receipt
thereof. The address for such notices or communications shall be as set forth
below:

 

If to the Company:

 

Marathon Patent Group, Inc.

 

 

11100 Santa Monica Blvd., Ste. 380

 

 

Los Angeles, CA 90025

 

 

 

If to the Holder:

 

As set forth on Schedule 9.3 to the Purchase Agreement.

 

Or such other address as is provided to such other party in accordance with this
Section 13.

 

ARTICLE XIVWarrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon a prompt written notice to the Holder, the Company may appoint a
new warrant agent.  Any Person into which any new warrant agent may be merged,
any Person resulting from any consolidation to which any new warrant agent shall
be a party or any Person to which any new warrant agent transfers substantially
all of its corporate trust or shareholders services business shall be a
successor warrant agent under this Warrant without any further act.  Any such
successor warrant agent shall promptly cause notice of its succession as warrant
agent to be mailed (by first class mail, postage prepaid) to the Holder at the
Holder’s last address as shown on the Warrant Register.

 

ARTICLE XVExercise Limitations; Holder’s Restrictions.  The Company shall not
effect any exercise of this Warrant, and a Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 15 or otherwise, to
the extent that after giving effect to such issuance after exercise as set forth
on the applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other person or entity acting as a group together with the
Holder or any of the Holder’s Affiliates), would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or

 

9

--------------------------------------------------------------------------------


 

any of its affiliates.  Except as set forth in the preceding sentence, for
purposes of this Section 15, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith.  To the extent that the
limitation contained in this Section 15 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
an Exercise Notice shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 15, in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report, as the
case may be, (B) a more recent public announcement by the Company or (C) any
other notice by the Company or the transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 15, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of this Warrant held by the
Holder and the provisions of this Section 15 shall continue to apply.  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 15 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.

 

ARTICLE XVIMiscellaneous.

 

16.1.                     This Warrant may be assigned by the Holder without
prior written consent of the Company.  This Warrant may not be assigned by the
Company, except to a successor in the event of a Fundamental Transaction.  This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns.  Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant.  This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.

 

16.2.                     The Company will not, by amendment of its governing
documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the

 

10

--------------------------------------------------------------------------------


 

Holder against impairment.  Without limiting the generality of the foregoing,
the Company (i) will not increase the par value of any Warrant Shares above the
amount payable therefor upon exercise thereof, and (ii) will take all such
action as may be reasonably necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable Warrant Shares on the
exercise of this Warrant, free from all taxes, liens, claims and encumbrances
and (iii) will not close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

 

16.3.       This Warrant shall be governed by and construed and enforced in
accordance with the laws of the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and Federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding that it is
not personally subject to the jurisdiction of any such court or that such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

16.4.       Neither party shall be deemed in default of any provision of this
Warrant, to the extent that performance of its obligations or attempts to cure a
breach hereof are delayed or prevented by any event reasonably beyond the
control of such party, including, without limitation, war, hostilities, acts of
terrorism, revolution, riot, civil commotion, national emergency, strike,
lockout, unavailability of supplies, epidemic, fire, flood, earthquake, force of
nature, explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency, provided that such party gives the other party written
notice thereof promptly upon discovery thereof and uses commercially reasonable
best efforts to cure or mitigate the delay or failure to perform.

 

16.5.       The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

16.6.       In case any one or more of the provisions of this Warrant shall be
deemed invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Warrant shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page To Warrant]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF ASSIGNMENT

 

(to be completed and signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Warrant to purchase               shares of Common Stock of Marathon Patent
Group, Inc. to which the within warrant relates and appoints
                           attorney to transfer said right on the books of
Marathon Patent Group, Inc. with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)

 

 

 

Address of Transferee:

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To:          Marathon Patent Group, Inc.

 

The undersigned is the Holder of Warrant No. [               ] (the “Warrant”)
issued by Marathon Patent Group, Inc., a Nevada corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

The Warrant is currently exercisable to purchase a total of           Warrant
Shares.

 

The undersigned Holder hereby exercises its right to purchase           Warrant
Shares pursuant to the Warrant.

 

The Holder intends that payment of the Exercise Price shall be made as:

 

A “Cash Exercise” with respect to           Warrant Shares; and/or

 

A “Cashless Exercise” with respect to            Warrant Shares.

 

In the event that the Holder has elected a Cash Exercise with respect to some or
all of the Warrant Shares to be issued pursuant hereto, the Holder shall pay the
sum of $         to the Company in accordance with the terms of the Warrant.

 

Pursuant to this exercise, the Company shall deliver to the Holder          
Warrant Shares in accordance with the terms of the Warrant

 

Following this exercise, the Warrant shall be exercisable to purchase a total of
           Warrant Shares.

 

 

Dated:

 

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

(Signature must conform in all respects to name of Holder as specified on face
of the Warrant)

 

--------------------------------------------------------------------------------